 



Exhibit 10.01
 
RELIANCE STEEL & ALUMINUM CO.,
as Issuer
the Subsidiary Guarantors from time to time parties hereto,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
6.200% Senior Notes due 2016
6.850% Senior Notes due 2036
 
INDENTURE
Dated as of November 20, 2006
 
 





--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE
Certain Sections of this Indenture relating to Sections 310 through
318, inclusive, of the Trust Indenture Act of 1939:

        Trust Indenture Act     Indenture Section     Section
310(a)(1)
    7.9; 7.10
  (a)(2)
    7.10
  (a)(3)
    N.A.
  (a)(4)
    N.A.
  (b)
    7.8; 7.10
  (c)
    N.A.
311(a)
    7.11
  (b)
    7.11
  (c)
    N.A.
312(a)
    2.5
  (b)
    11.3
  (c)
    11.3
313(a)
    7.6
  (b)(1)
    N.A.
  (b)(2)
    7.6
  (c)
    7.6
  (d)
    7.6
314(a)
    4.5; 4.8; 10.2
  (b)
    N.A.
  (c)(1)
    11.4
  (c)(2)
    11.4
  (c)(3)
    N.A.
  (d)
    N.A.
  (e)
    11.5
  (f)
    4.5
315(a)
    7.1
  (b)
    7.5
  (c)
    7.1
  (d)
    7.1
  (e)
    6.11
316(a)(last sentence)
    11.6
  (a)(1)(A)
    6.5
  (a)(1)(B)
    6.4
  (a)(2)
    N.A.
  (b)
    6.7
317(a)(1)
    6.8
  (a)(2)
    6.9
  (b)
    2.4
318(a)
    11.1  
N.A. means Not Applicable.
   

 

Note:   This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions and Incorporation by Reference
    1  
 
       
SECTION 1.1.   Definitions
    1  
SECTION 1.2.   Other Definitions
    9  
SECTION 1.3.   Incorporation by Reference of Trust Indenture Act
    9  
SECTION 1.4.   Rules of Construction
    10  
 
       
ARTICLE II The Notes
    11  
 
       
SECTION 2.1.   Form and Dating
    11  
SECTION 2.2.   Execution and Authentication
    16  
SECTION 2.3.   Registrar and Paying Agent
    17  
SECTION 2.4.   Paying Agent To Hold Money in Trust
    18  
SECTION 2.5.   Noteholder Lists
    18  
SECTION 2.6.   Transfer and Exchange
    18  
SECTION 2.7.   Form of Certificates to be Delivered in Connection with Transfers
Pursuant to Regulation S and Rule 144A
    23  
SECTION 2.8.   Business Days
    23  
SECTION 2.9.   Replacement Notes
    23  
SECTION 2.10. Outstanding Notes
    23  
SECTION 2.11. Temporary Notes
    23  
SECTION 2.12. Cancellation
    24  
SECTION 2.13. Defaulted Interest
    24  
SECTION 2.14. CUSIP Numbers, etc
    24  
SECTION 2.15. Issuance of Additional Notes
    25  
SECTION 2.16. One Class of Notes
    25  
 
       
ARTICLE III Redemption; Repayment at Option of Holders
    25  
 
       
SECTION 3.1.   Notices to Trustee
    25  
SECTION 3.2.   Selection of Notes to be Redeemed
    26  
SECTION 3.3.   Notice of Redemption
    26  
SECTION 3.4.   Effect of Notice of Redemption
    27  
SECTION 3.5.   Deposit of Redemption Price
    27  
SECTION 3.6.   Notes Redeemed in Part
    27  
SECTION 3.7.   Optional Redemption
    27  
 
       
ARTICLE IV Covenants
    28  
 
       
SECTION 4.1.   Payment of Notes
    28  
SECTION 4.2.   Limitations on Liens
    28  
SECTION 4.3.   Limitation on Sale and Leaseback Transactions
    30  
SECTION 4.4.   Change of Control Repurchase Event
    31  
SECTION 4.5.   Compliance Certificate
    32  
SECTION 4.6.   Maintenance of Office or Agency
    32  





--------------------------------------------------------------------------------



 



              Page  
SECTION 4.7.   Existence
    33  
SECTION 4.8.   SEC Reports
    33  
 
       
ARTICLE V Consolidation, Merger and Sale of Assets
    33  
 
       
SECTION 5.1.   When the Company or a Subsidiary Guarantor May Merge or Transfer
Assets
    33  
SECTION 5.2.   Successor Person Substituted
    34  
 
       
ARTICLE VI Defaults and Remedies
    34  
 
       
SECTION 6.1.   Events of Default
    34  
SECTION 6.2.   Acceleration
    36  
SECTION 6.3.   Other Remedies
    36  
SECTION 6.4.   Waiver of Past Defaults
    37  
SECTION 6.5.   Control by Majority
    37  
SECTION 6.6.   Limitation on Suits
    37  
SECTION 6.7.   Rights of Holders to Receive Payment
    38  
SECTION 6.8.   Collection Suit by Trustee
    38  
SECTION 6.9.   Trustee May File Proofs of Claim
    38  
SECTION 6.10. Priorities
    38  
SECTION 6.11. Undertaking for Costs
    39  
SECTION 6.12. Waiver of Stay or Extension Laws
    39  
 
       
ARTICLE VII Trustee
    39  
 
       
SECTION 7.1.   Duties of Trustee
    39  
SECTION 7.2.   Rights of Trustee
    40  
SECTION 7.3.   Individual Rights of Trustee
    42  
SECTION 7.4.   Trustee’s Disclaimer
    42  
SECTION 7.5.   Notice of Defaults
    42  
SECTION 7.6.   Reports by Trustee to Holders
    42  
SECTION 7.7.   Compensation and Indemnity
    42  
SECTION 7.8.   Replacement of Trustee
    43  
SECTION 7.9.   Successor Trustee by Merger
    44  
SECTION 7.10. Eligibility; Disqualification
    45  
SECTION 7.11. Preferential Collection of Claims Against the Company
    45  
 
       
ARTICLE VIII Discharge of Indenture; Defeasance
    45  
 
       
SECTION 8.1.   Discharge of Liability on Notes; Defeasance
    45  
SECTION 8.2.   Conditions to Defeasance
    46  
SECTION 8.3.   Application of Trust Money
    47  
SECTION 8.4.   Repayment to the Company
    47  
SECTION 8.5.   Indemnity for Government Obligations
    47  
SECTION 8.6.   Reinstatement
    48  

-ii-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE IX Amendments
    48  
 
       
SECTION 9.1.     Without Consent of Holders
    48  
SECTION 9.2.     With Consent of Holders
    49  
SECTION 9.3.     Compliance with Trust Indenture Act
    50  
SECTION 9.4.     Effect of Consents and Waivers
    50  
SECTION 9.5.     Notation on or Exchange of Notes
    51  
SECTION 9.6.     Trustee To Sign Amendments
    51  
 
       
ARTICLE X Guarantees
    51  
 
       
SECTION 10.1.   Guarantees
    51  
SECTION 10.2.   No Subrogation
    53  
SECTION 10.3.   Consideration
    53  
SECTION 10.4.   Limitation on Subsidiary Guarantor Liability
    53  
SECTION 10.5.   Execution and Delivery
    53  
SECTION 10.6.   Release of Subsidiary Guarantors
    54  
SECTION 10.7.   Future Subsidiary Guarantors
    54  
 
       
ARTICLE XI Miscellaneous
    55  
 
       
SECTION 11.1.   Trust Indenture Act Controls
    55  
SECTION 11.2.   Notices
    55  
SECTION 11.3.   Communication by Holders with other Holders
    55  
SECTION 11.4.   Certificate and Opinion as to Conditions Precedent
    56  
SECTION 11.5.   Statements Required in Certificate or Opinion
    56  
SECTION 11.6.   When Notes Disregarded
    56  
SECTION 11.7.   Rules by Trustee, Paying Agent and Registrar
    56  
SECTION 11.8.   Governing Law
    57  
SECTION 11.9.   No Recourse Against Others
    57  
SECTION 11.10. Successors
    57  
SECTION 11.11. Multiple Originals
    57  
SECTION 11.12. Variable Provisions
    57  
SECTION 11.13. Qualification of Indenture
    57  
SECTION 11.14. Table of Contents; Headings
    57  
SECTION 11.15. Waiver of Jury Trial
    57  
SECTION 11.16. Force Majeure
    57  

-iii-



--------------------------------------------------------------------------------



 



Exhibit A — Form of 2016 Note
Exhibit B — Form of 2036 Note
Exhibit C — Form of Exchange Note for the 2016 Note
Exhibit D — Form of Exchange Note for the 2036 Note
Exhibit E — Form of Certificate (transfers pursuant to Regulation S) for the
2016 Note
Exhibit F — Form of Certificate (transfers pursuant to Regulation S) for the
2036 Note
Exhibit G — Form of Certificate (transfers pursuant to Rule 144A) for the 2016
Note
Exhibit H — Form of Certificate (transfers pursuant to Rule 144A) for the 2036
Note
Exhibit I — Form of Incumbency Certificate

-iv-



--------------------------------------------------------------------------------



 



          INDENTURE, dated as of November 20, 2006, among RELIANCE STEEL &
ALUMINUM CO., a California corporation (the “Company”), the Subsidiary
Guarantors from time to time parties hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Trustee (the “Trustee”).
          Each party agrees as follows for the benefit of the other party and
for the equal and ratable benefit of Holders of the Company’s 6.200% Senior
Notes due 2016 (the “2016 Notes”) and 6.850% Senior Notes due 2036 (the “2036
Notes” and, together with the 2016 Notes, the “Initial Notes”) and, if and when
issued in exchange for Initial Notes as provided in the Registration Rights
Agreement, the Company’s 6.200% Senior Notes due 2016 and 6.850% Senior Notes
due 2036 (together, the “Exchange Notes” and, together with the Initial Notes of
each series and any Additional Notes, the “Notes”):
ARTICLE I
Definitions and Incorporation by Reference
          SECTION 1.1.   Definitions.
          “Additional Interest” shall mean the Additional Interest then owing
pursuant to the Registration Rights Agreement.
          “Additional Notes” means 6.200% Senior Notes due 2016 and 6.850%
Senior Notes due 2036 issued from time to time after the Issue Date under the
terms of this Indenture (other than pursuant to Sections 2.6, 2.9, 2.11, 3.6 and
9.5 of this Indenture, in the case of Notes of any series that are not already
Additional Notes of such series, and other than Exchange Notes of any series
issued pursuant to an exchange offer for the other Notes outstanding under this
Indenture).
          “Attributable Debt” means, with respect to any sale and leaseback
transaction, at the time of determination, the lesser of (1) the sale price of
the property so leased multiplied by a fraction the numerator of which is the
remaining portion of the base term of the lease included in such transaction and
the denominator of which is the base term of such lease, and (2) the total
obligation (discounted to the present value at the implicit interest factor,
determined in accordance with GAAP, included in the rental payments) of the
lessee for rental payments (other than amounts required to be paid on account of
property taxes as well as maintenance, repairs, insurance, water rates and other
items which do not constitute payments for property rights) during the remaining
portion of the base term of the lease included in such transaction.
          “Board of Directors” or “Board” means, with respect to any Person, the
Board of Directors of such Person, any management committee of such Person or
any committee thereof duly authorized to act on behalf of such Board of
Directors or such management committee.
          “Business Day” means any day other than a Saturday, a Sunday or a day
on which banking institutions or trust companies in New York City are authorized
or required by law, regulation or executive order to close.





--------------------------------------------------------------------------------



 



          “Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, partnership interests and limited liability
company membership interests, but excluding any debt securities convertible into
such equity.
          “Change of Control” means the occurrence of any of the following:
(1) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act) other than the Company or one of
its Subsidiaries; (2) the adoption of a plan relating to the Company’s
liquidation or dissolution; or (3) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any Person becomes the beneficial owner, directly or indirectly, of more
than 50% of the then outstanding number of shares of Voting Stock of the
Company.
          “Change of Control Repurchase Event” means the occurrence of both a
Change of Control and a Ratings Event.
          “Clearstream” means Clearstream Banking, société anonyme, and any
successor thereto.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended.
          “Company” means the Person named as the “Company” in the preamble to
this Indenture until a successor corporation shall have succeeded to such Person
pursuant to the applicable provisions of this Indenture, and thereafter, the
“Company” shall mean such successor corporation.
          “Comparable Treasury Issue” means the United States Treasury security
selected by an Independent Investment Banker as having an actual or interpolated
maturity comparable to the remaining term of the Notes to be redeemed that would
be utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the remaining term of such Notes.
          “Comparable Treasury Price” means, with respect to any redemption
date, (1) the arithmetic average of the Reference Treasury Dealer Quotations for
such Redemption Date after excluding the highest and lowest Reference Treasury
Dealer Quotations, or (2) if the Trustee obtains fewer than four Reference
Treasury Dealer Quotations, the arithmetic average of all Reference Treasury
Dealer Quotations for such Redemption Date.
          “Consolidated Net Tangible Assets” means, as of the time of
determination, the aggregate amount of the assets of the Company and its
consolidated Subsidiaries after deducting (1) all goodwill, trade names,
trademarks, service marks, patents, unamortized debt discount and expense and
other intangible assets and (2) all current liabilities, as reflected on the
Company’s most recent consolidated balance sheet prepared by the Company in
accordance with GAAP contained in an annual report on Form 10-K or a quarterly
report on Form 10-Q timely filed or

2



--------------------------------------------------------------------------------



 



any amendment thereto (and not subsequently disclaimed as being unreliable by
the Company) pursuant to the Exchange Act by the Company prior to the time as of
which Consolidated Net Tangible Assets is being determined.
          “Corporate Trust Office” means the office of the Trustee at which, at
any particular time, this Indenture shall be principally administered; which
office at the date of the execution of this Indenture is located at 707 Wilshire
Blvd, 17th Floor, Los Angeles, CA 90017, Attention: Madeliena Hall or at any
other time at such other address as the Trustee may designate from time to time
by notice to the Holders.
          “Credit Agreement” means the Credit Agreement, dated as of November 9,
2006, among the Company, RSAC Management Corp., the lenders party thereto and
Bank of America N.A., as administrative agent, as the same may be amended,
supplemented or otherwise modified from time to time, and any successor credit
agreement thereto (whether by renewal, replacement, refinancing or otherwise)
that the Company in good faith designates to be its principal credit agreement
(taking into account the maximum principal amount of the credit facility
provided thereunder, the recourse nature of the agreement and such other factors
as the Company deems reasonable in light of the circumstances), such designation
(or the designation that at a given time there is no principal credit agreement)
to be made by an Officers’ Certificate delivered to the Trustee.
          “Default” means any event which is, or after notice or passage of time
or both would be, an Event of Default.
          “Domestic Subsidiary” means a Subsidiary other than a Foreign
Subsidiary.
          “DTC” means The Depository Trust Company, its nominees and their
respective successors and assigns.
          “Euroclear” means the Euroclear Bank S.A./N.V. and any successor
thereto.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the SEC thereunder.
          “Foreign Subsidiary” means any Subsidiary that is not organized under
the laws of the United States of America or any state thereof or the District of
Columbia and any Subsidiary of such Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America in effect from time to time.
          “guarantee” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Indebtedness of any other Person
and any obligation, direct or indirect, contingent or otherwise, of such Person
(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise) or (2) entered into for purposes of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in

3



--------------------------------------------------------------------------------



 



part); provided, however, that the term “guarantee” will not include
endorsements for collection or deposit in the ordinary course of business. The
term “guarantee”, when used as a verb, has a correlative meaning.
          “Guarantee” means the guarantee by any Subsidiary Guarantor of the
Company’s Obligations under this Indenture and the Notes.
          “Holder” or “Noteholder” means the Person in whose name a note is
registered on the security register books.
          “incur” means issue, assume, guarantee or otherwise become liable for.
          “Indebtedness” means, with respect to any Person, obligations (other
than Non-recourse Obligations) of such Person for borrowed money (including
without limitation, Indebtedness for borrowed money evidenced by notes, bonds,
debentures or similar instruments).
          “Indenture” means this Indenture, as amended or supplemented from time
to time.
          “Independent Investment Banker” means Citigroup Global Markets Inc.,
J.P. Morgan Securities Inc. or their respective successors as may be appointed
from time to time by the Trustee after consultation with the Company; provided,
however, that if any of the foregoing ceases to be a Primary Treasury Dealer,
the Company will substitute another Primary Treasury Dealer.
          “Initial Purchasers” means Citigroup Global Markets Inc., J.P. Morgan
Securities Inc. and the other Initial Purchasers named in the Purchase
Agreement.
          “Investment Grade” means a rating of Baa3 or better by Moody’s (or its
equivalent under any successor Rating Categories of Moody’s); a rating of BBB-
or better by S&P (or its equivalent under any successor Rating Categories of
S&P); and the equivalent Investment Grade credit rating from any additional
Rating Agency or Rating Agencies selected by the Company.
          “Issue Date” means November 20, 2006.
          “Lien” means any mortgage, security interest, pledge, lien, charge or
other similar encumbrance.
          “Moody’s” means Moody’s Investors Service Inc.
          “Non-recourse Obligation” means Indebtedness or other obligations
substantially related to (1) the acquisition of assets not previously owned by
the Company, any Subsidiary Guarantor or any of the Company’s other direct or
indirect Subsidiaries or (2) the financing of a project involving the
development or expansion of properties of the Company, any Subsidiary Guarantor
or any of the Company’s other direct or indirect Subsidiaries, as to which the
obligee with respect to such Indebtedness or obligation has no recourse to the
Company, any Subsidiary Guarantor or any of the Company’s other direct or
indirect Subsidiaries or any of the Company’s, any Subsidiary Guarantor’s or
such Subsidiary’s assets other than the assets which were acquired with the
proceeds of such transaction or the project financed with the proceeds of such
transaction (and the proceeds thereof).

4



--------------------------------------------------------------------------------



 



          “Officer” means the Chief Executive Officer, President, the
Controller, the Chief Operating Officer, any Vice President, the Treasurer, the
Assistant Treasurer, the Chief Financial Officer, the Chief Accounting Officer,
the General Counsel, the Secretary or the Assistant Secretary, as applicable.
          “Officers’ Certificate” means a certificate signed by any two Officers
of the Company.
          “Opinion of Counsel” means a written opinion from legal counsel to the
Company. The counsel may be an employee of the Company. Opinions of Counsel
required to be delivered under this Indenture may have qualifications customary
for opinions of the type required and counsel delivering such Opinions of
Counsel may rely on certificates of the Company or governmental or other
officials customary for opinions of the type required, including certificates
certifying as to matters of fact.
          “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or political subdivision thereof.
          “principal” means the principal of the Notes of each series plus the
premium, if any, payable on the Notes of each series which is due or overdue or
is to become due at the relevant time; provided, however, that for purposes of
calculating any such premium, the term “principal” shall not include the premium
with respect to which such calculation is being made.
          “Primary Treasury Dealer” means a primary U.S. Government securities
dealer in New York City.
          “Private Notes” means the senior unsecured notes of the Company issued
pursuant to the Note Purchase Agreements dated as of November 1, 1996,
September 15, 1997, October 15, 1998 and July 1, 2003, in each case by and among
the Company and the investors party thereto, as each may be amended from time to
time.
          “Purchase Agreement” means the Purchase Agreement, dated November 15,
2006, among the Company, the Subsidiary Guarantors and the Initial Purchasers.
          “Rating Agency” means (1) each of Moody’s and S&P; and (2) if either
of Moody’s or S&P ceases to rate the Notes or fails to make a rating of the
Notes publicly available for reasons outside of the control of the Company, a
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act, selected by the Company (as
certified by a resolution of the Board of Directors) as a replacement agency for
Moody’s or S&P, or both, as the case may be.
          “Rating Category” means (i) with respect to S&P, any of the following
categories: BBB, BB, CCC, CC, C and D (or equivalent successor categories);
(ii) with respect to Moody’s, any of the following categories: Baa, Ba, B, Caa,
Ca, C and D (or equivalent successor

5



--------------------------------------------------------------------------------



 




categories); and (iii) the equivalent of any such category of S&P or Moody’s
used by another Rating Agency. In determining whether the rating of the Notes
has decreased by one or more gradations, gradations within Rating Categories (+
and – for S&P; 1, 2 and 3 for Moody’s; or the equivalent gradations for another
rating agency) shall be taken into account (e.g., with respect to S&P, a decline
in a rating from BB+ to BB, as well as from BB– to B+, will constitute a
decrease of one gradation).
          “Rating Date” means the date which is 60 days prior to the earlier of,
(i) a Change of Control or (ii) public notice of the occurrence of a Change of
Control or of the intention by the Company to effect a Change of Control.
          “Ratings Event” means the occurrence of the events described in (a) or
(b) below on, or within 60 days after the earlier of, (i) the occurrence of a
Change of Control or (ii) public notice of the occurrence of a Change of Control
or the intention by the Company to effect a Change of Control (which period
shall be extended so long as the rating of the Notes is under publicly announced
consideration for a possible downgrade by any of the Rating Agencies): (a) in
the event the Notes are rated by both Rating Agencies on the Rating Date as
Investment Grade, the rating of the Notes shall be reduced so that the Notes are
rated below Investment Grade by both Rating Agencies, or (b) in the event the
Notes (1) are rated Investment Grade by one Rating Agency and below Investment
Grade by the other Rating Agency or (2) below Investment Grade by both Rating
Agencies on the Rating Date, the rating of the Notes by either Rating Agency
shall be decreased by one or more gradations (including gradations within Rating
Categories, as well as between Rating Categories). Notwithstanding the
foregoing, a Ratings Event otherwise arising by virtue of a particular reduction
in rating shall not be deemed to have occurred in respect of a particular Change
of Control (and thus shall not be deemed a Ratings Event for purposes of the
definition of Change of Control Repurchase Event hereunder) if the Rating
Agencies making the reduction in rating to which this definition would otherwise
apply do not announce or publicly confirm or inform the Trustee in writing at
its request that the reduction was the result, in whole or in part, of any event
or circumstance comprised of or arising as a result of, or in respect of, the
applicable Change of Control (whether or not the applicable Change of Control
shall have occurred at the time of the Ratings Event).
          “Redemption Date” shall mean the date specified for redemption of the
Notes of any series in accordance with the terms of the Notes of such series and
Section 3.1.
          “Reference Treasury Dealer” means Citigroup Global Markets Inc., J.P.
Morgan Securities Inc. and two other Primary Treasury Dealers selected by the
Company, and each of their respective successors and any other Primary Treasury
Dealers selected by the Trustee after consultation with the Company.
          “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and any Redemption Date, the arithmetic average, as
determined by the Trustee, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Trustee by such Reference Treasury Dealer as of 3:30
p.m., New York City time, on the third Business Day preceding such Redemption
Date.

6



--------------------------------------------------------------------------------



 



          “Registered Exchange Offer” means the offer by the Company, pursuant
to the Registration Rights Agreement, to certain holders of Initial Notes of any
series, to issue and deliver to such holders, in exchange for the Initial Notes
of such series, a like aggregate principal amount of Exchange Notes of the
corresponding series registered under the Securities Act.
          “Registration Rights Agreement” means the Registration Rights
Agreement, dated as of November 20, 2006, among the Company, the Subsidiary
Guarantors and the Initial Purchasers as such agreement may be amended, modified
or supplemented from time to time, and, with respect to any Additional Notes,
one or more registration rights agreements between the Company and the other
parties thereto, as such agreement(s) may be amended, modified or supplemented
from time to time, relating to rights given by the Company to purchasers of
Additional Notes of any series with respect to registration of such Additional
Notes of such series under the Securities Act.
          “Remaining Scheduled Payments” means, with respect to any Note to be
redeemed, the Remaining Scheduled Payments of the principal of and premium, if
any, and interest on such Note that would be due after the related Redemption
Date but for such redemption; provided, however, that, if such Redemption Date
is not an interest payment date with respect to such Note, the amount of the
next scheduled interest payment thereon will be reduced by the amount of
interest accrued thereon to such Redemption Date.
          “Restricted Period” means the 40 consecutive days beginning on and
including the later of (1) the Issue Date and (2) the last date that the Company
or any of its Affiliates was the owner of the Notes or any predecessor of the
Notes.
          “Restrictive Notes Legend” means the Restrictive Legend set forth in
clause (A) of Section 2.1(c) or the Regulation S Legend set forth in clause
(B) of Section 2.1(c), as applicable.
          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
          “SEC” means the Securities and Exchange Commission, or any successor
agency.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.
          “Securities Custodian” means the custodian with respect to a Global
Note (as appointed by DTC), or any successor person thereto and shall initially
be the Trustee.
          “Stated Maturity” means, with respect to any security, the date
specified in such security as the fixed date on which the payment of principal
of such security is due and payable, including pursuant to any mandatory
redemption provision (but excluding any provision providing for the repurchase
of such security at the option of the holder thereof until the exercise of such
option by such holder).

7



--------------------------------------------------------------------------------



 



          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of that date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
that date, owned, controlled or held by the parent or one or more Subsidiaries
of the parent or by the parent and one or more Subsidiaries of the parent.
          “Subsidiary Guarantors” means all the wholly-owned Domestic
Subsidiaries of the Company and all of the Subsidiaries that become guarantors
under the Credit Agreement, the Note Purchase Agreements and any other
Subsidiary of the Company that, in accordance with the terms of this Indenture,
Guarantees the Notes, in each case until such Guarantee is released pursuant to
the provisions of Article X.
          “Treasury Rate” means, with respect to any Redemption Date, the rate
per annum equal to the semi-annual equivalent yield to maturity (computed as of
the third Business Day immediately preceding that Redemption Date) of the
Comparable Treasury Issue. In determining this rate, the Company will assume a
price for the Comparable Treasury Issue (expressed as a percentage of its
principal amount) equal to the Comparable Treasury Price for such Redemption
Date.
          “Trust Indenture Act” means the U.S. Trust Indenture Act of 1939, as
amended (15 U.S.C. §§ 77aaa-77bbbb), as in effect on the date of this Indenture;
provided, however, that in the event the Trust Indenture Act of 1939 is amended
after such date, “Trust Indenture Act” means, to the extent required by any such
amendments, the U.S. Trust Indenture Act of 1939, as so amended.
          “Trustee” means the party named as such in the preamble to this
Indenture until a successor replaces it in accordance with the applicable
provisions of this Indenture and, thereafter, means such successor.
          “Trust Officer” means, when used with respect to the Trustee, any
officer within the Corporate Trust Department of the Trustee, including any vice
president, assistant vice president, assistant treasurer, trust officer or any
other officer of the Trustee who has direct responsibility for the
administration of this Indenture.
          “Uniform Commercial Code” means the New York Uniform Commercial Code
as in effect from time to time.
          “U.S. Government Obligations” means direct obligations (or
certificates representing an ownership interest in such obligations) of the
United States of America (including any agency or instrumentality thereof) for
the payment of which the full faith and credit of the United States of America
is pledged and which are not callable or redeemable at the Company’s option.

8



--------------------------------------------------------------------------------



 



          “Voting Stock” of any specified “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) as of any date means the Capital Stock of
such person that is at the time entitled to vote generally in the election of
the board of directors of such person.
          SECTION 1.2.   Other Definitions.

              Defined in   Term   Section  
“Affiliate”
    11.6  
“Agent Members”
    2.1 (d)
“Applicable Procedures”
    2.6 (a)
“Authenticating Agent”
    2.2  
“Authentication Order” 2.2 “Bankruptcy Law”
    6.1  
“Change of Control Offer”
    4.4  
“covenant defeasance option”
    8.1 (b)
“Custodian”
    6.1  
“Definitive Notes”
    2.1 (e)
“Event of Default”
    6.1  
“Exchange Global Note”
    2.1 (a)
“Exchange Notes”
  Preamble
“Global Notes”
    2.1 (a)
“Initial Notes”
  Preamble
“legal defeasance option”
    8.1 (b)
“Make-Whole Amount”
    3.7  
“Notes”
  Preamble
“Notice of Default”
    6.1  
“Obligations”
    10.1  
“Paying Agent”
    2.3  
“QIBs”
    2.1 (a)
“Registrar”
    2.3  
“Regulation S”
    2.1 (a)
“Regulation S Certificate”
    2.6 (a)
“Regulation S Global Note”
    2.1 (a)
“Regulation S Legend”
    2.1 (c)
“Regulation S Note”
    2.1 (a)
“Restrictive Legend”
    2.1 (c)
“Rule 144A”
    2.1 (a)
“Rule 144A Certificate”
    2.6 (b)
“Rule 144A Global Note”
    2.1 (a)
“Rule 144A Note”
    2.1 (a)
“Successor”
    5.1  

          SECTION 1.3.   Incorporation by Reference of Trust Indenture Act. This
Indenture is subject to the mandatory provisions of the Trust Indenture Act
which are incorporated by reference in and made a part of this Indenture. The
following terms in the Trust Indenture Act have the following meanings:

9



--------------------------------------------------------------------------------



 



          “Commission” means the SEC.
          “indenture securities” means the Notes.
          “indenture security holder” means a Holder.
          “indenture to be qualified” means this Indenture.
          “indenture trustee” or “institutional trustee” means the Trustee.
          “obligor” on the indenture securities means the Company and any other
obligor on the indenture securities.
          All other terms used in this Indenture that are defined by the Trust
Indenture Act, defined by reference to another statute or defined by SEC rule
have the meanings assigned to them by such definitions.
          SECTION 1.4.   Rules of Construction. For purposes of this Indenture,
except as otherwise expressly provided herein or unless the context otherwise
requires:
     (1) a term has the meaning assigned to it;
     (2) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
     (3) “including” means including without limitation;
     (4) words in the singular include the plural and words in the plural
include the singular;
     (5) all references to (a) Initial Notes of each series shall refer also to
any Additional Notes of any series issued in the form of Initial Notes of such
series and (b) Exchange Notes of each series shall refer also to any Additional
Notes of any series issued in the form of Exchange Notes of such series, in each
case, pursuant to Section 2.15;
     (6) all references to the date the Notes of each series were originally
issued shall refer to the Issue Date or the date any Additional Notes of any
series were originally issued, as the case may be; and
     (7) all references herein to particular Sections or Articles shall refer to
this Indenture unless otherwise so indicated.

10



--------------------------------------------------------------------------------



 



ARTICLE II
The Notes
          SECTION 2.1.   Form and Dating. (a) The Initial Notes of each series
are being offered and sold by the Company to the Initial Purchasers pursuant to
the Purchase Agreement. The Initial Notes of each series shall be resold
initially by the Initial Purchasers only to (A) qualified institutional buyers
(as defined in Rule 144A under the Securities Act (“Rule 144A”)) in reliance on
Rule 144A (“QIBs”) and (B) Persons other than U.S. Persons (as defined in
Regulation S under the Securities Act (“Regulation S”)) in reliance on
Regulation S. The Initial Notes of each series may thereafter be transferred to,
among others, QIBs and purchasers in reliance on Regulation S of the Securities
Act in accordance with the procedure described herein. The Initial Notes of each
series shall be dated the date of their authentication.
          Initial Notes of each series offered and sold to QIBs in the United
States of America in reliance on Rule 144A (each, a “Rule 144A Note” and
collectively, the “Rule 144A Notes”) shall be issued on the Issue Date in the
form of a permanent global Note, without interest coupons, substantially in the
form of Exhibits A and B, which are incorporated by reference and made a part of
this Indenture, including appropriate legends as set forth in Section 2.1(c)
(each, a “Rule 144A Global Note” and, collectively, the “Rule 144A Global
Notes”), deposited with the Trustee, as custodian for DTC, duly executed by the
Company and authenticated by the Trustee as hereinafter provided. Each Rule 144A
Global Note may be represented by more than one certificate, if so required by
DTC’s rules regarding the maximum principal amount to be represented by a single
certificate. The aggregate principal amount of the Rule 144A Global Notes may
from time to time be increased or decreased by adjustments made on the records
of the Trustee, as custodian for DTC or its nominee, as hereinafter provided.
          Initial Notes of each series offered and sold outside the United
States of America (each, a “Regulation S Note” and collectively, the
“Regulation S Notes”) in reliance on Regulation S shall be issued on the Issue
Date in the form of a permanent global Note, without interest coupons,
substantially in the form set forth in Exhibits A and B, which are incorporated
by reference and made a part of this Indenture, including appropriate legends as
set forth in Section 2.1(c) (each, a “Regulation S Global Note” and,
collectively, the “Regulation S Global Notes”) deposited with the Trustee, as
custodian for DTC, duly executed by the Company and authenticated by the Trustee
as hereinafter provided. Each Regulation S Global Note may be represented by
more than one certificate, if so required by DTC’s rules regarding the maximum
principal amount to be represented by a single certificate. The aggregate
principal amount of the Regulation S Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for DTC or its nominee, as hereinafter provided.
          Exchange Notes of each series exchanged for interests in a Rule 144A
Note and a Regulation S Note shall be issued in the form of a permanent global
Note substantially in the form of Exhibits C and D hereto, which are hereby
incorporated by reference and made a part of this Indenture, deposited with the
Trustee as hereinafter provided, including the appropriate legend set forth in
Section 2.1(c) (each, an “Exchange Global Note” and, collectively, the “Exchange
Global Notes”). Each Exchange Global Note may be represented by more than one
certificate, if so required by DTC’s rules regarding the maximum principal
amount to be represented by a single certificate.

11



--------------------------------------------------------------------------------



 



          The Rule 144A Global Notes, the Regulation S Global Notes and the
Exchange Global Notes are sometimes collectively herein referred to as the
“Global Notes.”
          The principal of and interest on the Notes shall be payable at the
office or agency of the Company maintained for such purpose in Los Angeles,
California, or at such other office or agency of the Company as may be
maintained for such purpose pursuant to Section 2.3; provided, however, that at
the option of the Company, each installment of interest may be paid by (i) check
mailed to addresses of the Persons entitled thereto as such addresses shall
appear on the Note Register or (ii) upon request of any Holder of at least
$1,000,000 principal amount of Notes, wire transfer to an account located in the
United States maintained by the payee. Payments in respect of Notes represented
by a Global Note (including principal, premium, if any, and interest) shall be
made by wire transfer of immediately available funds to the accounts specified
by DTC.
          (b)   Denominations. The Notes shall be issuable only in fully
registered form, without coupons, and only in denominations of $2,000 and any
integral multiple of $1,000 in excess thereof.
          (c)   Restrictive Legends. Unless and until (i) an Initial Note of any
series is sold under an effective registration statement or (ii) an Initial Note
of any series is exchanged for an Exchange Note of such series in connection
with an effective registration statement, in each case pursuant to the
Registration Rights Agreement or a similar agreement,
          (A) the Rule 144A Global Note shall bear the following legend (the
“Restrictive Legend”) on the face thereof:
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER
OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE COMPANY,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR

12



--------------------------------------------------------------------------------



 



RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING
OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS AN
INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A
MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.
          (B) the Regulation S Global Note shall bear the following legend (the
“Regulation S Legend”) on the face thereof:
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS 40 DAYS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE
LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF
THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE COMPANY,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A

13



--------------------------------------------------------------------------------



 



PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND
SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN
THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS
AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN
A MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/ OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE. BY ITS ACQUISITION HEREOF, THE HOLDER
HEREOF REPRESENTS THAT IT IS NOT A U.S. PERSON NOR IS IT PURCHASING FOR THE
ACCOUNT OF A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT.”
          (C) The Global Notes, whether or not an Initial Note, shall bear the
following legend on the face thereof:
“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.”

14



--------------------------------------------------------------------------------



 



          (d)   Book-Entry Provisions.
          (1)   This Section 2.1(d) shall apply only to Global Notes deposited
with the Trustee, as custodian for DTC.
          (2)   Each Global Note initially shall (x) be registered in the name
of DTC or the nominee of DTC, (y) be delivered to the Trustee as custodian for
DTC and (z) bear legends as set forth in Section 2.1(c).
          (3)   Members of, or participants in, DTC (“Agent Members”) shall have
no rights under this Indenture with respect to any Global Note held on their
behalf by DTC or by the Trustee as the custodian of DTC or under such Global
Note, and DTC shall be treated by the Company, the Trustee and any agent of the
Company or the Trustee as the absolute owner of such Global Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
DTC or impair, as between DTC and its Agent Members, the operation of customary
practices of DTC governing the exercise of the rights of a holder of a
beneficial interest in any Global Note.
          (4)   In connection with any transfer of a portion of the beneficial
interest in a Global Note pursuant to subsection (e) of this Section 2.1 to
beneficial owners who are required to hold Definitive Notes, the Securities
Custodian shall reflect on its books and records the date and a decrease in the
principal amount of such Global Note in an amount equal to the principal amount
of the beneficial interest in the Global Note to be transferred, and the Company
shall execute, and the Trustee shall authenticate and deliver, one or more
Definitive Notes of the relevant series of like tenor and amount.
          (5)   In connection with the transfer of an entire Global Note to
beneficial owners pursuant to subsection (e) of this Section 2.1, such Global
Note shall be deemed to be surrendered to the Trustee for cancellation, and the
Company shall execute, and the Trustee shall authenticate and deliver, to each
beneficial owner identified by DTC in exchange for its beneficial interest in
such Global Note, an equal aggregate principal amount of Definitive Notes of the
relevant series of authorized denominations.
          (6)   The registered holder of a Global Note may grant proxies and
otherwise authorize any person, including Agent Members and persons that may
hold interests through Agent Members, to take any action which a Holder is
entitled to take under this Indenture or the Notes.
          (e)   Definitive Notes.
          (1)   Except as provided below, owners of beneficial interests in
Global Notes shall not be entitled to receive certificated Notes (“Definitive
Notes”). If required to do so pursuant to any applicable law or regulation,
beneficial owners may obtain Definitive Notes in

15



--------------------------------------------------------------------------------



 



exchange for their beneficial interests in a Global Note upon written request in
accordance with DTC’s and the Registrar’s procedures. In addition, Definitive
Notes shall be transferred to all beneficial owners in exchange for their
beneficial interests in a Global Note if (a) DTC notifies the Company that it is
unwilling or unable to continue as depository for such Global Note or DTC ceases
to be a clearing agency registered under the Exchange Act, at a time when DTC is
required to be so registered in order to act as depository, and in each case a
successor depository is not appointed by the Company within 90 days of such
notice or, (b) the Company executes and delivers to the Trustee and Registrar an
Officers’ Certificate stating that such Global Note shall be so exchangeable or
(c) an Event of Default has occurred and is continuing with respect to the Notes
of a series and the Registrar has received a request from DTC to exchange the
Global Note for such series for Definitive Notes of such series.
          (2)   Any Definitive Note delivered in exchange for an interest in a
Global Note pursuant to Section 2.1(d)(4) or (5) shall, except as otherwise
provided by Section 2.6(g), bear the applicable legend regarding transfer
restrictions applicable to the Definitive Note set forth in Section 2.1(c).
          SECTION 2.2.   Execution and Authentication. An Officer of the Company
shall sign the Notes for the Company by manual or facsimile signature and may be
imprinted or otherwise reproduced.
          If an Officer whose signature is on a Note no longer holds that office
at the time the Trustee authenticates the Note, the Note shall be valid
nevertheless.
          A Note shall not be valid until an authorized signatory of the Trustee
manually authenticates the Note. The signature of the Trustee on a Note shall be
conclusive evidence that such Note has been duly and validly authenticated and
issued under this Indenture.
          At any time and from time to time after the execution and delivery of
this Indenture, the Trustee shall authenticate and make available for delivery:
(1) Initial Notes for original issue on the Issue Date in an aggregate principal
amount of $350,000,000 of 2016 Notes and in an aggregate principal amount of
$250,000,000 of 2036 Notes, (2) any Additional Notes for original issue from
time to time after the Issue Date in such principal amounts as set forth in
Section 2.15 and (3) any Exchange Notes for issue only in exchange for a like
principal amount of Initial Notes, in each case upon a written order of the
Company signed by two Officers of the Company (an “Authentication Order”). Such
Authentication Order shall specify the amount of the Notes to be authenticated
and the date on which the original issue of Notes is to be authenticated and
whether the Notes are to be Initial Notes or Exchange Notes. The aggregate
principal amount of Initial Notes (other than Additional Notes) which may be
authenticated and delivered under this Indenture is limited to $350,000,000 of
2016 Notes and $250,000,000 of 2036 Notes. Additionally, the Company may from
time to time, without notice to or consent of the Holders, issue such additional
principal amounts of Additional Notes as may be issued and authenticated
pursuant to clause (2) of this paragraph, and Notes authenticated and delivered
upon registration or transfer of, or in exchange for, or in lieu of, other Notes
of the same series pursuant to Section 2.6, Section 2.9, Section 2.10,
Section 3.6, Section 9.5 and except for transactions similar to the Registered
Exchange Offer.

16



--------------------------------------------------------------------------------



 



          The Trustee may appoint an agent (the “Authenticating Agent”)
reasonably acceptable to the Company to authenticate the Notes. Unless limited
by the terms of such appointment, any such Authenticating Agent may authenticate
Notes whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent.
          In case the Company, pursuant to Article V, shall be consolidated or
merged with or into any other Person or shall convey, transfer, lease or
otherwise dispose of its properties and assets substantially as an entirety to
any Person, and the successor Person resulting from such consolidation, or
surviving such merger, or into which the Company shall have been merged, or the
Person which shall have received a conveyance, transfer, lease or other
disposition as aforesaid, shall have executed an indenture supplemental hereto
(if not otherwise a party to the Indenture) with the Trustee pursuant to
Article V, any of the Notes authenticated or delivered prior to such
consolidation, merger, conveyance, transfer, lease or other disposition may,
from time to time, at the request of the successor Person, be exchanged for
other Notes executed in the name of the successor Person with such changes in
phraseology and form as may be appropriate, but otherwise in substance of like
tenor as the Notes surrendered for such exchange and of like principal amount;
and the Trustee, upon Authentication Order of the successor Person, shall
authenticate and deliver Notes as specified in such order for the purpose of
such exchange. If Notes shall at any time be authenticated and delivered in any
new name of a successor Person (if other than the Company) pursuant to this
Section 2.2 in exchange or substitution for or upon registration of transfer of
any Notes, such successor Person (if other than the Company), at the option of
the Holders but without expense to them, shall provide for the exchange of all
Notes at the time outstanding for Notes authenticated and delivered in such new
name.
          SECTION 2.3.   Registrar and Paying Agent. The Company shall maintain
an office or agency where Notes may be presented for registration of transfer or
for exchange (the “Registrar”) and an office or agency where Notes may be
presented for payment (the “Paying Agent”). The Registrar shall keep a register
of the Notes and of their transfer and exchange. The Company may have one or
more additional paying agents. The term “Paying Agent” includes any such
additional paying agent. The Company may change the Registrar or appoint one or
more co-Registrars without notice.
          In the event the Company shall retain any Person not a party to this
Indenture as an agent hereunder, the Company shall enter into an appropriate
agency agreement with any Registrar or Paying Agent not a party to this
Indenture, which shall incorporate the terms of the Trust Indenture Act. The
agreement shall implement the provisions of this Indenture that relate to such
agent. The Company shall notify the Trustee of the name and address of each such
agent. If the Company fails to maintain a Registrar or Paying Agent, the Trustee
shall act as such and shall be entitled to appropriate compensation therefor
pursuant to Section 7.7. The Company shall be responsible for the fees and
compensations of all agents appointed or approved by it. Either the Company or
any of its domestically incorporated wholly owned Subsidiaries may act as Paying
Agent.
          The Company initially appoints the Trustee as Registrar and Paying
Agent for the Notes.

17



--------------------------------------------------------------------------------



 



          SECTION 2.4.   Paying Agent To Hold Money in Trust. By no later than
11:00 a.m. (New York City time) on the date on which any principal or interest
(including any Additional Interest) on any Note is due and payable, the Company
shall deposit with the Paying Agent a sum sufficient to pay such principal or
interest (including any Additional Interest) when due. The Company shall require
each Paying Agent (other than the Trustee) to agree in writing that such Paying
Agent shall hold in trust for the benefit of Noteholders or the Trustee all
money held by such Paying Agent for the payment of principal of or interest
(including any Additional Interest) on the Notes and shall notify the Trustee in
writing of any Default by the Company in making any such payment. If either of
the Company or any of its Subsidiaries acts as Paying Agent, it shall segregate
the money held by it as Paying Agent and hold it as a separate trust fund. The
Company at any time may require a Paying Agent (other than the Trustee) to pay
all money held by it to the Trustee and to account for any funds disbursed by
such Paying Agent. Upon complying with this Section 2.4, the Paying Agent (if
other than the Company or a Subsidiary) shall have no further liability for the
money delivered to the Trustee. Upon any bankruptcy, reorganization or similar
proceeding with respect to the Company, the Trustee shall serve as Paying Agent
for the Notes.
          SECTION 2.5.   Noteholder Lists. The Trustee shall preserve in as
current a form as is reasonably practicable the most recent list available to it
of the names and addresses of Noteholders of each series. If the Trustee is not
the Registrar, the Company shall cause the Registrar to furnish to the Trustee,
in writing at least five Business Days before each interest payment date and at
such other times as the Trustee may request in writing, a list in such form and
as of such date as the Trustee may reasonably require of the names and addresses
of Noteholders.
          SECTION 2.6.   Transfer and Exchange. Notwithstanding any other
provision of this Indenture or the Notes (other than Section 2.1(e) hereof),
transfers and exchanges of Notes of each series and beneficial interests in a
Global Note of the kinds specified in this Section 2.6 shall be made only in
accordance with this Section 2.6.
          (a)   Rule 144A Global Note to Regulation S Global Note. If the owner
of a beneficial interest in a Rule 144A Global Note wishes at any time to
transfer such interest to a person who wishes to take delivery thereof in the
form of a beneficial interest in a Regulation S Global Note of such series, such
transfer may be effected only in accordance with the provisions of this
Section 2.6(a), and subject to the Applicable Procedures (as defined below).
Upon receipt by the Trustee, as Registrar, of (A) an order given by DTC or its
authorized representative directing that a beneficial interest in such
Regulation S Global Note in a specified principal amount be credited to a
specified Agent Member’s account and that a beneficial interest in such
Rule 144A Global Note in an equal principal amount be debited from another
specified Agent Member’s account and (B) a Regulation S Certificate (a
“Regulation S Certificate”), the form of which is set forth in Exhibits E and F
hereto, satisfactory to the Trustee and duly executed by the owner of such
beneficial interest in such Rule 144A Global Note or his attorney duly
authorized in writing, then the Trustee, as Registrar, shall increase the
principal amount of such Regulation S Global Note by such specified principal
amount as provided in this Section 2.6. “Applicable Procedures” means, with
respect to any transfer or transaction involving a Global Note or beneficial
interest therein, the rules and procedures of DTC, Euroclear and Clearstream or
their successors or assigns, in each case, to the extent applicable to such
transaction and as in effect from time to time.

18



--------------------------------------------------------------------------------



 



          (b)   Regulation S Global Note to Rule 144A Global Note. If the owner
of a beneficial interest in a Regulation S Global Note wishes at any time to
transfer such interest to a person who wishes to take delivery thereof in the
form of a beneficial interest in a Rule 144A Global Note of such series, such
transfer may be effected only in accordance with this Section 2.6(b) and subject
to the Applicable Procedures. Upon receipt by the Trustee, as Registrar, of
(A) an order given by DTC or its authorized representative directing that a
beneficial interest in such Rule 144A Global Note in a specified principal
amount be credited to a specified Agent Member’s account and that a beneficial
interest in such Regulation S Global Note in an equal principal amount be
debited from another specified Agent Member’s account and (B) if such transfer
is to occur during (but only during) the Restricted Period, a Rule 144A
Certificate (a “Rule 144A Certificate”), the form of which is set forth in
Exhibits G and H hereto, satisfactory to the Trustee and duly executed by the
owner of such beneficial interest in such Regulation S Global Note or his
attorney duly authorized in writing, then the Trustee, as Registrar, shall
reduce the principal amount of such Regulation S Global Note and increase the
principal amount of such Rule 144A Global Note by such specified principal
amount as provided in this Section 2.6.
          (c)   Rule 144A Non-Global Note to Rule 144A Global Note or
Regulation S Global Note. If the holder of a Rule 144A Note (other than a Global
Note) wishes at any time to transfer all or any portion of such Note to a person
who wishes to take delivery thereof in the form of a beneficial interest in a
Rule 144A Global Note of such series or a Regulation S Global Note of such
series, such transfer may be effected only in accordance with the provisions of
this Section 2.6(c) and subject to the Applicable Procedures. Upon receipt by
the Trustee, as Registrar, of (A) such Note as provided in Section 2.3 and
instructions satisfactory to the Trustee directing that a beneficial interest in
such Rule 144A Global Note or Regulation S Global Note in a specified principal
amount not greater than the principal amount of such Note be credited to a
specified Agent Member’s account and (B) a Rule 144A Certificate, if the
specified account is to be credited with a beneficial interest in a Rule 144A
Global Note, or a Regulation S Certificate, if the specified account is to be
credited with a beneficial interest in a Regulation S Global Note, in either
case, satisfactory to the Trustee and duly executed by such holder or his
attorney duly authorized in writing, then the Trustee, as Registrar, shall
cancel such Note (and issue a new Note in respect of any untransferred portion
thereof) as provided in Section 2.3 and increase the principal amount of such
Rule 144A Global Note or such Regulation S Global Note, as the case may be, by
the specified principal amount as provided in this Section 2.6.
          (d)   Regulation S Non-Global Note to Rule 144A Global Note or
Regulation S Global Note. If the holder of a Regulation S Note (other than a
Global Note) wishes at any time to transfer all or any portion of such Note to a
person who wishes to take delivery thereof in the form of a beneficial interest
in a Rule 144A Global Note of such series or a Regulation S Global Note of such
series, such transfer may be effected only in accordance with this
Section 2.6(d) and subject to the Applicable Procedures. Upon receipt by the
Trustee, as Registrar, of (A) such Note as provided in Section 2.3 and
instructions satisfactory to the Trustee directing that a beneficial interest in
such Rule 144A Global Note or Regulation S Global Note in a specified principal
amount not greater than the principal amount of such Note be credited to a
specified

19



--------------------------------------------------------------------------------



 



Agent Member’s account and (B) if the transfer is to occur during (but only
during) the Restricted Period and the specified account is to be credited with a
beneficial interest in such Rule 144A Global Note, a Rule 144A Certificate
satisfactory to the Trustee and duly executed by such holder or his attorney
duly authorized in writing, then the Trustee, as Registrar, shall cancel such
Note (and issue a new Note in respect of any untransferred portion thereof) as
provided in Section 2.3 and increase the principal amount of such Rule 144A
Global Note or such Regulation S Global Note, as the case may be, by the
specified principal amount as provided in this Section 2.6.
          (e)   Non-Global Note to Non-Global Note. A Note that is not a Global
Note may be transferred, in whole or in part, to a person who takes delivery in
the form of another Note of such series that is not a Global Note in accordance
with Section 2.3; provided, that if the Note to be transferred in whole or in
part is (I) a Rule 144A Note or (II) a Regulation S Note and the transfer is to
occur during (but only during) the Restricted Period, then, in each case, the
Trustee, as Registrar, shall have received (A) a Rule 144A Certificate,
satisfactory to the Trustee and duly executed by the transferor holder or his
attorney duly authorized in writing, in which case the transferee holder shall
take delivery in the form of a Rule 144A Note, or (B) a Regulation S
Certificate, satisfactory to the Trustee and duly executed by the transferor
holder or his attorney duly authorized in writing, in which case the transferee
holder shall take delivery in the form of a Regulation S Note (subject in each
case to Section 2.6(g)).
          (f)   Exchange between Global Note and Non-Global Note. A beneficial
interest in a Global Note may be exchanged for a Note of such series that is not
a Global Note as provided in Section 2.1(e); provided, that if such interest is
a beneficial interest in (I) a Rule 144A Global Note or (II) a Regulation S
Global Note and such exchange is to occur during the Restricted Period, then, in
each case, such interest shall be exchanged for a Rule 144A Note (subject in
each case to Section 2.6(g)). A Note that is not a Global Note may be exchanged
for a beneficial interest in a Global Note only if (A) such exchange occurs in
connection with a transfer effected in accordance with Section 2.6(c) or
(d) herein or (B) such Note is a Regulation S Note and such exchange occurs
after the Restricted Period.
          (g)   Restrictive Notes Legend. Upon the transfer, exchange or
replacement of Notes not bearing a Restrictive Notes Legend, the Registrar shall
deliver such Notes that do not bear a Restrictive Notes Legend. Upon the
transfer, exchange or replacement of Notes bearing a Restrictive Notes Legend,
the Registrar shall deliver only such Notes that bear a Restrictive Notes Legend
unless there is delivered to the Registrar an Opinion of Counsel to the effect
that neither such legend nor the related restrictions on transfer are required
in order to maintain compliance with the provisions of the Securities Act.
          (h)   Officers’ Certificate. The Company shall deliver to the Trustee
an Officers’ Certificate setting forth the resale restriction termination date
relating to the Notes and the Restricted Period.
          The Registrar shall retain copies of all letters, notices and other
written communications received pursuant to Section 2.1 or this Section 2.6. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.

20



--------------------------------------------------------------------------------



 



          (i)   Obligations with Respect to Transfers and Exchanges of Notes.
          (1)   To permit registrations of transfers and exchanges, the Company
shall, subject to the other terms and conditions of this Article II, execute and
the Trustee shall authenticate Definitive Notes and Global Notes at the
Registrar’s or co-registrar’s request.
          (2)   No service charge shall be made to a Holder for any registration
of transfer or exchange, but the Company may require payment of a sum sufficient
to cover any transfer tax, assessments, or similar governmental charge payable
in connection therewith (other than any such transfer taxes, assessments or
similar governmental charges payable upon exchange or transfer pursuant to
Sections 3.6 or 9.5.
          (3)   The Registrar or co-registrar shall not be required to register
the transfer of or exchange of any Note for a period beginning (1) 15 days
before the mailing of a notice of an offer to repurchase or redeem Notes of any
series and ending at the close of business on the day of such mailing or
(2) 15 days before an interest payment date and ending on such interest payment
date.
          (4)   Prior to the due presentation for registration of transfer of
any Note, the Company, the Trustee, the Paying Agent, the Registrar or any
co-registrar may deem and treat the person in whose name a Note is registered as
the absolute owner of such Note for the purpose of receiving payment of
principal of and interest on such Note and for all other purposes whatsoever,
whether or not such Note is overdue, and none of the Company, the Trustee, the
Paying Agent, the Registrar or any co-registrar shall be affected by notice to
the contrary.
          (5)   Any Definitive Note delivered in exchange for an interest in a
Global Note pursuant to Section 2.1(d) shall, except as otherwise provided by
Section 2.6(g), bear the applicable legend regarding transfer restrictions
applicable to the Definitive Note set forth in Section 2.1(c).
          (6)   All Notes of each series issued upon any transfer or exchange
pursuant to the terms of this Indenture shall be the valid and legally binding
obligation of the Company, shall evidence the same debt and shall be entitled to
the same benefits under this Indenture as the Notes of such series surrendered
upon such transfer or exchange.
          (7)   All certificates, certifications and opinions of counsel
required to be submitted to the Registrar or any co-registrar pursuant to this
Section 2.6 to effect any transfer or exchange may be submitted by facsimile
transmission, with the original to follow by first class mail or hand delivery.
          (j)   No Obligation of the Trustee.
          (1)   The Trustee shall have no responsibility or obligation to any
beneficial owner of a Global Note, a member of, or a participant in, DTC or
other Person in respect of any aspect of the records, or for maintaining,
supervising or reviewing any records, relating to beneficial ownership interests
of a Global Note, with respect to the accuracy of

21



--------------------------------------------------------------------------------



 



the records of DTC or its nominee or of any participant or member thereof, with
respect to any ownership interest in the Notes or with respect to the delivery
to any participant, member, beneficial owner or other Person (other than DTC) of
any notice (including any notice of redemption) or the payment of any amount or
delivery of any Notes (or other security or property) under or with respect to
such Notes. All notices and communications to be given to the Holders and all
payments to be made to Holders in respect of the Notes shall be given or made
only to or upon the order of the registered Holders (which shall be DTC or its
nominee in the case of a Global Note). The rights of beneficial owners in any
Global Note shall be exercised only through DTC subject to the applicable rules
and procedures of DTC. The Trustee and the Company may conclusively rely and
shall be fully protected in relying upon information furnished by DTC with
respect to its members, participants and any beneficial owners.
          (2)   The Trustee shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under this Indenture or under applicable law with respect to any transfer of any
interest in any Note of any series (including any transfers between or among
Agent Members or beneficial owners of interests in any Global Note) other than
to require delivery of such certificates and other documentation or evidence as
are expressly required by, and to do so if and when expressly required by, the
terms of this Indenture, and to examine the same to determine substantial
compliance as to form with the express requirements hereof.
          (k)   Transfer and Exchange of Global Notes. A Global Note may not be
transferred as a whole except by DTC to a nominee of DTC, by a nominee of DTC to
DTC or to another nominee of DTC, or by the DTC or any such nominee to a
successor depositary or to a nominee of such successor depositary.
          Neither the Trustee nor any agent thereof shall have any
responsibility for any actions taken or not taken by DTC or any successor
depositary.
          (l)   Accrual of Interest on the Exchange Note; Exchange of Exchange
Notes.
          (1)   Interest on any Exchange Note shall accrue from the dates
provided in Exhibit C for the exchange of the 2016 Notes and from the dates
provided in Exhibit D for the exchange of the 2036 Notes.
          (2)   Subject to Section 2.1(e), upon the occurrence of the Registered
Exchange Offer in accordance with the Registration Rights Agreement, the Company
shall issue and, upon receipt of an authentication order in accordance with
Section 2.2, the Trustee shall authenticate one or more Exchange Global Notes in
an aggregate principal amount equal to the principal amount of the beneficial
interests in the Initial Notes of each series or Additional Notes of each series
tendered for acceptance by Persons that certify in the applicable letters of
transmittal that (x) they are not broker-dealers, (y) they are not participating
in a distribution of the Exchange Notes and (z) they are not affiliates (as
defined in Rule 144 under the Securities Act) of the Company, and accepted for
exchange in the exchange offer. Concurrently with the issuance of such Notes,
the Trustee shall cause the aggregate principal amount of the applicable Initial
Notes in the form of Global Notes and/or Additional Notes in the form of Global
Notes to be reduced accordingly.

22



--------------------------------------------------------------------------------



 



          SECTION 2.7.   Form of Certificates to be Delivered in Connection with
Transfers Pursuant to Regulation S and Rule 144A. Attached hereto as Exhibits E
and F and Exhibits G and H are forms of certificates to be delivered in
connection with transfers pursuant to Regulation S and Rule 144A of the Notes of
each series, respectively.
          SECTION 2.8.   Business Days. If a payment date is on a date that is
not a Business Day, payment shall be made on the next succeeding day that is a
Business Day, and no interest shall accrue on such payment for the intervening
period. If a regular record date is on a day that is not a Business Day, the
record date shall not be affected.
          SECTION 2.9.   Replacement Notes. If a mutilated Note is surrendered
to the Registrar or if the Holder of a Note shall provide the Company and the
Trustee with evidence to their satisfaction that the Note has been lost,
destroyed or wrongfully taken, the Company shall issue and the Trustee shall
authenticate a replacement Note of the same series if the requirements of
Section 8-405 of the Uniform Commercial Code are met and the Holder satisfies
any other reasonable requirements of the Trustee. In addition, such Holder shall
furnish an indemnity or surety bond sufficient in the judgment of the Company
and the Trustee to protect the Company, the Trustee, the Paying Agent and the
Registrar from any loss which any of them may suffer if a Note is replaced. The
Company and the Trustee may charge the Holder for their expenses in replacing a
Note, including reasonable fees and expenses of counsel. Every replacement Note
is an additional obligation of the Company.
          SECTION 2.10.   Outstanding Notes. Notes of each series outstanding at
any time are all Notes authenticated by the Trustee except for those cancelled,
those delivered for cancellation and those described in this Section 2.10 as not
outstanding. A Note does not cease to be outstanding because the Company or an
Affiliate of the Company holds the Note.
          If a Note is replaced pursuant to Section 2.9, it ceases to be
outstanding unless the Trustee and the Company receive proof satisfactory to
them that the replaced Note is held by a bona fide purchaser.
          If the Paying Agent segregates and holds in trust, in accordance with
this Indenture, on a Redemption Date or maturity date money sufficient to pay
all principal and interest payable on that date with respect to the Notes of any
series (or portions thereof) to be redeemed or maturing, as the case may be,
then on and after that date such Notes (or portions thereof) cease to be
outstanding and interest on them ceases to accrue.
          SECTION 2.11.   Temporary Notes. Until definitive Notes are ready for
delivery, the Company may prepare and the Trustee shall authenticate and deliver
temporary Notes. Temporary Notes shall be substantially in the form of
definitive Notes but may have variations that the Company considers appropriate
for temporary Notes. Without unreasonable delay, the Company shall prepare and
the Trustee shall authenticate and deliver definitive Notes. After the
preparation of definitive Notes, the temporary Notes shall be exchangeable for
definitive Notes upon surrender of the temporary Notes at any office or agency
maintained by the Company for

23



--------------------------------------------------------------------------------



 




that purpose and such exchange shall be without charge to the Holder. Upon
surrender for cancellation of any one or more temporary Notes, the Company shall
execute, and the Trustee shall authenticate and deliver in exchange therefor,
one or more definitive Notes representing an equal principal amount of Notes.
Until so exchanged, the Holder of temporary Notes shall in all respects be
entitled to the same benefits under this Indenture as a Holder of definitive
Notes.
          SECTION 2.12.   Cancellation. The Company at any time may deliver
Notes to the Trustee for cancellation. The Registrar and the Paying Agent shall
forward to the Trustee for cancellation any Notes surrendered to them for
registration of transfer or exchange or payment. The Trustee and no one else
shall cancel (subject to the record retention requirements of the Exchange Act)
all Notes surrendered for registration of transfer or exchange, payment or
cancellation and, upon the request of the Company, deliver a certificate of such
cancellation to the Company. The Company may not issue new Notes to replace
Notes it has redeemed, paid or delivered to the Trustee for cancellation, but
this shall not prohibit the Company from issuing any Additional Notes, or any
Exchange Notes in exchange for Initial Notes. All cancelled Notes held by the
Trustee may be disposed of by the Trustee in accordance with its then customary
practices and procedures, unless the Company directs otherwise. The Trustee
shall provide to the Company a list of all Notes that have been cancelled from
time to time as requested in writing by the Company.
          SECTION 2.13.   Defaulted Interest. If the Company defaults in a
payment of interest on the Notes of any series, the Company shall pay defaulted
interest plus interest on such defaulted interest to the extent lawful at the
rate specified therefor in the Notes of such series in any lawful manner. The
Company may pay the defaulted interest to the Persons who are Noteholders on a
subsequent special record date. The Company shall fix or cause to be fixed any
such special record date and payment date to the reasonable satisfaction of the
Trustee which specified record date shall not be less than 10 days prior to the
payment date for such defaulted interest and shall promptly mail or cause to be
mailed to each Noteholder a notice that states the special record date, the
payment date and the amount of defaulted interest to be paid. The Company shall
notify the Trustee in writing of the amount of defaulted interest proposed to be
paid on each Note of the affected series and the date of the proposed payment,
and at the same time the Company shall deposit with the Trustee an amount of
money equal to the aggregate amount proposed to be paid in respect of such
defaulted interest or shall make arrangements satisfactory to the Trustee for
such deposit prior to the date of the proposed payment, such money when so
deposited to be held in trust for the benefit of the Person entitled to such
defaulted interest as provided in this Section 2.13.
          SECTION 2.14.   CUSIP Numbers, etc. The Company in issuing the Notes
may use “CUSIP” or “ISIN” numbers and/or other similar numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” and/or “ISIN”
numbers in notices of redemption or exchange as a convenience to Holders;
provided, however, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Notes or as
contained in any notice of a redemption or exchange and that reliance may be
placed only on the other identification numbers printed on the Notes, and any
such redemption or exchange shall not be affected by any defect in or omission
of such numbers. The Company shall promptly notify the Trustee of any change in
the CUSIP numbers and/or other similar numbers.

24



--------------------------------------------------------------------------------



 



          SECTION 2.15.   Issuance of Additional Notes. The Company shall be
entitled to issue, from time to time, Additional Notes of either series under
this Indenture which shall have identical terms as the Initial Notes of such
series issued on the Issue Date or the Exchange Notes of each series exchanged
therefor (in each case, other than with respect to the date of issuance, issue
price and amount of interest payable on the first payment date applicable
thereto), as the case may be.
          With respect to any Additional Notes, the Company shall set forth in a
resolution of the Board of Directors and an Officers’ Certificate, copies of
which shall be delivered to the Trustee, the following information:
          (1)   the aggregate principal amount of such Additional Notes to be
authenticated and delivered pursuant to this Indenture;
          (2)   the issue price, the Issue Date and the “CUSIP” and “ISIN”
number of any such Additional Notes and the amount of interest payable on the
first payment date applicable thereto;
          (3)   whether such Additional Notes shall be transfer restricted
securities and issued in the form of Initial Notes as set forth in Exhibits A
and B to this Indenture or shall be issued in the form of Exchange Notes as set
forth in Exhibits C and D to this Indenture; and
          (4)   if applicable, the resale restriction termination date relating
to the Notes and the Restricted Period for such Additional Notes.
          SECTION 2.16.   One Class of Notes. The Initial Notes of each series,
any Additional Notes of such series of Notes and the Exchange Notes of such
series shall vote and consent together on all matters as one class; and none of
the Initial Notes of either series, any Additional Notes of either series or the
Exchange Notes of either series shall have the right to vote or consent as a
separate class on any matter.
ARTICLE III
Redemption; Repayment at Option of Holders
          SECTION 3.1.   Notices to Trustee. If the Company elects to redeem
Notes of any series pursuant to Sections 5 or 6 of the Notes or Section 3.7 of
this Indenture, it shall notify the Trustee in writing of the Redemption Date
and the principal amount of Notes to be redeemed.
          The Company shall give each notice to the Trustee provided for in this
Section 3.1 at least 30 days before the Redemption Date unless the Trustee
consents to a shorter period. Such notice shall be accompanied by an Officers’
Certificate from the Company to the effect that such redemption shall comply
with the conditions herein. The record date relating to such redemption shall be
selected by the Company and set forth in the related notice given to the
Trustee, which record date shall be not less than 15 days prior to the date
selected for redemption by the Company.

25



--------------------------------------------------------------------------------



 



          SECTION 3.2.   Selection of Notes to be Redeemed. If fewer than all
the Notes of a series then outstanding are to be redeemed, the Trustee shall
select the Notes of such series to be redeemed pro rata or by lot or by any
other method that complies with applicable legal and securities exchange
requirements, if any, and that the Trustee considers, in its discretion, to be
fair and appropriate in accordance with methods generally used at the time of
selection by fiduciaries in similar circumstances. The Trustee shall make the
selection from outstanding Notes not previously called for redemption. Notes and
portions thereof that the Trustee selects shall be in amounts of $2,000 or
integral multiples of $1,000 in excess thereof. Provisions of this Indenture
that apply to Notes called for redemption also apply to portions of Notes called
for redemption. The Trustee shall promptly notify the Company of the Notes or
portions of Notes to be redeemed.
          SECTION 3.3.   Notice of Redemption. At least 30 days but not more
than 60 days before a date for redemption of Notes, the Company shall mail a
notice of redemption by first-class mail to each Holder of Notes to be redeemed
at its registered address.
          The notice shall identify the Notes to be redeemed and shall state:
          (1)   the aggregate amount of Notes to be redeemed;
          (2)   the Redemption Date;
          (3)   the redemption price (or the method of calculating such price)
and the amount of accrued interest to be paid, if any;
          (4)   the name and address of the Paying Agent;
          (5)   that Notes called for redemption must be surrendered to the
Paying Agent to collect the redemption price plus accrued and unpaid interest,
if any;
          (6)   if fewer than all the outstanding Notes of the affected series
are to be redeemed, the certificate number (if certificated) and principal
amounts of the particular Notes to be redeemed;
          (7)   that, unless the Company defaults in making such redemption
payment, interest on Notes (or portion thereof) called for redemption ceases to
accrue on and after the Redemption Date;
          (8)   the CUSIP number, or any similar number, if any, printed on the
Notes being redeemed; and
          (9)   that no representation is made as to the correctness or accuracy
of the CUSIP number, or any similar number, if any, listed in such notice or
printed on the Notes.
          At the Company’s written request (which may be rescinded or revoked at
any time prior to the time at which the Trustee shall have given such notice to
the Holders), the Trustee shall give the notice of redemption in the name of the
Company and at the Company’s

26



--------------------------------------------------------------------------------



 




expense. In such event, the Company shall provide the Trustee with the
information required by this Section 3.3 at least 5 Business Days prior to the
date chosen for giving such notice to the Holders (unless the Trustee shall
agree to a shorter period). The notice, if mailed in the manner herein provided,
shall be conclusively presumed to have been given, whether or not the Holder
receives such notice. In any case, failure to give such notice by mail or any
defect in the notice to the Holder of any Note designated for redemption as a
whole or in part shall not affect the validity of the proceedings for the
redemption of any other Notes.
          SECTION 3.4.   Effect of Notice of Redemption. Once notice of
redemption is mailed in accordance with Section 3.3, Notes called for redemption
shall become due and payable on the Redemption Date and at the redemption price
as stated in the notice. Upon surrender to the Paying Agent on or after the
Redemption Date, such Notes shall be paid at the redemption price stated in the
notice, plus accrued and unpaid interest to, but not including, the Redemption
Date; provided, that the Company shall have deposited the redemption price with
the Paying Agent or the Trustee on or before 11:00 a.m. (New York City time) on
the date of redemption; provided further that if the Redemption Date is after a
regular record date and on or prior to the interest payment date, the accrued
and unpaid interest shall be payable to the Noteholder of the redeemed Notes
registered on the relevant record date. Failure to give notice or any defect in
the notice to any Holder shall not affect the validity of the notice to any
other Holder.
          SECTION 3.5.   Deposit of Redemption Price. By no later than
11:00 a.m. (New York City time) on the date of redemption, the Company shall
deposit with the Paying Agent (or, if the Company or any of its Subsidiaries is
the Paying Agent, shall segregate and hold in trust) an amount of money
sufficient to pay the redemption price of and accrued and unpaid interest on all
Notes to be redeemed on that date other than Notes or portions of Notes called
for redemption which are owned by the Company or a Subsidiary and have been
delivered by the Company or such Subsidiary to the Trustee for cancellation. All
money, if any, earned on funds held by the Paying Agent shall be remitted to the
Company. In addition, the Paying Agent shall promptly return to the Company any
money deposited with the Paying Agent by the Company in excess of the amounts
necessary to pay the redemption price of, and accrued interest, if any, on, all
Notes to be redeemed.
          Unless the Company defaults in the payment of such redemption price,
interest on the Notes or portions of Notes to be redeemed shall cease to accrue
on and after the applicable Redemption Date, whether or not such Notes are
presented for payment.
          SECTION 3.6.   Notes Redeemed in Part. Upon surrender of a Note that
is redeemed in part, the Company shall execute and the Trustee shall
authenticate for the Holder thereof (at the Company’s expense) a new Note of the
same series, equal in a principal amount to the unredeemed portion of the Note
surrendered; provided that each new Note shall be in a principal amount of
$2,000 or an integral multiple of $1,000 in excess thereof.
          SECTION 3.7.   Optional Redemption. The Notes are not redeemable at
the option of any Holder thereof, upon the occurrence of any particular event or
otherwise, except as provided in Section 4.4. The 2016 Notes and the 2036 Notes
shall be redeemable, in whole or in part, at any time and from time to time, at
the option of the Company, at a redemption price

27



--------------------------------------------------------------------------------



 




equal to the greater of (1) 100% of the principal amount of such Notes and
(2) the sum of the present values of the Remaining Scheduled Payments of
principal and interest thereon (exclusive of interest accrued to the date of
redemption) on such series of Notes discounted to the Redemption Date on a
semiannual basis (assuming a 360-day year comprised of twelve 30-day months) at
the Treasury Rate plus 0.25% (25 basis points) in the case of the 2016 Notes and
0.35% (35 basis points) in the case of the 2036 Notes (in each such case, the
“Make-Whole Amount”), plus accrued interest thereon to, but not including, the
Redemption Date. The Notes shall also be redeemable as provided in Sections 5
and 6 of the Notes.
ARTICLE IV
Covenants
          SECTION 4.1.   Payment of Notes. The Company covenants and agrees that
it shall promptly pay the principal of and interest (including Additional
Interest) on the Notes on the dates and in the manner provided in the Notes and
in this Indenture. Principal and interest (including Additional Interest) shall
be considered paid on the date due if, on or before 11:00 a.m. (New York City
time) on such date, the Trustee or the Paying Agent (or, if the Company or any
of its Subsidiaries is the Paying Agent, the segregated account or separate
trust fund maintained by the Company or such Subsidiary pursuant to Section 2.4)
holds in accordance with this Indenture money sufficient to pay all principal
and interest (including Additional Interest) then due. If any Additional
Interest is due, the Company shall deliver an Officers’ Certificate to the
Trustee setting forth the Additional Interest per $1,000 aggregate principal
amount of Notes.
          The Company shall pay interest on overdue principal at the rate
specified therefor in the Notes of each series, and it shall pay interest on
overdue installments of interest at the same rate to the extent lawful as
provided in Section 2.13.
          Notwithstanding anything to the contrary contained in this Indenture,
the Company or the Paying Agent may, to the extent it is required to do so by
law, deduct or withhold income or other similar taxes imposed by the United
States of America or other domestic or foreign taxing authorities from principal
or interest payments hereunder.
          SECTION 4.2.   Limitations on Liens. (a)  So long as any Notes remain
outstanding, the Company may not directly or indirectly, incur, and will not
permit any of its Subsidiaries to, directly or indirectly, incur any
Indebtedness secured by a Lien upon (i) any property or assets (including
Capital Stock) of the Company, or any of its Subsidiaries or (ii) upon any
shares of stock or Indebtedness of any of its Subsidiaries (whether such
property, assets, shares of stock or Indebtedness are now existing or owed or
hereafter created or acquired), in any such case unless, prior to or
concurrently with the incurrence of any such secured Indebtedness, or the grant
of a Lien with respect to any such Indebtedness to be so secured, the Notes or,
in respect of Liens on any property or assets of any Subsidiary Guarantor, the
Guarantees (together with, if the Company shall so determine, any other
Indebtedness of or Guarantee by the Company, the Subsidiary Guarantors or any of
their respective Subsidiaries ranking equally in right of payment with the Notes
or such Guarantee) shall be secured equally and ratably with (or, at the
Company’s option, prior to) such Indebtedness to be so secured; provided,
however, that the foregoing restrictions shall not apply to:

28



--------------------------------------------------------------------------------



 



               (1) Liens on property, shares of stock or Indebtedness existing
with respect to any Person at the time such Person becomes a Subsidiary of the
Company or any of its Subsidiaries, provided that such Lien was not incurred in
anticipation of such Person becoming a Subsidiary;
               (2) Liens on property, shares of stock or Indebtedness existing
at the time of acquisition thereof by the Company or a Subsidiary of the Company
or any of its Subsidiaries of such property, shares of stock or Indebtedness
(which may include property previously leased by the Company or any of its
Subsidiaries and leasehold interests on such property, provided that the lease
terminates prior to or upon the acquisition) or Liens on property, shares of
stock or Indebtedness to secure the payment of all or any part of the purchase
price of such property, shares of stock or Indebtedness, or Liens on property,
shares of stock or Indebtedness to secure any Indebtedness for borrowed money
incurred prior to, at the time of, or within 18 months after, the latest of the
acquisition of such property, shares of stock or Indebtedness, or, in the case
of property, the completion of construction, the completion of improvements or
the commencement of substantial commercial operation of such property for the
purpose of financing all or any part of the purchase price of the property, such
construction or the making of the improvements;
               (3) Liens securing Indebtedness of the Company or any of the
Company’s Subsidiaries owing to the Company or any of its Subsidiaries;
               (4) Liens existing on the Issue Date;
               (5) Liens on property or assets of a Person existing at the time
such Person is merged into or consolidated with the Company or any of its
Subsidiaries, at the time such Person becomes a Subsidiary of the Company or at
the time of a sale, lease or other disposition of all or substantially all of
the properties or assets of a Person to the Company or any of its Subsidiaries;
provided that such Lien was not incurred in anticipation of such merger,
consolidation, or sale, lease or other disposition or other transaction;
               (6) Liens created in connection with a project financed with, and
created to secure, a Non-recourse Obligation;
               (7) Liens securing all of the Notes or the Guarantees and any
Liens that secure debt under the Credit Agreement and the Private Notes equally
and ratably with Liens securing the Notes;
               (8) Liens imposed by law, such as carriers’, warehousemen’s and
mechanic’s Liens and other similar Liens, in each case for sums not yet overdue
by more than 30 calendar days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review and Liens arising solely by virtue of any
statutory or common law provision relating to banker’s Liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution;

29



--------------------------------------------------------------------------------



 



               (9) Liens for taxes, assessments or other governmental charges
not yet due or payable or subject to penalties for non-payment or which are
being contested in good faith by appropriate proceedings;
               (10) Liens to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; or
               (11) any extension, renewal or replacement (or successive
extensions, renewals or replacements), in whole or in part, of any Lien referred
to in the foregoing clauses (1) to (10), inclusive, without increase of the
principal of the Indebtedness secured by such Lien; provided, however, that any
Liens permitted by any of the foregoing clauses (1) to (10), inclusive, shall
not extend to or cover any property of the Company or any of its Subsidiaries,
as the case may be, other than the property specified in such clauses and
improvements to such property.
          (b) Notwithstanding the foregoing provisions of this Section 4.2, the
Company and its Subsidiaries may (i) incur Indebtedness secured by Liens which
would otherwise be subject to the foregoing restrictions without equally and
ratably securing the Notes, or in respect of Liens on any Subsidiary Guarantor’s
property or assets, the Guarantee of such Subsidiary Guarantor; provided that
after giving effect to such Indebtedness, the aggregate amount of all
Indebtedness so secured by Liens (not including Liens permitted under clauses
(1) through (11) above), together with all Attributable Debt outstanding
pursuant to Section 4.3(b) does not exceed 15% of the Consolidated Net Tangible
Assets of the Company calculated as of the date of the creation or incurrence of
the Lien. The Company and its Subsidiaries also may, without equally and ratably
securing the Notes, create or incur Liens that extend, renew, substitute or
replace (including successive extensions, renewals, substitutions or
replacements), in whole or in part, any Lien permitted pursuant to the preceding
sentence.
          SECTION 4.3.   Limitation on Sale and Leaseback Transactions.
          (a)   The Company shall not directly or indirectly, and shall not
permit any of its Subsidiaries directly or indirectly to, enter into any sale
and leaseback transaction for the sale and leasing back of any property, whether
now owned or hereafter acquired, unless:
          (1)   such transaction was entered into prior to the Issue Date;
          (2)   such transaction was for the sale and leasing back to the
Company of any property by one of the Company’s Subsidiaries;
          (3)   such transaction involves a lease for not more than three years
(or which may be terminated by the Company or such Subsidiary within a period of
not more than three years);
          (4)   the Company or such Subsidiary would be entitled to incur
Indebtedness secured by a Lien with respect to such sale and leaseback
transaction without equally and ratably securing the notes pursuant to clauses
(1) through (11) of Section 4.2(a); or

30



--------------------------------------------------------------------------------



 



          (5)   the Company or any Subsidiary of the Company applies an amount
equal to the net proceeds from the sale of such property to the purchase of
other property or assets used or useful in the business of the Company or of any
of its Subsidiaries or to the retirement of long-term Indebtedness within
365 days before or after the effective date of any such sale and leaseback
transaction; provided that, in lieu of applying such amount to the retirement of
long-term Indebtedness, the Company may deliver Notes to the Trustee for
cancellation, such Notes to be credited at the cost thereof to the Company.
          (b)   Notwithstanding the restrictions set forth in Section 4.3(a),
the Company and its Subsidiaries may enter into any sale and leaseback
transaction which would otherwise be subject to the foregoing restrictions, if
after giving effect thereto the aggregate amount of all Attributable Debt
outstanding with respect to such transactions, together with all Indebtedness
outstanding pursuant to Section 4.2(b), does not exceed 15% of the Consolidated
Net Tangible Assets of the Company calculated as of the closing date of the sale
and leaseback transaction.
          SECTION 4.4.   Change of Control Repurchase Event. Upon the occurrence
of a Change of Control Repurchase Event, the Company shall be required to make
an offer to each Holder to repurchase all or any part (in excess of $2,000 and
in integral multiples of $1,000) of such Holder’s Notes at a purchase price in
cash equal to 101% of the principal amount thereof on the date of purchase plus
accrued and unpaid interest to, but not including, the date of purchase, in
accordance with the terms contemplated in this Section 4.4.
          (a)   Within 30 calendar days following any Change of Control
Repurchase Event or, at the option of the Company, prior to any Change of
Control, but after the public announcement of the Change of Control, the Company
will mail a notice to each Holder, with a copy to the Trustee, (the “Change of
Control Offer”) stating:
   (1)   that a Change of Control has occurred or is about to occur and that
such Holder has the right to require the Company to purchase such Holder’s Notes
at a purchase price in cash equal to 101% of the principal amount thereof on the
date of purchase, plus accrued and unpaid interest to, but not including, the
date of purchase (subject to the right of Holders of record on the relevant
record date to receive interest on the relevant interest payment date);
   (2)   the circumstances and relevant facts regarding such Change of Control
Repurchase Event or, if the Change of Control is about to occur, the
circumstances and relevant facts regarding such Change of Control;
   (3)   the purchase date (which shall be no earlier than 30 calendar days nor
later than 60 calendar days from the date such notice is mailed);
   (4)   the instructions, as determined by the Company, consistent with this
Section 4.4, that a Holder must follow in order to have its Notes purchased; and
   (5)   that the offer to purchase is conditioned on the Change of Control
Repurchase Event occurring on or prior to the specified purchase date, if mailed
prior to the date of consummation of the Change of Control.

31



--------------------------------------------------------------------------------



 



          (b)   On the purchase date following a Change of Control Repurchase
Event, the Company will, to the extent lawful:
   (1)   accept for payment all the Notes or portions of the Notes properly
tendered pursuant to its offer;
   (2)   deposit with the Paying Agent an amount equal to the aggregate purchase
price in respect of all the Notes or portions of the Notes properly tendered;
and
   (3)   deliver or cause to be delivered to the Trustee the Notes properly
accepted, together with an Officers’ Certificate stating the aggregate principal
amount of Notes of each series being purchased by the Company.
          (c)   The Paying Agent will promptly mail to each holder of Notes
properly tendered the purchase price for the Notes, and the Trustee will
promptly authenticate and mail (or cause to be transferred by book-entry) to
each holder a new Note of the relevant series equal in principal amount to any
unpurchased portion of any Notes surrendered.
          (d)   Notwithstanding the foregoing provisions of this Section 4.4,
the Company shall not be required to make a Change of Control Offer following a
Change of Control Repurchase Event with respect to a particular series of Notes,
if, with respect to such series of Notes, a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Section 4.4 applicable to a Change of Control
Offer made by the Company and purchases all Notes of such series properly
tendered and not withdrawn under such Change of Control Offer.
          (e)   The Company shall comply, to the extent applicable, with the
requirements of Section 14(e)(1) of the Exchange Act and any other securities
laws or regulations thereunder to the extent those laws and regulations are
applicable in connection with the repurchase of the Notes as a result of a
Change of Control Repurchase Event. To the extent that the provisions of any
securities laws or regulations conflict with provisions of this Section 4.4, the
Company shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations under this Section 4.4 by
virtue of such conflict.
          SECTION 4.5.   Compliance Certificate. The Company will deliver to the
Trustee, within 120 days after the end of each fiscal year of the Company ending
after the date hereof, an Officers’ Certificate signed by its principal
executive officer, principal financial officer or principal accounting officer
which shall comply with the provisions of Section 314 of the Trust Indenture
Act, stating whether or not to the knowledge of the signers thereof any Default
in the performance and observance of any of the terms, provisions and conditions
of this Indenture (without regard to any period of grace or requirement of
notice provided hereunder) occurred during the previous fiscal year, specifying
all such Defaults and the nature and status thereof of which they may have
knowledge.
          SECTION 4.6.   Maintenance of Office or Agency. The Company shall
maintain the office or agency required under Section 2.3. The Company shall give
prior written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the address of the Trustee set forth in Section 11.2.

32



--------------------------------------------------------------------------------



 



          SECTION 4.7.   Existence. Except as otherwise permitted by Article V,
the Company shall do or cause to be done all things necessary to preserve and
keep in full force and effect its existence as a corporation or other Person.
          SECTION 4.8.   SEC Reports. At any time that the Company is subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act, so long
as any Notes are outstanding, the Company shall furnish to the Trustee and make
available on its website copies of such annual and quarterly reports and such
information, documents and other reports as are required under Sections 13 and
15(d) of the Exchange Act and applicable to a U.S. corporation (and not a
foreign private issuer) subject to such provisions, within 15 days after the
date specified for the filing with the SEC of such information, documents and
reports under such Sections (it being understood that the filing of such reports
with the SEC shall be deemed to constitute the furnishing of such reports to the
Trustee). If at any time the Company is not subject to Section 13 or 15(d) of
the Exchange Act, the Company will furnish to Holders and prospective investors,
upon their request, the information specified in Rule 144A(d)(4) under the
Securities Act.
ARTICLE V
Consolidation, Merger and Sale of Assets
          SECTION 5.1.   When the Company or a Subsidiary Guarantor May Merge or
Transfer Assets. Neither of the Company nor any Subsidiary Guarantor will
consolidate with or sell, lease or convey all or substantially all of its
properties or assets to, or merge with or into, in one transaction or a series
of related transactions, any other Person, unless:
          (1)   the Company, or in the case of a Subsidiary Guarantor, the
Company or such Subsidiary Guarantor, shall be the continuing entity, or the
resulting, surviving or transferee Person (the “Successor”) shall be a
corporation or limited liability company organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia
and the Successor (if not the Company or such Subsidiary Guarantor, as the case
may be) shall expressly assume, by supplemental indenture, executed and
delivered to the Trustee, in form satisfactory to the Trustee, all the
obligations of the Company or such Subsidiary Guarantor, as the case may be,
under the Notes, this Indenture and any Guarantee, as applicable (provided, that
such Successor shall not be required to assume the obligations of any such
Subsidiary Guarantor if such Successor would not, after giving effect to such
transaction, be required to guarantee the Notes under the provisions of
Article X);
          (2)   immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing;
          (3)   the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental indenture (if any) comply with clauses
(1) and (2) above and that such supplemental indenture constitutes the legal
valid and binding obligation of the Successor subject to customary exceptions.

33



--------------------------------------------------------------------------------



 



          SECTION 5.2.   Successor Person Substituted. The Successor will
succeed to, and be substituted for, and may exercise every right and power of,
the Company or such Subsidiary Guarantor, as the case may be, under the
Indenture. The Company or such Subsidiary Guarantor shall be relieved of all
obligations and covenants under the Notes of each series, the Guarantees, as the
case may be, and the Indenture to the extent the Company or such Subsidiary
Guarantor was the predecessor Person, provided, that in the case of a lease of
all or substantially all of the Company’s assets, the Company will not be
released from the obligation to pay the principal of and interest on the Notes.
Notwithstanding any provision to the contrary, the restrictions contained in
this Article V shall cease to apply to any Subsidiary Guarantor immediately upon
any merger or consolidation of such Subsidiary Guarantor into the Company or any
other Subsidiary Guarantor in accordance with this Article V or upon any other
termination of the Guarantees of that Subsidiary Guarantor in accordance with
this Indenture.
ARTICLE VI
Defaults and Remedies
          SECTION 6.1.   Events of Default. An “Event of Default” occurs with
respect to a series of Notes if:
          (1)   a Default in any payment of interest (including Additional
Interest) on any Note of such series when the same becomes due and payable
occurs, and such default continues for a period of 30 days;
          (2)   a Default in the payment of the principal of any Note of such
series when the same becomes due and payable at its Stated Maturity occurs, upon
optional redemption or otherwise;
          (3)   the Company fails to repurchase Notes of such series tendered
for repurchase following the occurrence of a Change of Control Repurchase Event
in conformity with the covenant set forth under Section 4.4;
          (4)   the Company or any Subsidiary Guarantor fails to comply with any
of its agreements in the relevant series of Notes or this Indenture (other than
those referred to in (1) or (2) above) and such failure continues for 90 days
after the notice specified below;
          (5)   the Company fails to make any payment at maturity, including any
applicable grace period, on any Indebtedness of the Company or any of its
Subsidiary Guarantors (other than Indebtedness of the Company or of a Subsidiary
owing to the Company or any of its Subsidiaries) outstanding in an amount in
excess of $30,000,000 and continuance of this failure to pay or the equivalent
thereof in any other currency or composite currency shall have continued for
30 days after written notice specified below; provided, however, that if any
such failure shall cease, or be cured, waived, rescinded or annulled, then the
Event of Default by reason thereof shall be deemed likewise to have been cured;

34



--------------------------------------------------------------------------------



 



          (6)   a Default on any Indebtedness of the Company or any of its
Subsidiary Guarantors (other than Indebtedness owing to the Company or any of
its Subsidiaries) occurs, which Default results in the acceleration of such
Indebtedness in an amount in excess of $30,000,000 or the equivalent thereof in
any other currency or composite currency without such Indebtedness having been
discharged or such acceleration having been cured, waived, rescinded or annulled
for a period of 30 days after written notice specified below; provided, however,
that if any such Default or acceleration shall be cured, waived, rescinded or
annulled then the Event of Default by reason thereof shall be deemed likewise to
have been cured;
          (7)   the Company or any Subsidiary Guarantor pursuant to or within
the meaning of any Bankruptcy Law:
     (A)   commences a voluntary case;
     (B)   consents to the entry of an order for relief against it in an
involuntary case in which it is the debtor;
     (C)   consents to the appointment of a Custodian of it or for any
substantial part of its property; or
     (D)   makes a general assignment for the benefit of its creditors;
     or takes any comparable action under any foreign laws relating to
insolvency;
          (8)   a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:
     (A)   is for relief against the Company or any Subsidiary Guarantor in an
involuntary case;
     (B)   appoints a Custodian of the Company or for any substantial part of
the property of the Company or any Subsidiary Guarantor; or
     (C)   orders the winding up or liquidation of the Company or any Subsidiary
Guarantor;
          (or any similar relief is granted under any foreign laws) and the
order, decree or relief remains unstayed and in effect for 60 consecutive days;
or
          (9)   the Guarantee of any Subsidiary Guarantors ceases to be in full
force and effect during its term or such Subsidiary Guarantor denies or
disaffirms in writing its obligations under the terms of this Indenture or its
Guarantee, in each case, other than any such cessation, denial or disaffirmation
in connection with the termination of such Guarantee pursuant to the provisions
of Article X.

35



--------------------------------------------------------------------------------



 



          An Event of Default under one series of Notes does not necessarily
constitute an Event of Default under any other series of Notes. The foregoing
will constitute Events of Default whatever the reason for any such Event of
Default and whether it is voluntary or involuntary or is effected by operation
of law or pursuant to any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body.
          The term “Bankruptcy Law” means Title 11, United States Code, or any
similar Federal or state law for the relief of debtors. The term “Custodian”
means any receiver, trustee, assignee, liquidator, custodian or similar official
under any Bankruptcy Law.
          A Default with respect to Notes of a series under clauses (4), (5) or
(6) of this Section 6.1 is not an Event of Default until the Trustee (by notice
to the Company) or the Holders of at least 25% in aggregate principal amount of
the outstanding Notes of such series (by notice to the Company and the Trustee)
gives notice of the Default and the Company does not cure such Default within
the time specified in said clause (4), (5) or (6) after receipt of such notice.
Such notice must specify the Default, demand that it be remedied and state that
such notice is a “Notice of Default”.
          The Company shall deliver to the Trustee, within 30 days after the
occurrence thereof, written notice in the form of an Officers’ Certificate of
any event which with the giving of notice or the lapse of time would become an
Event of Default under clause (4), (5) or (6) of this Section 6.1, its status
and what action the Company is taking or proposes to take with respect thereto.
          SECTION 6.2.   Acceleration. If an Event of Default with respect to
Notes of a series (other than an Event of Default specified in Section 6.1(7) or
(8) with respect to the Company) occurs and is continuing, the Trustee by notice
to the Company, or the Holders of at least 25% in aggregate principal amount of
the outstanding Notes by notice to the Company and the Trustee, may, and the
Trustee at the request of such Holders, shall, declare the principal of and
accrued but unpaid interest on all the Notes of such series to be due and
payable. Upon such a declaration, such principal and accrued and unpaid interest
shall be due and payable immediately. If an Event of Default specified in
Section 6.1(7) or (8) with respect to the Company occurs and is continuing, the
principal of and accrued and unpaid interest on all Notes shall ipso facto
become and be immediately due and payable without any declaration or other act
on the part of the Trustee or any Holders. The Holders of a majority in
aggregate principal amount of the outstanding Notes of a series by notice to the
Trustee may rescind an acceleration and its consequences if all existing Events
of Default with respect to Notes of such series have been cured or waived except
nonpayment of principal or interest that has become due solely because of such
acceleration. No such rescission shall affect any subsequent Default or impair
any right consequent thereto.
          SECTION 6.3.   Other Remedies. If an Event of Default with respect to
a series of Notes occurs and is continuing, the Trustee, in conformity with its
duties under this Indenture, will exercise all rights or powers under this
Indenture at the request or direction of any Holders, provided, that the Holders
provide the Trustee with a reasonable indemnity or security against any loss,
liability or expense.

36



--------------------------------------------------------------------------------



 



          The Trustee may maintain a proceeding even if it does not possess any
of the Notes or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Noteholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are, to the extent
permitted by law, cumulative.
          SECTION 6.4.   Waiver of Past Defaults. The Holders of a majority in
aggregate principal amount of the Notes of a series then outstanding by notice
to the Trustee may, on behalf of the Holders of the Notes of such series, waive
any past or existing Default and its consequences except (1) a Default in the
payment of the principal of or interest on a Note or (2) a Default in respect of
a provision that under Section 9.2 cannot be amended without the consent of each
Noteholder affected. When a Default is waived, it is deemed cured, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture, but no such waiver shall extend to any subsequent or
other Default or impair any consequent right.
          SECTION 6.5.   Control by Majority. Upon provision of security or
indemnity satisfactory to the Trustee, the Holders of a majority in aggregate
principal amount of the Notes of each series then outstanding may direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee with respect to the Notes of such series or of exercising any trust
or power conferred on the Trustee. However, the Trustee, which may conclusively
rely on opinions of counsel, may refuse to follow any direction that conflicts
with law or this Indenture or that the Trustee determines is unduly prejudicial
to the rights of other Noteholders or would involve the Trustee in personal
liability; provided, however, that the Trustee may take any other action deemed
proper by the Trustee that is not inconsistent with such direction.
          SECTION 6.6.   Limitation on Suits. Except to enforce the right to
receive payment of principal, premium, if any, or interest when due, a Holder of
Notes may not pursue any remedy with respect to this Indenture or the Notes
unless:
          (1)   An Event of Default shall have occurred and be continuing with
respect to the relevant series of Notes and the Holder gives to the Trustee
prior written notice stating that an Event of Default is continuing;
          (2)   the Holders of at least 25% in aggregate principal amount of the
relevant series of Notes then outstanding make a written request to the Trustee
to pursue the remedy;
          (3)   such Holder or Holders offer to the Trustee indemnity
satisfactory to it against any costs, liabilities or expenses in compliance with
such request;
          (4)   the Trustee does not comply with the request within 60 days
after receipt of the request and the offer of security or indemnity; and

37



--------------------------------------------------------------------------------



 



          (5)   the Holders of a majority in aggregate principal amount of the
relevant series of Notes then outstanding do not give the Trustee a direction
inconsistent with the request during such 60-day period.
          A Noteholder may not use this Indenture to prejudice the rights of
another Noteholder or to obtain a preference or priority over another Noteholder
of the relevant series (it being understood that the Trustee shall not have an
affirmative duty to ascertain whether or not such actions or forbearances are
unduly prejudicial to such Noteholders).
          SECTION 6.7.   Rights of Holders to Receive Payment. Notwithstanding
any other provision of this Indenture, the right of any Holder to receive
payment of principal of and interest on the relevant series of the Notes held by
such Holder, on or after the respective due dates expressed in such Notes, or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder.
          SECTION 6.8.   Collection Suit by Trustee. If an Event of Default
specified in Section 6.1(1) or (2) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Company for the whole amount then due and owing (together with interest on any
unpaid interest to the extent lawful) and the amounts provided for in
Section 7.7.
          SECTION 6.9.   Trustee May File Proofs of Claim. The Trustee may file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Noteholders allowed in any judicial
proceedings relative to the Company, its creditors or any other obligor upon the
Notes, or any of their creditors or the property of the Company or such other
obligor or their creditors and, unless prohibited by law or applicable
regulations, may vote on behalf of the Holders in any election of a trustee in
bankruptcy or other Person performing similar functions, and any Custodian in
any such judicial proceeding is hereby authorized by each Holder to make
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and its counsel, and any other amounts due
the Trustee under Section 7.7.
          SECTION 6.10.   Priorities. Any money or other property collected by
the Trustee pursuant to Article VI hereof, or any money or other property
otherwise distributable in respect of the Company’s obligations under this
Indenture, shall be applied in the following order:
     FIRST: to the Trustee (including any predecessor Trustee) for amounts due
under Section 7.7;
     SECOND: to Noteholders for amounts due and unpaid on the Notes for
principal and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the relevant series of the Notes for
principal and interest, respectively; and

38



--------------------------------------------------------------------------------



 



     THIRD: to the Company.
          The Trustee may, upon prior written notice to the Company, fix a
record date and payment date for any payment to Noteholders pursuant to this
Section 6.10. At least 15 days before such record date, the Company shall mail
to each Noteholder and the Trustee a notice that states the record date, the
payment date and amount to be paid.
          SECTION 6.11.   Undertaking for Costs. In any suit for the enforcement
of any right or remedy under this Indenture or in any suit against the Trustee
for any action taken or omitted by it as Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees and expenses, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.7 or a suit
by Holders of more than 10% in aggregate principal amount of the outstanding
Notes of a series.
          SECTION 6.12.   Waiver of Stay or Extension Laws. The Company (to the
extent it may lawfully do so) shall not at any time insist upon, or plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and the Company (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and shall not hinder, delay or impede the execution
of any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law had been enacted.
ARTICLE VII
Trustee
          SECTION 7.1.   Duties of Trustee.
          (a)   If an Event of Default has occurred and is continuing, the
Trustee shall exercise the rights and powers vested in it by this Indenture and
use the same degree of care and skill in its exercise as a prudent Person would
exercise or use under the circumstances in the conduct of such Person’s own
affairs.
          (b)   Except during the continuance of an Event of Default:
          (1)   the Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and
          (2)   in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon Officers’ Certificates and Opinions of Counsel
furnished to the Trustee and conforming to the requirements of this Indenture.
However, in the case of any such

39



--------------------------------------------------------------------------------



 



Officers’ Certificates and Opinions of Counsel which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall examine
such Officers’ Certificates and Opinions of Counsel to determine whether or not
they conform to the requirements of this Indenture.
          (c)   The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:
          (1)   this subsection does not limit the effect of subsections (b) or
(f) of this Section 7.1;
          (2)   the Trustee shall not be liable for any error of judgment made
in good faith by a Trust Officer unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
          (3)   the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.5.
          (d)   Every provision of this Indenture that in any way relates to the
Trustee is subject to subsections (a), (b), (c) and (f) of this Section 7.1.
          (e)   The Trustee shall not be liable for interest on any money or
other property received by it or for holding moneys or other property
uninvested, in either case, except as otherwise agreed between the Company and
the Trustee. Money and other property held in trust by the Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated from other money or property
except to the extent required by law.
          (f)   No provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any liability, financial or
otherwise, in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers, if it shall have reasonable grounds to believe
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.
          (g)   Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 7.1 and to the provisions of the Trust
Indenture Act, where applicable.
          SECTION 7.2.   Rights of Trustee.
          (a)   The Trustee may conclusively rely on, and shall be protected in
acting or refraining from acting in reliance on, any document believed by it to
be genuine and to have been signed or presented by the proper person. The
Trustee need not investigate any fact or matter stated in the document.

40



--------------------------------------------------------------------------------



 



          (b)   Before the Trustee acts or refrains from acting, it may require
an Officers’ Certificate or an Opinion of Counsel, or both. The Trustee shall
not be liable for any action it takes or omits to take in good faith in reliance
on the Officers’ Certificate or Opinion of Counsel.
          (c)   The Trustee may execute any of the trusts or powers or perform
any duties hereunder either directly or through attorneys and agents,
respectively, and shall not be responsible for the misconduct or negligence of
any attorney or agent appointed with due care by it hereunder.
          (d)   The Trustee shall not be liable for any action it takes, suffers
to exist or omits to take in good faith which it believes to be authorized or
within its rights or powers; provided, however, that the Trustee’s conduct does
not constitute willful misconduct, bad faith or negligence.
          (e)   The Trustee may consult with counsel of its selection, and the
advice or opinion of counsel with respect to legal matters relating to this
Indenture and the Notes shall be full and complete authorization and protection
from liability in respect to any action taken, omitted or suffered by it
hereunder in good faith and in reliance thereon.
          (f)   The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee security or indemnity satisfactory to it against the
costs, expenses and liabilities which might be incurred by it in compliance with
such request or direction.
          (g)   The Trustee shall not be charged with knowledge of any Default
or Event of Default with respect to the Notes unless either (1) a Trust Officer
shall have actual knowledge of such Default or Event of Default or (2) written
notice of such Default or Event of Default shall have been given to a Trust
Officer of the Trustee at the Corporate Trust Office by the Company or any other
obligor on the Notes or by any Holder of the Notes. Any such notice shall
reference this Indenture and the Notes.
          (h)   The rights, privileges, protections, immunities and benefits
given to the Trustee pursuant to this Indenture, including its rights to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities as Registrar and Paying Agent, as the case may be, hereunder.
          (i)   The Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of Indebtedness or other paper or document, but
the Trustee, in its discretion, may make such further reasonable inquiry or
reasonable investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled, upon reasonable notice and at reasonable times, to examine
the books, records and premises of the Company, personally or by agent or
attorney at the sole cost of the Company and shall incur no liability or
additional liability of any kind by reason of such inquiry or investigation.

41



--------------------------------------------------------------------------------



 



          (j)   The Trustee may request that the Company deliver a certificate,
substantially in the form of Exhibit I hereto, setting forth the names of
individuals and/or titles of Officers authorized at such time to take specified
actions pursuant to this Indenture.
          (k)   In no event shall the Trustee be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
          SECTION 7.3.   Individual Rights of Trustee. The Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Company with the same rights it would have if it
were not Trustee. Any Paying Agent, Registrar or co-paying agent may do the same
with like rights. However, the Trustee must comply with Sections 7.10 and 7.11.
          SECTION 7.4.   Trustee’s Disclaimer. The Trustee shall not be
responsible for and makes no representation as to the validity or adequacy of
this Indenture or the Notes, it shall not be accountable for the Company’s use
of the proceeds from the Notes, and it shall not be responsible for any
statement of the Company in this Indenture or in any document issued in
connection with the sale of the Notes or in the Notes other than the Trustee’s
certificate of authentication.
          SECTION 7.5.   Notice of Defaults. If a Default or an Event of Default
occurs with respect to the Notes and is continuing and if it is actually known
to the Trustee, the Trustee shall mail to each Noteholder notice of the Default
within 90 days after it is known to a Trust Officer or written notice of it is
received by a Trust Officer of the Trustee. Except in the case of a Default in
payment of principal of or interest on any Note, the Trustee may withhold the
notice if and so long as a committee of its Trust Officers in good faith
determines that withholding the notice is not opposed to the interests of
Noteholders.
          SECTION 7.6.   Reports by Trustee to Holders. As promptly as
practicable after each May 15 beginning with the May 15 following the date of
this Indenture, and in any event prior to July 15 in each year, the Trustee
shall mail to each Noteholder a brief report dated as of such May 15 that
complies with Section 313(a) of the Trust Indenture Act. The Trustee also shall
comply with Section 313(b) of the Trust Indenture Act. The Trustee shall
promptly deliver to the Company a copy of any report it delivers to Holders
pursuant to this Section 7.6.
          A copy of each report at the time of its mailing to Noteholders shall
be filed by the Trustee with the SEC and each stock exchange (if any) on which
the Notes are listed. The Company agrees to notify promptly the Trustee in
writing whenever the Notes become listed on any stock exchange and of any
delisting thereof.
          SECTION 7.7.   Compensation and Indemnity. Each of the Subsidiary
Guarantors and the Company, jointly and severally, covenants and agrees to pay
to the Trustee (and any predecessor Trustee) from time to time such reasonable
compensation for its services as the Company and the Trustee shall from time to
time agree in writing. The Trustee’s compensation shall not be limited by any
law on compensation of a trustee of an express trust.

42



--------------------------------------------------------------------------------



 



The Company shall reimburse the Trustee upon request for all reasonable
out-of-pocket expenses (including attorneys’ fees and expenses), disbursements
and advances incurred or made by it in accordance with the provisions of this
Indenture, including costs of collection, in addition to such compensation for
its services, except any such expense, disbursement or advance as shall be
determined to have been caused by its own negligence, willful misconduct or bad
faith. Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the Trustee’s agents and counsel. The Trustee
shall provide the Company reasonable notice of any expenditure not in the
ordinary course of business. The Company shall indemnify each of the Trustee,
its officers, directors, employees and any predecessor Trustees against any and
all loss, damage, claim, liability or expense (including reasonable attorneys’
fees and expenses) (other than taxes applicable to the Trustee’s compensation
hereunder) incurred by it in connection with the acceptance or administration of
this trust and the performance of its duties hereunder. The Trustee shall notify
the Company promptly of any claim of which a Trust Officer has received written
notice and for which it may seek indemnity. Failure by the Trustee so to notify
the Company shall not relieve the Company of its obligations hereunder, except
to the extent that the Company has been prejudiced by such failure. The Company
shall defend the claim and the Trustee shall cooperate, to the extent
reasonable, in the defense of any such claim, and, if (in the opinion of counsel
to the Trustee) the facts and/or issues surrounding the claim are reasonably
likely to create a conflict with the Company, the Company shall pay the
reasonable fees and expenses of separate counsel to the Trustee. The Company
need not reimburse any expense or indemnify against any loss, liability or
expense incurred by the Trustee through the Trustee’s own willful misconduct,
negligence or bad faith. The Company need not pay for any settlement made
without its consent, which consent shall not be unreasonably withheld or
delayed.
          To secure the Company’s payment obligations in this Section 7.7, the
Trustee (including any predecessor trustee) shall have a Lien prior to the Notes
on all money or property held or collected by the Trustee other than money or
property held in trust to pay principal of and interest on particular Notes.
          The Company’s payment obligations pursuant to this Section 7.7 shall
survive the satisfaction, discharge and termination of this Indenture, the
resignation or removal of the Trustee and any discharge of this Indenture
including any discharge under any bankruptcy law. In addition to and without
prejudice to the rights provided to the Trustee under any of the provisions of
this Indenture, when the Trustee incurs expenses or renders services after the
occurrence of a Default specified in Section 6.1(7) or (8) with respect to the
Company, the expenses and the compensation for the services are intended to
constitute expenses of administration under the Bankruptcy Law.
          SECTION 7.8.   Replacement of Trustee. The Trustee may resign at any
time upon 30 days’ written notice to the Company. The Holders of a majority in
principal amount of the Notes then outstanding, may remove the Trustee upon
30 days’ written notice to the Trustee and may appoint a successor Trustee,
which successor Trustee shall be reasonably acceptable to the Company. The
Company shall remove the Trustee if:
          (1)   the Trustee fails to comply with Section 7.10;

43



--------------------------------------------------------------------------------



 



          (2)   the Trustee is adjudged bankrupt or insolvent;
          (3)   a receiver or other public officer takes charge of the Trustee
or its property; or
          (4)   the Trustee otherwise becomes incapable of acting.
          If the Trustee resigns, is removed by the Company or by the Holders of
a majority in principal amount of the Notes and such Holders do not reasonably
promptly appoint a successor Trustee, or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Company shall promptly appoint a successor Trustee.
          A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company and the Company shall pay
all amounts due and owing to the Trustee under Section 7.7 of the Indenture.
Thereupon the resignation or removal of the retiring Trustee shall become
effective, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Indenture. The successor Trustee shall mail a
notice of its succession to Noteholders affected by such resignation or removal.
The retiring Trustee shall promptly transfer all property held by it as Trustee
to the successor Trustee, subject to the Lien provided for in Section 7.7.
          If a successor Trustee does not take office with respect to the Notes
within 30 days after the retiring Trustee resigns or is removed, the retiring
Trustee or the Holders of 10% in principal amount of the Notes may petition at
the expense of the Company any court of competent jurisdiction for the
appointment of a successor Trustee.
          If the Trustee fails to comply with Section 7.10, any Noteholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
          Notwithstanding the replacement of the Trustee pursuant to this
Section 7.8, the Company’s obligations under Section 7.7 shall continue for the
benefit of the retiring Trustee.
          SECTION 7.9.   Successor Trustee by Merger. If the Trustee
consolidates with, merges or converts into, or transfers all or substantially
all its corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation without any
further act shall be the successor Trustee; provided that such corporation shall
be otherwise qualified and eligible under this Article VII and Section 310(a) of
the Trust Indenture Act, without the execution or filing of any paper or any
further act on the part of the parties hereto.
          In case at the time such successor or successors by merger, conversion
or consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the

44



--------------------------------------------------------------------------------



 




name of the successor to the Trustee; and in all such cases such certificates
shall have the full force which it is anywhere in the Notes or in this
Indenture; provided that the certificate of the Trustee shall have.
          SECTION 7.10.   Eligibility; Disqualification. The Trustee shall at
all times satisfy the requirements of Section 310(a) of the Trust Indenture Act.
The Trustee shall have a combined capital and surplus of at least $50,000,000 as
set forth in its most recent published annual report of condition. The Trustee
shall comply with Section 310(b) of the Trust Indenture Act; provided, however,
that there shall be excluded from the operation of Section 310(b)(1) of the
Trust Indenture Act and any indenture or indentures under which other securities
or certificates of interest or participation in other securities of the Company
are outstanding if the requirements for such exclusion set forth in
Section 310(b)(1) of the Trust Indenture Act are met.
          Nothing herein shall prevent the Trustee from filing with the
Commission the application referred to in the second to last paragraph of
Section 310(b) of the Trust Indenture Act.
          SECTION 7.11.   Preferential Collection of Claims Against the Company.
The Trustee shall comply with Section 311(a) of the Trust Indenture Act,
excluding any creditor relationship listed in Section 311(b) of the Trust
Indenture Act. A Trustee who has resigned or been removed shall be subject to
Section 311(a) of the Trust Indenture Act to the extent indicated.
ARTICLE VIII
Discharge of Indenture; Defeasance
          SECTION 8.1.   Discharge of Liability on Notes; Defeasance. (a) With
respect to a series of Notes, when (i) the Company delivers to the Trustee all
outstanding Notes of such series that have not already been delivered to the
Trustee for cancellation or (ii)(A) all outstanding Notes of such series have
become due and payable, whether at maturity, as a result of repayment at the
option of the Holders or as a result of the mailing of a notice of redemption
pursuant to Article III hereof or (B) the Notes of such series shall become due
and payable at their Stated Maturity within one year, or the Notes of such
series are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company, and, in each case of
this clause (ii), the Company irrevocably deposits or causes to be deposited
with the Trustee funds sufficient to pay at maturity or upon redemption all
outstanding Notes of such series, including interest thereon to maturity or such
Redemption Date, and if in the case of either clause (i) or (ii) the Company
pays all other sums payable hereunder by the Company, then this Indenture shall,
subject to Section 8.1(c), cease to be of further effect. The Trustee shall
acknowledge satisfaction and discharge of this Indenture on demand of the
Company accompanied by an Officers’ Certificate from the Company and an Opinion
of Counsel from the Company that all conditions precedent provided herein for
relating to satisfaction and discharge of this Indenture have been complied with
and at the cost and expense of the Company.

45



--------------------------------------------------------------------------------



 



          (b)   Subject to Sections 8.1(c) and 8.2, the Company at any time may
terminate (i) all of its obligations under the Notes of a series and this
Indenture as it relates to such Notes (“legal defeasance option”) or (ii) its
obligations under Section 4.2 and Section 4.3 and the operation of
Sections 6.1(3), 6.1(4), 6.1(5) and 6.1(6) as it relates to a series of Notes
(“covenant defeasance option”). The Company may exercise its legal defeasance
option as it relates to a series of Notes notwithstanding its prior exercise of
its covenant defeasance option as it relates to such Notes.
          If the Company exercises its legal defeasance option with respect to
the Notes of a series, payment of the Notes of such series may not be
accelerated because of an Event of Default. If the Company exercises its
covenant defeasance option, payment of the Notes of such series may not be
accelerated because of an Event of Default specified in Sections 6.1(3), 6.1(4),
6.1(5) or 6.1(6).
          Upon satisfaction of the conditions set forth herein and upon request
of the Company, the Trustee shall acknowledge in writing the discharge of those
obligations that the Company terminates.
          (c)   Notwithstanding clauses (a) and (b) above, the Company’s
obligations in Sections 2.3, 2.4, 2.5, 2.9, 4.1, 4.6, 7.7, 7.8, 8.4, 8.5 and 8.6
shall survive until the Notes of each series have been paid in full. Thereafter,
the Company’s and the Trustee’s obligations in Sections 7.7, 8.4 and 8.5 shall
survive such satisfaction and discharge.
          SECTION 8.2.   Conditions to Defeasance. The Company may exercise its
legal defeasance option or its covenant defeasance option with respect to a
series of the Notes only if:
          (1)   the Company irrevocably deposits or causes to be deposited in
trust with the Trustee money or U.S. Government Obligations which through the
scheduled payment of principal and interest in respect thereof in accordance
with their terms shall provide cash at such times and in such amounts as shall
be sufficient to pay principal and interest when due on all outstanding Notes of
such series (except Notes replaced pursuant to Section 2.9) to maturity or
redemption, as the case may be;
          (2)   the Company delivers to the Trustee a certificate from a
nationally recognized firm of independent accountants expressing their opinion
that the payments of principal and interest when due and without reinvestment on
the deposited U.S. Government Obligations plus any deposited money without
investment shall provide cash at such times and in such amounts as shall be
sufficient to pay principal and interest when due on all outstanding Notes of
such series to maturity or redemption, as the case may be;
          (3)   91 days pass after the deposit is made and during the 91-day
period no Default specified in Section 6.1(7) or (8) occurs which is continuing
at the end of the period;
          (4)   the Company shall have delivered to the Trustee an Officer’s
Certificate stating that the deposit was not made by the Company with the intent
of defeating, hindering, delaying or defrauding any creditors of the Company or
any Subsidiary Guarantors;

46



--------------------------------------------------------------------------------



 



          (5)   in the case of the legal defeasance option, the Company shall
have delivered to the Trustee an Opinion of Counsel stating that (i) the Company
has received from, or there has been published by, the Internal Revenue Service
a ruling, or (ii) since the date of this Indenture there has been a change in
the applicable federal income tax law, in either case to the effect that, and
based thereon such Opinion of Counsel shall confirm that, the Holders of Notes
of such series will not recognize income, gain or loss for U.S. federal income
tax purposes as a result of such deposit and defeasance and will be subject to
U.S. federal income tax on the same amounts, in the same manner and at the same
times as would have been the case if such deposit and defeasance had not
occurred;
          (6)   in the case of the covenant defeasance option, the Company shall
have delivered to the Trustee an Opinion of Counsel to the effect that the
Holders of Notes of such series will not recognize income, gain or loss for U.S.
federal income tax purposes as a result of such deposit and defeasance and will
be subject to U.S. federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such deposit and defeasance
had not occurred; and
          (7)   the Company delivers to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent to the
defeasance and discharge of the Notes as contemplated by this Article VIII have
been complied with.
          Before or after a deposit, the Company may make arrangements
satisfactory to the Trustee for the redemption of any of the Notes at a future
date in accordance with Article III.
          SECTION 8.3.   Application of Trust Money. The Trustee shall hold in
trust money or U.S. Government Obligations deposited with it pursuant to this
Article VIII. It shall apply the deposited money and the money from U.S.
Government Obligations either directly or through the Paying Agent as the
Trustee may determine and in accordance with this Indenture to the payment of
principal of and interest on the series of the Notes that was defeased.
          SECTION 8.4.   Repayment to the Company. The Trustee and the Paying
Agent shall promptly turn over to the Company upon request any excess money or
securities held by them at any time.
          Subject to any applicable abandoned property law, the Trustee and the
Paying Agent shall pay to the Company upon written request any money held by
them for the payment of principal or interest that remains unclaimed for two
years after the date of payment of such principal and interest, and, thereafter,
Noteholders entitled to the money must look to the Company for payment as
general creditors.
          Any unclaimed funds held by the Trustee pursuant to this Section 8.4
shall be held uninvested and without any liability for interest.
          SECTION 8.5.   Indemnity for Government Obligations. The Company shall
pay and shall indemnify the Trustee against any tax, fee or other charge imposed
on or assessed against deposited U.S. Government Obligations or the principal
and interest received on such U.S. Government Obligations other than any such
tax, fee or other charge which by law is for the account of the Holders of the
defeased Notes; provided that the Trustee shall be entitled to charge any such
tax, fee or other charge to such Holder’s account.

47



--------------------------------------------------------------------------------



 



          SECTION 8.6.   Reinstatement. If the Trustee or Paying Agent is unable
to apply any money or U.S. Government Obligations in accordance with this
Article VIII by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Company’s obligations under this
Indenture as it relates to the defeased Notes and such Notes shall be revived
and reinstated as though no deposit had occurred pursuant to this Article VIII
until such time as the Trustee or Paying Agent is permitted to apply all such
money or U.S. Government Obligations in accordance with this Article VIII;
provided, however, that (a) if the Company has made any payment of interest on
or principal of any series of the Notes following the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of the
particular Notes to receive such payment from the money or U.S. Government
Obligations held by the Trustee or Paying Agent and (b) unless otherwise
required by any legal proceeding or any order or judgment of any court or
governmental authority, the Trustee or Paying Agent shall return all such money
and U.S. Government Obligations to the Company promptly after receiving a
written request therefor at any time, if such reinstatement of the Company’s
obligations has occurred and continues to be in effect.
ARTICLE IX
Amendments
          SECTION 9.1.   Without Consent of Holders. The Company, the Subsidiary
Guarantors and the Trustee may amend this Indenture or the Notes of a series
without notice to or consent of any Noteholder of such series:
          (1)   to cure any ambiguity, omission, defect or inconsistency;
          (2)   to evidence the succession of another Person to the Company or
any Subsidiary Guarantor and the assumption by any such Person of the
obligations of the Company or such Subsidiary Guarantor, in each case, in
accordance with the provisions of Article V;
          (3)   to add any additional Events of Default;
          (4)   to add to the covenants of the Company for the benefit of the
Holders of all the Notes of such series or to surrender any right or power
herein conferred upon the Company;
          (5)   to add one or more Guarantees for the benefit of Holders of the
Notes;
          (6)   to evidence the release of any Subsidiary Guarantor from its
Guarantee of the Notes in accordance with Article X;

48



--------------------------------------------------------------------------------



 



            (7)   add collateral security with respect to the Notes of such
series or any Guarantee;
            (8)   to add or appoint a successor or separate Trustee or other
agent;
            (9)   to provide for the issuance of the Exchange Notes of such
series, which shall have terms substantially identical in all material respects
to the Initial Notes of such series (except that the transfer restrictions
contained in the Initial Notes shall be modified or eliminated, as appropriate,
and there will be no registration rights), and which will be treated, together
with any outstanding Initial Notes of such series, as a single issue of
securities;
          (10)   to provide for the issuance of any Additional Notes of such
series;
          (11)   to comply with any requirements in connection with qualifying
this Indenture under the Trust Indenture Act;
          (12)   to comply with the rules of any applicable securities
depository;
          (13)   to provide for uncertificated Notes in addition to or in place
of certificated Notes; provided, however, that the uncertificated Notes are
issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Notes are as described in
Section 163(f)(2)(B) of the Code; and
          (14)   to change any other provision if the change does not adversely
affect the interests of any Noteholder of such series.
          After an amendment under this Section 9.1 becomes effective, the
Company shall mail to Noteholders a notice briefly describing such amendment.
The failure to give such notice to all Noteholders, or any defect therein, shall
not impair or affect the validity of an amendment under this Section 9.1.
          SECTION 9.2.   With Consent of Holders. The Company, the Subsidiary
Guarantors and the Trustee may amend this Indenture or the Notes of a series
without notice to any Noteholder but with the written consent of the Holders of
at least a majority in principal amount of the Notes then outstanding of such
series (including consents obtained in connection with a tender offer or
exchange for Notes). However, without the consent of each Noteholder affected,
an amendment may not:
            (1)   change the Stated Maturity of the principal of, or installment
of interest on, any Note;
            (2)   reduce the principal amount of, or the rate of interest on,
any Notes;
            (3)   reduce any premium, if any, payable on the redemption or
required repurchase of any Note or change the date on which any Note may or must
be redeemed, repaid or required to be repurchased;

49



--------------------------------------------------------------------------------



 



            (4)   change the coin or currency in which the principal of or
interest on any Note is payable;
            (5)   release the Guarantee of any Subsidiary Guarantor except as
provided under Article X, or make any changes to such Guarantee in a manner
adverse to the Holders;
            (6)   impair the right of any Holder to institute suit for the
enforcement of any payment on or after the Stated Maturity of any Note;
            (7)   reduce the percentage in principal amount of the outstanding
Notes, the consent of whose Holders is required in order to take certain
actions;
            (8)   reduce the requirements for quorum or voting by Holders in
this Indenture or the Notes;
            (9)   modify any of the provisions of this Indenture regarding the
waiver of past defaults and the waiver of certain covenants by Holders except to
increase any percentage vote required or to provide that certain other
provisions of the Indenture cannot be modified or waived without the consent of
the holder of each Note affected thereby; or
          (10)   modify any of the above provisions of this Section 9.2.
          It shall not be necessary for the consent of the Holders under this
Section 9.2 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent approves the substance thereof.
          After an amendment under this Section 9.2 becomes effective, the
Company shall mail to Noteholders a notice briefly describing such amendment.
The failure to give such notice to all Noteholders, or any defect therein, shall
not impair or affect the validity of an amendment under this Section 9.2.
          SECTION 9.3.   Compliance with Trust Indenture Act. Every amendment to
this Indenture or the Notes of each series shall comply with the Trust Indenture
Act as then in effect.
          SECTION 9.4.   Effect of Consents and Waivers. A consent to an
amendment, supplement or a waiver by a Holder of a Note shall bind the Holder
and every subsequent Holder of that Note or portion of the Note that evidences
the same debt as the consenting Holder’s Note, even if notation of the consent
or waiver is not made on the Note. After an amendment or waiver becomes
effective with respect to the Notes, it shall bind every Noteholder.
          The Company may, but shall not be obligated to, fix a record date for
the purpose of determining the Noteholders entitled to give their consent or
take any other action described above or required or permitted to be taken
pursuant to this Indenture. If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were Noteholders at such
record date (or their duly designated proxies), and only those Persons, shall be
entitled to give such consent or to take any such action, whether or not such
Persons continue to be Holders after such record date.

50



--------------------------------------------------------------------------------



 



          SECTION 9.5.   Notation on or Exchange of Notes. If an amendment
changes the terms of a Note, the Trustee may require the Holder of the Note to
deliver it to the Trustee. The Company shall provide in writing to the Trustee
an appropriate notation to be placed on the Note regarding the changed terms and
return it to the Holder. Alternatively, if the Company or the Trustee so
determine, the Company in exchange for the Note shall issue and the Trustee
shall authenticate a new Note that reflects the changed terms. Failure to make
the appropriate notation or to issue a new Note shall not affect the validity of
such amendment.
          SECTION 9.6.   Trustee To Sign Amendments. The Trustee shall sign any
amendment authorized pursuant to this Article IX if the amendment does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
If it does, the Trustee may but need not sign it. In signing such amendment the
Trustee shall receive indemnity reasonably satisfactory to it and to receive,
and (subject to Section 7.1) shall be fully protected in conclusively relying
upon, in addition to the documents required by Section 11.4, an Officers’
Certificate of the Company and an Opinion of Counsel stating that such amendment
complies with the provisions of this Article IX and that such supplemental
indenture constitutes the legal valid and binding obligation of the Company in
accordance with its terms subject to customary exceptions.
          Upon the execution of any supplemental indenture under this
Article IX, this Indenture shall be modified in accordance therewith, and such
supplemental Indenture shall form a part of this Indenture for all purposes; and
every Noteholder theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.
ARTICLE X
Guarantees
          SECTION 10.1.   Guarantees. Each of the Subsidiary Guarantors hereby
fully unconditionally and irrevocably guarantees, as primary obligor and not
merely as surety, to each Holder of the Notes of each series and to the Trustee
the full and punctual payment when due, whether at maturity, by acceleration, by
redemption or otherwise, of the principal of and interest, if any, on the Notes
of the relevant series and all other obligations of the Company under this
Indenture and the Notes of each series (the “Obligations”) to the Trustee and to
the Holders. Each of the Subsidiary Guarantors further agrees (to the extent
permitted by law) that the Obligations may be extended or renewed, in whole or
in part, without notice or further assent from it, and that it shall remain
bound under this Article X notwithstanding any extension or renewal of any
Obligation.
          Each of the Subsidiary Guarantors waives presentation to, demand of
payment from and protest to the Company of any of the Obligations and also
waives notice of protest for nonpayment. Each of the Subsidiary Guarantors
waives notice of any Default under the Notes or the Obligations. The obligations
of each of the Subsidiary Guarantors hereunder shall not be affected by (a) the
failure of any Holder to assert any claim or demand or to enforce any right or
remedy against the Company or any other person under this Indenture, the Notes
or any other

51



--------------------------------------------------------------------------------



 



agreement or otherwise; (b) any extension or renewal of any thereof; (c) any
rescission, waiver, amendment or modification of any of the terms or provisions
of this Indenture, the Notes or any other agreement; (d) the release of any
security held by any Holder or the Trustee for the Obligations or any of them;
or (e) any change in the ownership of the Company.
          Each of the Subsidiary Guarantors further agrees that the Guarantee
herein constitutes a guarantee of payment when due (and not a guarantee of
collection) and waives any right to require that any resort be had by any Holder
to any security held for payment of the Obligations.
          The obligations of each of the Subsidiary Guarantors hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason (other than payment of the Obligations in full), including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever or
by reason of the invalidity, illegality or unenforceability of the Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of each of the Subsidiary Guarantors herein shall not be discharged or impaired
or otherwise affected by the failure of any Holder to assert any claim or demand
or to enforce any remedy under this Indenture, the Notes or any other agreement,
by any waiver or modification of any thereof, by any Default, failure or delay,
willful or otherwise, in the performance of the Obligations, or by any other act
or thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of each of the Subsidiary Guarantors
or would otherwise operate as a discharge of the Subsidiary Guarantors as a
matter of law or equity.
          Each of the Subsidiary Guarantors further agrees that the Guarantee
herein shall continue to be effective or be reinstated, as the case may be, if
at any time payment, or any part thereof, of principal of or interest, if any,
on any of the Obligations is rescinded or must otherwise be restored by any
Holder upon the bankruptcy or reorganization of the Company or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which any Holder has at law or in equity against any of the Subsidiary
Guarantors by virtue hereof, upon the failure of the Company to pay any of the
Obligations when and as the same shall become due, whether at maturity, by
acceleration, by redemption or otherwise, each of the Subsidiary Guarantors
hereby promises to and shall, upon receipt of written demand by the Trustee,
forthwith pay, or cause to be paid, in cash, to the Holders an amount equal to
the sum of (i) the unpaid amount of such Obligations then due and owing and
(ii) accrued and unpaid interest on such Obligations then due and owing (but
only to the extent not prohibited by law).
          Each of the Subsidiary Guarantors further agrees that, as between
itself, on the one hand, and the Holders, on the other hand, (x) the maturity of
the Obligations guaranteed hereby may be accelerated as provided in this
Indenture for the purposes of the Guarantee herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Obligations guaranteed hereby and (y) in the event of any such declaration of
acceleration of such Obligations, such Obligations (whether or not due and
payable) shall forthwith become due and payable by such Subsidiary Guarantor for
the purposes of this Guarantee.

52



--------------------------------------------------------------------------------



 



          Each of the Subsidiary Guarantors also agrees to pay any and all
reasonable costs and expenses (including reasonable attorneys’ fees) incurred by
the Trustee or the Holders in enforcing any rights under this Section 10.1.
          SECTION 10.2.   No Subrogation. Notwithstanding any payment or
payments made by any Subsidiary Guarantor hereunder, none of the Subsidiary
Guarantors shall be entitled to be subrogated to any of the rights of the
Trustee or any Holder against the Company or any collateral security or
Guarantee or right of offset held by the Trustee or any Holder for the payment
of the Obligations, nor shall any of the Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from the Company or any other
Subsidiary Guarantor in respect of payments made by such Subsidiary Guarantor
hereunder, until all amounts owing to the Trustee and the Holders, by the
Company on account of the Obligations are paid in full. If any amount shall be
paid to any of the Subsidiary Guarantors on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Subsidiary Guarantor in trust for the Trustee and
the Holders, segregated from other funds of such Subsidiary Guarantor, and
shall, forthwith upon receipt by such Subsidiary Guarantor, be turned over to
the Trustee in the exact form received by such Subsidiary Guarantor (duly
indorsed by such Subsidiary Guarantor to the Trustee, if required), to be
applied against the Obligations.
          SECTION 10.3.   Consideration. Each of the Subsidiary Guarantors has
received, or shall receive, direct or indirect benefits from the making of the
Guarantee.
          SECTION 10.4.   Limitation on Subsidiary Guarantor Liability. Each
Subsidiary Guarantor, and by its acceptance of Notes, each Holder, hereby
confirms that it is the intention of all such parties that the Guarantee of such
Subsidiary Guarantor not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal or state law to the extent
applicable to any Guarantee. To effectuate the foregoing intention, the Trustee,
the Holders and the Subsidiary Guarantors hereby irrevocably agree that the
obligations of each Subsidiary Guarantor shall be limited to the maximum amount
as would, after giving effect to such maximum amount and all other contingent
and fixed liabilities of such Subsidiary Guarantor that are relevant under such
laws and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Subsidiary
Guarantor in respect of the obligations of such other Guarantor under this
Article X, cause the obligations of such Subsidiary Guarantor under its
Guarantee not to constitute a fraudulent conveyance or fraudulent transfer under
applicable law. Each Subsidiary Guarantor that makes a payment under its
Guarantee shall be entitled upon payment in full of all guaranteed obligations
under this Indenture to a contribution from each other Subsidiary Guarantor in
an amount equal to such other Subsidiary Guarantor’s pro rata portion of such
payment based on the respective net assets of all the Subsidiary Guarantors at
the time of such payment determined in accordance with GAAP.
          SECTION 10.5.   Execution and Delivery. To evidence its Guarantee set
forth in Section 10.01 hereof, each Subsidiary Guarantor hereby agrees that this
Indenture (or a supplemental indenture, as the case may be) shall be executed on
behalf of such Subsidiary Guarantor by one of its Officers, managers, its
trustee, its managing member or its general partner, as the case may be.

53



--------------------------------------------------------------------------------



 



          Each Subsidiary Guarantor hereby agrees that its Guarantee set forth
in Section 10.01 hereof shall remain in full force and effect notwithstanding
the absence of the endorsement of any notation of such Guarantee on the Notes.
          If an Officer, manager, trustee, managing member or general partner of
a Subsidiary Guarantor whose signature is on this Indenture (or a supplemental
indenture, as the case may be) no longer holds that office at the time the
Trustee authenticates the Note, the Guarantee shall be valid nevertheless.
          The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Guarantee set forth in
this Indenture on behalf of the Subsidiary Guarantors.
          SECTION 10.6.   Release of Subsidiary Guarantors. A Subsidiary
Guarantor will be automatically released from all its obligations under the
Notes of a series, this Indenture and its Guarantee, and its Guarantee will
automatically terminate (1) upon the termination for any reason of the
obligations of such Subsidiary Guarantor as a guarantor or borrower under the
Credit Agreement (including, without limitation, pursuant to the terms of the
Credit Agreement, upon agreement of the requisite lenders under the Credit
Agreement or upon the termination of the Credit Agreement or upon the
replacement thereof with a credit facility not providing for such Subsidiary
Guarantor to be a guarantor or a borrower thereunder), (2) upon the termination
for any reason of the obligations of such Subsidiary Guarantor as a guarantor
under the Private Notes, (3) upon the exercise of the legal defeasance option
pursuant to Section 8.1(b) of the relevant series, or upon satisfaction and
discharge of the Indenture pursuant to Section 8.1(a) as it relates to such
series or (4) upon the consummation of any sale or other disposition of all of
the Capital Stock of such Subsidiary Guarantor (including by way of merger or
consolidation) or other transaction such that after giving effect to such sale,
disposition or other transaction such Subsidiary Guarantor is no longer a
Domestic Subsidiary of the Company. Upon request of the Company, the Trustee
shall evidence such release by a supplemental indenture or other instrument
which may be executed by the Trustee without the consent of any Holder.
          SECTION 10.7.   Future Subsidiary Guarantors. After the Issue Date,
the Company shall cause any wholly-owned Domestic Subsidiary that is not a
Subsidiary Guarantor and that becomes a guarantor or a borrower under the Credit
Agreement or the Private Notes to execute and deliver to the Trustee within
60 days of becoming a guarantor or borrower under the Credit Agreement or the
Private Notes, a supplemental indenture pursuant to which such wholly-owned
Domestic Subsidiary shall become a Subsidiary Guarantor and shall provide a
Guarantee of the Obligations.

54



--------------------------------------------------------------------------------



 



ARTICLE XI
Miscellaneous
          SECTION 11.1.   Trust Indenture Act Controls. If any provision of this
Indenture limits, qualifies or conflicts with the duties imposed by, or with
another provision included or which is required to be included in this Indenture
by the Trust Indenture Act, the duty or provision required by the Trust
Indenture Act shall control.
          SECTION 11.2.   Notices. Any notice or communication shall be in
writing (including facsimile) and delivered in person or mailed by first-class
mail addressed as follows:
if to the Company or any Subsidiary Guarantor:
Reliance Steel & Aluminum Co.
350 South Grand Avenue, Suite 5100
Los Angeles, CA 90071
Facsimile Number: (213) 687-8792
Attention: Chief Financial Officer
if to the Trustee:
Wells Fargo Bank, National Association
707 Wilshire Blvd, 17th Floor
Los Angeles, CA 90017
Facsimile Number: 213-614-3355
Attention: Madeliena Hall
          Any notices between the Company, the Subsidiary Guarantors and the
Trustee may be by facsimile or certified first class mail, receipt confirmed and
the original to follow by guaranteed overnight courier. The Company, the
Subsidiary Guarantors or the Trustee by notice to the others may designate
additional or different addresses for subsequent notices or communications. The
Trustee agrees to accept and act upon facsimile transmission of written
instructions and/or directions pursuant to this Indenture given by the Company,
provided, however that: (1) the Company, subsequent to such facsimile
transmission of written instructions and/or directions, shall provide the
originally executed instructions and/or directions to the Trustee in a timely
manner and (2) such originally executed instructions and/or directions shall be
signed by an authorized Officer of the Company.
          Any notice or communication mailed to a Noteholder shall be mailed to
the Noteholder at the Noteholder’s address as it appears on the registration
books of the Registrar and shall be sufficiently given if so mailed within the
time prescribed.
          Failure to mail a notice or communication to a Noteholder or any
defect in it shall not affect its sufficiency with respect to other Noteholders.
If a notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.
          SECTION 11.3.   Communication by Holders with other Holders.
Noteholders may communicate pursuant to Section 312(b) of the Trust Indenture
Act with other Noteholders with respect to their rights under this Indenture or
the Notes. The Company, the Trustee, the Registrar and anyone else shall have
the protection of Section 312(c) of the Trust Indenture Act.

55



--------------------------------------------------------------------------------



 



          SECTION 11.4.   Certificate and Opinion as to Conditions Precedent.
Upon any request or application by the Company to the Trustee to take or refrain
from taking any action under this Indenture, the Company shall furnish to the
Trustee:
          (1)   an Officers’ Certificate of the Company in form reasonably
satisfactory to the Trustee stating that, in the opinion of the signers, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and
          (2)   an Opinion of Counsel of the Company in form reasonably
satisfactory to the Trustee stating that, in the opinion of such counsel, all
such conditions precedent have been complied with.
          Notwithstanding the foregoing, no such Opinion of Counsel shall be
given with respect to the authentication and delivery of any Initial Notes.
          SECTION 11.5.   Statements Required in Certificate or Opinion. The
certificate or opinion with respect to compliance with a covenant or condition
provided for in this Indenture shall include:
          (1)   a statement that the individual making such certificate or
opinion has read such covenant or condition;
          (2)   a brief statement as to the nature and scope of the examination
or investigation upon which the statements or opinions contained in such
certificate or opinion are based;
          (3)   a statement that, in the opinion of such individual, he has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
          (4)   a statement as to whether or not, in the opinion of such
individual, such covenant or condition has been complied with.
          SECTION 11.6.   When Notes Disregarded. In determining whether the
Holders of the required principal amount of Notes of a series have concurred in
any direction, waiver or consent, Notes of such series owned by the Company or
by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company (an “Affiliate”) shall be
disregarded and deemed not to be outstanding, except that, for the purpose of
determining whether the Trustee shall be protected in conclusively relying on
any such direction, waiver or consent, only Notes of such series which a Trust
Officer of the Trustee actually knows are so owned shall be so disregarded.
Also, subject to the foregoing, only Notes of such series outstanding at the
time shall be considered in any such determination.
          SECTION 11.7.   Rules by Trustee, Paying Agent and Registrar. The
Trustee may make reasonable rules for action by or a meeting of Noteholders. The
Registrar and the Paying Agent may make reasonable rules for their functions.

56



--------------------------------------------------------------------------------



 



          SECTION 11.8.   Governing Law. This Indenture and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 11.9.   No Recourse Against Others. A director, Officer,
employee or stockholder (other than the Company), as such, of the Company shall
not have any liability for any obligations of the Company under the Notes of
each series, this Indenture or the Registration Rights Agreement or for any
claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Note, each Noteholder shall waive and release all such
liability. The waiver and release shall be part of the consideration for the
issue of the Notes.
          SECTION 11.10.   Successors. All agreements of the Company in this
Indenture and the Notes shall bind its successors and assigns. All agreements of
the Trustee in this Indenture shall bind its successors.
          SECTION 11.11.   Multiple Originals. The parties may sign any number
of copies of this Indenture. Each signed copy shall be an original, but all of
them together represent the same agreement. One signed copy is enough to prove
this Indenture.
          SECTION 11.12.   Variable Provisions. The Company initially appoints
the Trustee as Paying Agent and Registrar and custodian with respect to any
Global Notes (as defined in the Appendix hereto).
          SECTION 11.13.   Qualification of Indenture. The Company shall qualify
this Indenture under the Trust Indenture Act in accordance with the terms and
conditions of the Registration Rights Agreement and shall pay all reasonable
costs and expenses (including reasonable attorneys’ fees for the Company, the
Trustee and the Holders) incurred in connection therewith, including, but not
limited to, costs and expenses of qualification of this Indenture and the Notes
and printing this Indenture and the Notes. The Trustee shall be entitled to
receive from the Company any such Officers’ Certificates, Opinions of Counsel or
other documentation as it may reasonably request in connection with any such
qualification of this Indenture under the Trust Indenture Act.
          SECTION 11.14.   Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.
          SECTION 11.15.   Waiver of Jury Trial. EACH OF THE COMPANY, THE
SUBSIDIARY GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTION CONTEMPLATED HEREBY.
          SECTION 11.16.   Force Majeure. In no event shall the Trustee be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or

57



--------------------------------------------------------------------------------



 




natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the Trustee shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

58



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Indenture to be duly
executed as of the date first written above.

            RELIANCE STEEL & ALUMINUM CO.
      By:           Name:           Title:           ALLEGHENY STEEL
DISTRIBUTORS, INC.
ALUMINUM AND STAINLESS, INC.
CCC STEEL, INC.
CHAPEL STEEL CORP.
CHATHAM STEEL CORPORATION
DURRETT SHEPPARD STEEL CO., INC.
PACIFIC METAL COMPANY
PDM STEEL SERVICE CENTERS, INC.
PHOENIX CORPORATION
TOMA METALS, INC.
VIKING MATERIALS, INC.
YARDE METALS, INC.
      By:           Name:   Karla Lewis         Title:   Vice President and
Secretary of each of the foregoing        EARLE M. JORGENSEN COMPANY
PRECISION STRIP, INC.
PRECISION STRIP TRANSPORT, INC.
SISKIN STEEL & SUPPLY COMPANY, INC.
      By:           Name:   Karla Lewis         Title:   Vice President and
Assistant Secretary of each of the foregoing     

[Reliance Steel & Aluminum Co. Indenture]

 



--------------------------------------------------------------------------------



 



            LUSK METALS
SERVICE STEEL AEROSPACE CORP.
      By:           Name:   Karla Lewis         Title:   Chief Financial Officer
and Secretary of each of the foregoing        AMERICAN METALS CORPORATION
      By:           Name:   Karla Lewis         Title:   Vice President, Chief
Financial Officer and Assistant Secretary of the foregoing        AMERICAN
STEEL, L.L.C.
      By:           Name:   Karla Lewis         Title:   Chief Financial
Officer, Treasurer and Assistant Secretary of the foregoing        AMI METALS,
INC.
      By:           Name:   Karla Lewis         Title:   Vice President, Chief
Financial Officer and Secretary of the foregoing        LIEBOVICH BROS., INC.
LBT, INC.
      By:           Name:   Karla Lewis         Title:   Vice President,
Assistant Treasurer and Assistant Secretary of the foregoing     

[Reliance Steel & Aluminum Co. Indenture]

 



--------------------------------------------------------------------------------



 



            RSAC MANAGEMENT CORP.
      By:           Name:   Karla Lewis         Title:   Executive Vice
President, Chief Financial Officer and Assistant Secretary     

[Reliance Steel & Aluminum Co. Indenture]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF FACE OF INITIAL NOTE]
RELIANCE STEEL & ALUMINUM CO.
6.200% SENIOR NOTES DUE 2016

          No. ____   Principal Amount $                    
 
      (subject to adjustment as reflected in the Schedule of Increases and
Decreases in Global Note attached hereto)

     
 
  CUSIP NO.                     
 
  ISIN NO.                     

          Reliance Steel & Aluminum Co., a California corporation, for value
received, promises to pay to                     , or registered assigns, the
principal sum of                      Dollars (subject to adjustment as
reflected in the Schedule of Increases and Decreases in Global Note attached
hereto) on November 15, 2016.
          Interest Payment Dates: May 15 and November 15 of each year,
commencing on [May 15, 2007][first interest payment date relating to any
Additional Notes].
          Record Dates: May 1 and November 1 of each year.
          Additional provisions of this Note are set forth on the other side of
this Note.

A-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, RELIANCE STEEL & ALUMINUM CO. has caused this Note
to be duly executed.
Dated:

              RELIANCE STEEL & ALUMINUM CO.
 
       
 
  By    
 
       
 
      Name:
 
      Title:

TRUSTEE’S CERTIFICATE OF
     AUTHENTICATION
This is one of the Notes referred
to in the within-mentioned Indenture.
WELLS FARGO BANK, NATIONAL ASSOCIATION,
     as Trustee

         
By
       
 
 
 
Authorized Signatory    

Dated:

A-2



--------------------------------------------------------------------------------



 



[FORM OF REVERSE SIDE OF INITIAL NOTE]
[Reverse of 2016 Note]
6.200% Senior Notes due 2016
1. Interest
          Reliance Steel & Aluminum Co., a California corporation (together with
its successors and assigns under the Indenture hereinafter referred to, being
herein called the “Company”), promises to pay interest on the principal amount
of this Note at the rate of 6.200% per annum; provided, however, that, upon the
occurrence or failure to occur of certain events specified in the Registration
Rights Agreement, the Company shall, subject to the terms and conditions set
forth in the Registration Rights Agreement, pay additional interest on the
principal amount of this Note at a rate of 0.25% per annum for the first 90-day
period immediately following such date and by an additional 0.25% per annum for
the subsequent 90-day period, up to a maximum aggregate of 0.50% per annum,
after such event occurs or fails to occur so long as such event continues or
fails to occur, as the case may be. Such additional interest shall be payable in
addition to any other interest payable from time to time with respect to this
Note.
          The Company shall pay interest semiannually on May 15 and November 15
of each year (each such date, an “Interest Payment Date”), commencing on May 15,
2007. Interest on the Notes shall accrue from [November 20, 2006] [date of
issuance of any Notes], or from the most recent date to which interest has been
paid on the Notes. Interest shall be computed on the basis of a 360-day year
comprised of twelve 30-day months.
2. Method of Payment
          By no later than 11:00 a.m. (New York City time) on the date on which
any principal of or interest on any Note is due and payable, the Company shall
irrevocably deposit with the Trustee or the Paying Agent money sufficient to pay
such principal and/or interest. The Company shall pay interest (except defaulted
interest) to the Persons who are registered Holders of Notes at the close of
business on the May 1 or November 1 immediately preceding the Interest Payment
Date even if Notes are cancelled, repurchased or redeemed after the record date
and on or before the Interest Payment Date. Holders must surrender Notes to a
Paying Agent to collect principal payments. The Company shall pay principal and
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts. Payments in respect of Notes
represented by a Global Note (including principal, premium, if any, and
interest) shall be made by the transfer of immediately available funds to the
accounts specified by The Depository Trust Company. The Company may make all
payments in respect of a Definitive Note (including principal, premium, if any,
and interest) by mailing a check to the registered address of each Holder
thereof or by wire transfer to an account located in the United States
maintained by the payee.
3. Paying Agent and Registrar
          Wells Fargo Bank, National Association, a national banking association
(the “Trustee”), shall initially act as Paying Agent and Registrar. The Company
may appoint and change any Paying Agent or Registrar without notice to any
Noteholder. The Company or any of its domestically organized wholly owned
Subsidiaries may act as Paying Agent.

A-3



--------------------------------------------------------------------------------



 



4. Indenture
          The Company issued the 2016 Notes under an Indenture dated as of
November 20, 2006 (as it may be amended or supplemented from time to time in
accordance with the terms thereof, the “Indenture”), among the Company, the
Subsidiary Guarantors and the Trustee. The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date
of the Indenture (the “Trust Indenture Act”). Terms used herein and not defined
herein have the meanings ascribed thereto in the Indenture. The Notes are
subject to all such terms, and Noteholders are referred to the Indenture and the
Trust Indenture Act for a statement of those terms. To the extent any provision
of this Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling.
          The Notes are senior unsecured obligations of the Company. The Note is
one of the Initial Notes referred to in the Indenture. The Notes include the
Initial Notes issued on the Issue Date, any Additional Notes issued in
accordance with Section 2.15 of the Indenture and any Exchange Notes issued in
exchange for the Initial Notes or Additional Notes pursuant to the Indenture and
the Registration Rights Agreement. The Initial Notes, any Additional Notes and
the Exchange Notes are treated as a single class of securities under the
Indenture. The Indenture imposes certain limitations on the ability of the
Company and its Subsidiaries to create liens, enter into sale and leaseback
transactions and enter into mergers and consolidations.
          The Notes are guaranteed to the extent provided in the Indenture.
5. Change of Control Repurchase Event
          Upon the occurrence of a Change of Control Repurchase Event, the
Company will be required to make an offer to each Holder to repurchase all or
any part (in excess of $2,000 and integral multiples of $1,000) of such Holder’s
Notes at a purchase price in cash equal to 101% of the principal amount thereof
on the date of purchase plus accrued and unpaid interest to, but not including,
the date of purchase, in accordance with the terms contemplated in Section 4.4
of the Indenture.
6. Optional Redemption
          The Notes shall be redeemable, in whole or in part, at any time and
from time to time, at the option of the Company, at a redemption price equal to
the greater of (i) 100% of the principal amount of such Notes and (ii) the sum
of the present values of the Remaining Scheduled Payments thereon (exclusive of
interest accrued to the date of redemption) discounted to the Redemption Date on
a semiannual basis (assuming a 360-day year comprised of twelve 30-day months)
at the Treasury Rate plus 0.25% (25 basis points) (the “Make-Whole Amount”),
plus accrued and unpaid interest thereon to, but not including, the Redemption
Date.
          “Comparable Treasury Issue” means the United States Treasury security
selected by an Independent Investment Banker as having an actual or interpolated
maturity comparable to the remaining term of the Notes to be redeemed that would
be utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the remaining term of such Notes.

A-4



--------------------------------------------------------------------------------



 



          “Comparable Treasury Price” means, with respect to any Redemption
Date, (1) the arithmetic average of the Reference Treasury Dealer Quotations for
such Redemption Date after excluding the highest and lowest Reference Treasury
Dealer Quotations, or (2) if the Trustee obtains fewer than four Reference
Treasury Dealer Quotations, the arithmetic average of all Reference Treasury
Dealer Quotations for such Redemption Date.
          “Independent Investment Banker” means Citigroup Global Markets Inc.,
J.P. Morgan Securities Inc. or their respective successors as may be appointed
from time to time by the Trustee after consultation with the Company; provided,
however, that if any of the foregoing ceases to be a Primary Treasury Dealer,
the Company will substitute another Primary Treasury Dealer.
          “Reference Treasury Dealer” means Citigroup Global Markets Inc., J.P.
Morgan Securities Inc. or two other Primary Treasury Dealers selected by the
Company, and each of their respective successors and any other Primary Treasury
Dealers selected by the Trustee after consultation with the Company.
          “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and any Redemption Date, the arithmetic average, as
determined by the Trustee, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Trustee by such Reference Treasury Dealer as of 3:30
p.m., New York City time, on the third business day preceding such Redemption
Date.
          “Remaining Scheduled Payments” means, with respect to any Note to be
redeemed, the remaining scheduled payments of the principal of and premium, if
any, and interest thereon that would be due after the related Redemption Date
but for such redemption; provided, however, that, if such Redemption Date is not
an interest payment date with respect to such note, the amount of the next
scheduled interest payment thereon will be reduced by the amount of interest
accrued thereon to such Redemption Date.
          “Treasury Rate” means, with respect to any Redemption Date, the rate
per annum equal to the semi-annual equivalent yield to maturity (computed as of
the third Business Day immediately preceding that Redemption Date) of the
Comparable Treasury Issue. In determining this rate, the Company will assume a
price for the Comparable Treasury Issue (expressed as a percentage of its
principal amount) equal to the Comparable Treasury Price for such Redemption
Date.
          Except as set forth above and in Section 5 of the Notes, the Notes
shall not be redeemable by the Company prior to maturity.
          The Notes shall not be entitled to the benefit of any sinking fund.

A-5



--------------------------------------------------------------------------------



 



7. Notice of Redemption
          At least 30 days but not more than 60 days before a date for
redemption of Notes of this series, the Company shall mail a notice of
redemption by first-class mail to each Holder of Notes to be redeemed at its
registered address. Notes in denominations of principal amount larger than
$2,000 may be redeemed in part but only in integral multiples of $1,000 in
excess thereof. If money sufficient to pay the redemption price of and accrued
and unpaid interest on all Notes (or portions thereof) to be redeemed on the
Redemption Date is deposited with the Paying Agent on or before 11:00 a.m. (New
York City time) on the Redemption Date (or, if the Company or any of its
Subsidiaries is the Paying Agent, such money is segregated and held in trust)
and certain other conditions are satisfied, on and after such date interest
shall cease to accrue on such Notes (or such portions thereof) called for
redemption.
8. Registration Rights
          The Company is party to a Registration Rights Agreement, dated as of
November 20, 2006, among the Company, the Subsidiary Guarantors, Citigroup
Global Markets Inc. and J.P. Morgan Securities Inc. and the other Initial
Purchasers named therein, pursuant to which it is obligated to pay Additional
Interest upon the occurrence of certain events specified in the Registration
Rights Agreement.
9. Denominations; Transfer; Exchange
          The Notes are in fully registered form without coupons in
denominations of principal amount of $2,000 and integral multiples of $1,000 in
excess thereof. A Holder may register, transfer or exchange Notes in accordance
with the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements or transfer documents and to pay any taxes and
fees required by law or permitted by the Indenture. The Registrar need not
register the transfer of or exchange any Notes selected for redemption (except,
in the case of a Note to be redeemed in part, the portion of the Note not to be
redeemed) for a period beginning 15 days before the mailing of a notice of
redemption of Notes to be redeemed and ending on the date of such mailing.
10. Persons Deemed Owners
          The registered holder of this Note shall be treated as the owner of it
for all purposes.
11. Unclaimed Money
          If money for the payment of principal or interest remains unclaimed
for two years after the date of payment of principal and interest, the Trustee
or Paying Agent shall pay the money back to the Company at its request. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.

A-6



--------------------------------------------------------------------------------



 



12. Defeasance
          Subject to certain conditions set forth in the Indenture, the Company
at any time may terminate some or all of its obligations under the Notes of this
series and the Indenture as it relates to Notes of this series if the Company
deposits with the Trustee money or U.S. Government Obligations for the payment
of principal of and interest on the Notes to redemption or maturity, as the case
may be.
13. Amendment, Waiver
          Subject to certain exceptions set forth in the Indenture, (i) the
Indenture or the Notes may be amended with the written consent of the Holders of
at least a majority in principal amount of the outstanding Notes and (ii) any
default or noncompliance with any provision of the Indenture or the Notes may be
waived with the written consent of the Holders of a majority in principal amount
of the outstanding Notes (including consents obtained in connection with a
tender offer or exchange for Notes). However, the Indenture requires the consent
of each Noteholder that would be affected for certain specified amendments or
modifications of the Indenture and the Notes. Subject to certain exceptions set
forth in the Indenture, without the consent of any Noteholder, the Company and
the Trustee may amend the Indenture or the Notes, among other things, to cure
any ambiguity, omission, defect or inconsistency, or to evidence the succession
of another Person to the Company or any Subsidiary Guarantor and the assumption
by any such Person of the obligations of the Company or such Subsidiary
Guarantor in accordance with Article V of the Indenture, or to add any
additional Events of Default, or to add to the covenants of the Company or
surrender rights and powers conferred on the Company, or to add one or more
guarantees for the benefit of the Holders of the Notes, or to evidence the
release of any Subsidiary Guarantor from its guarantee of the notes in
accordance with the Indenture, or to add collateral security with respect to the
Notes or any Guarantee, or to add or appoint a successor or separate trustee or
other agent, or to provide for the issuance of the Exchange Notes in accordance
with the Indenture, or to provide for the issuance of Additional Notes, or to
comply with any requirements in connection with qualifying the Indenture under
the Trust Indenture Act, or to comply with the rules of any applicable
securities depository, or to provide for uncertificated Notes in addition to or
in place of certificated Notes, or to change any other provision if the change
does not adversely affect the interests of any Noteholder.
14. Defaults and Remedies
          Under the Indenture, Events of Default include (i) default for 30 days
in payment of interest on the Notes of this series; (ii) default in payment of
principal on the Notes of this series at its stated maturity, upon optional
redemption or otherwise; (iii) failure by the Company to repurchase Notes of
this series tendered for repurchase following a Change of Control Repurchase
Event; (iv) failure by the Company to comply with any covenant or agreement in
the Indenture or the Notes, subject to notice and lapse of time; (v) failure to
make any payment at maturity, including any applicable grace period, in respect
of Indebtedness of the Company or any of its Subsidiaries (other than
Indebtedness of the Company or of any of its Subsidiaries owing to the Company
or any of its Subsidiaries) with an aggregate principal amount then outstanding
in excess of $30,000,000, subject to certain conditions; (vi) default in respect
of other Indebtedness of the Company or any of its Subsidiaries (other than
Indebtedness of the

A-7



--------------------------------------------------------------------------------



 



Company or of any of its Subsidiaries owing to the Company or any of its
Subsidiaries) in an amount in excess of $30,000,000, which results in the
acceleration of such Indebtedness, subject to certain conditions; (vii) certain
events of bankruptcy or insolvency involving the Company or any Subsidiary
Guarantor; and (viii) the Guarantee of any Subsidiary Guarantor ceases to be in
full force an effect during its term or any Subsidiary Guarantor denies or
disaffirms in writing its obligations under the Indenture or its Guarantee,
other than in connection with the termination of such Guarantee pursuant to the
provisions of the Indenture.
          If an Event of Default occurs and is continuing with respect to Notes
of this series, the Trustee or the Holders of at least 25% in aggregate
principal amount of the Notes of this series may declare all the Notes of this
series to be due and payable immediately. Certain events of bankruptcy or
insolvency involving the Company are Events of Default which will result in the
Notes of this series being due and payable immediately upon the occurrence of
such Events of Default.
          Noteholders may not enforce the Indenture or the Notes except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Notes unless it receives indemnity or security satisfactory to it. Subject
to certain limitations, Holders of a majority in principal amount of the Notes
of this series may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Noteholders notice of any continuing Default or Event
of Default (except a Default or Event of Default in payment of principal or
interest) if it in good faith determines that withholding notice is not opposed
to their interest.
15. Trustee Dealings with the Company
          Subject to certain limitations set forth in the Indenture, the Trustee
under the Indenture, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with and collect obligations
owed to it by the Company and may otherwise deal with the Company with the same
rights it would have if it were not Trustee.
16. No Recourse Against Others
          A director, officer, employee or stockholder (other than the Company),
as such, of the Company shall not have any liability for any obligations of the
Company under the Notes, the Indenture or the Registration Rights Agreement or
for any claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Note, each Noteholder waives and releases all such
liability. The waiver and release are part of the consideration for the issue of
the Notes.
17. Authentication
          This Note shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent acting on its behalf) manually signs the
certificate of authentication on the other side of this Note.

A-8



--------------------------------------------------------------------------------



 



18. Abbreviations
          Customary abbreviations may be used in the name of a Noteholder or an
assignee, such as TEN COM (tenants in common), TEN ENT (tenants by the
entirety), JT TEN (joint tenants with rights of survivorship and not as tenants
in common), CUST (custodian) and U/G/M/A (Uniform Gift to Minors Act).
19. CUSIP and ISIN Numbers
          The Company has caused CUSIP and ISIN numbers and/or other similar
numbers to be printed on the Notes and has directed the Trustee to use CUSIP and
ISIN numbers and/or other similar numbers in notices of redemption as a
convenience to Noteholders. No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.
20. Governing Law
          This Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

A-9



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to
(Print or type assignee’s name, address and zip code)
(Insert assignee’s Social Security or Tax I.D. No.)
and irrevocably appoint          as agent to transfer this Note on the books of
the Company. The agent may substitute another to act for him.
     
 

                     
Date:
          Your Signature:        
 
 
 
         
 
   

Signature Guarantee:                                         
(Signature must be guaranteed by a participant in a recognized Signature
Guarantee Medallion Program or other signature guarantor program reasonably
acceptable to the Trustee)
Sign exactly as your name appears on the other side of this Note.
In connection with any transfer or exchange of any of the certificated Notes
evidenced by this certificate occurring prior to the date that is two years
after the later of the date of original issuance of such Notes and the last
date, if any, on which such Notes were owned by the Company or any Affiliate of
the Company, the undersigned confirms that such Notes are being transferred:
CHECK ONE BOX BELOW:

     
(1)o
  to the Company; or
 
   
(2)o
  pursuant to a registration statement that has been declared effective under
the Securities Act; or
 
   
(3)o
  for so long as the Notes are eligible for resale pursuant to Rule 144A under
the Securities Act, to a person it reasonably believes is a “Qualified
Institutional Buyer” as defined in Rule 144A under the Securities Act that
purchases for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the transfer is being made in reliance on
Rule 144A; or
 
   
(4)o
  pursuant to the offers and sales that occur outside the United States within
the meaning of Regulation S under the Securities Act; or
 
   
(5)o
  to an institutional accredited investor (within the meaning of Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) that is not a qualified institutional
buyer and that is purchasing for its own account or for the account of another

A-10



--------------------------------------------------------------------------------



 



     
 
  institutional accredited investor, in each case in a minimum principal amount
of notes of $250,000 and not with a view to or for offer or sale in connection
with any distribution in violation of the Securities Act; or
 
   
(6)o
  under any other available exemption from the registration requirements of the
Securities Act.

Unless one of the boxes is checked, the Trustee may refuse to register any of
the certificated Notes evidenced by this certificate in the name of any Person
other than the registered holder thereof; provided, however, that if box (4),
(5) or (6) is checked, the Company and the Trustee may require, prior to
registering any such transfer of the Notes, delivery of a legal opinion,
certification and/or other information satisfactory to the Company and the
Trustee.

         
 
       
 
      Signature
 
       
Signature Guarantee:
       
 
       
 
       
 
      Signature
(Signature must be guaranteed by a participant in a recognized Signature
Guarantee Medallion Program or other signature guarantor program reasonably
acceptable to the Trustee)
       

     
 

A-11



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF BOX (3) ABOVE IS CHECKED.
          The undersigned represents and warrants that it is purchasing this
certificated Note for its own account or an account with respect to which it
exercises sole investment discretion and that it and any such account is a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act of 1933, and is aware that the sale to it is being made in
reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

                 
Dated:
                             
 
          NOTICE:   To be executed by an executive officer

         
Signature Guarantee:
       
 
       
 
       
 
      Signature
(Signature must be guaranteed by a participant in a recognized Signature
Guarantee Medallion Program or other signature guarantor program reasonably
acceptable to the Trustee)
       

     
 

A-12



--------------------------------------------------------------------------------



 



[TO BE ATTACHED TO GLOBAL SECURITIES]
SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
The following increases or decreases in this Global Note have been made:

                                                      Principal Amount of this
Global     Signature of authorized   Date of   Amount of decrease in Principal  
  Amount of decrease in Principal     Note following such decrease or    
signatory of Trustee or   Exchange   Amount of this Global Note     Amount of
this Global Note     increase     Securities Custodian                          
 
 
                               
 
                               

A-13



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF FACE OF INITIAL NOTE]
RELIANCE STEEL & ALUMINUM CO.
6.850% SENIOR NOTES DUE 2036

          No. ____   Principal Amount $                    
 
      (subject to adjustment as reflected in the Schedule of Increases and
Decreases in Global Note attached hereto)

     
 
  CUSIP NO.                     
 
  ISIN NO.                     

          Reliance Steel & Aluminum Co., a California corporation, for value
received, promises to pay to                     , or registered assigns, the
principal sum of                      Dollars (subject to adjustment as
reflected in the Schedule of Increases and Decreases in Global Note attached
hereto) on November 15, 2036.
          Interest Payment Dates: May 15 and November 15 of each year,
commencing on [May 15, 2007][first interest payment date relating to any
Additional Notes].
          Record Dates: May 1 and November 1 of each year.
          Additional provisions of this Note are set forth on the other side of
this Note.

B-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, RELIANCE STEEL & ALUMINUM CO. has caused this Note
to be duly executed.
Dated:

              RELIANCE STEEL & ALUMINUM CO.
 
       
 
  By    
 
       
 
      Name:
 
      Title:

TRUSTEE’S CERTIFICATE OF
     AUTHENTICATION
This is one of the Notes referred
to in the within-mentioned Indenture.
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

         
By
       
 
 
 
Authorized Signatory    

Dated:

B-2



--------------------------------------------------------------------------------



 



[FORM OF REVERSE SIDE OF INITIAL NOTE]
[Reverse of 2036 Note]
6.850% Senior Notes due 2036
1. Interest
          Reliance Steel & Aluminum Co., a California corporation (together with
its successors and assigns under the Indenture hereinafter referred to, being
herein called the “Company”), promises to pay interest on the principal amount
of this Note at the rate of 6.850% per annum; provided, however, that, upon the
occurrence or failure to occur of certain events specified in the Registration
Rights Agreement, the Company shall, subject to the terms and conditions set
forth in the Registration Rights Agreement, pay additional interest on the
principal amount of this Note at a rate of 0.25% per annum for the first 90-day
period immediately following such date and by an additional 0.25% per annum for
the subsequent 90-day period, up to a maximum aggregate of 0.50% per annum,
after such event occurs or fails to occur so long as such event continues or
fails to occur, as the case may be. Such additional interest shall be payable in
addition to any other interest payable from time to time with respect to this
Note.
          The Company shall pay interest semiannually on May 15 and November 15
of each year (each such date, an “Interest Payment Date”), commencing on May 15,
2007. Interest on the Notes shall accrue from [November 20, 2006] [date of
issuance of any Notes], or from the most recent date to which interest has been
paid on the Notes. Interest shall be computed on the basis of a 360-day year
comprised of twelve 30-day months.
2. Method of Payment
          By no later than 11:00 a.m. (New York City time) on the date on which
any principal of or interest on any Note is due and payable, the Company shall
irrevocably deposit with the Trustee or the Paying Agent money sufficient to pay
such principal and/or interest. The Company shall pay interest (except defaulted
interest) to the Persons who are registered Holders of Notes at the close of
business on the May 1 or November 1 immediately preceding the Interest Payment
Date even if Notes are cancelled, repurchased or redeemed after the record date
and on or before the Interest Payment Date. Holders must surrender Notes to a
Paying Agent to collect principal payments. The Company shall pay principal and
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts. Payments in respect of Notes
represented by a Global Note (including principal, premium, if any, and
interest) shall be made by the transfer of immediately available funds to the
accounts specified by The Depository Trust Company. The Company may make all
payments in respect of a Definitive Note (including principal, premium, if any,
and interest) by mailing a check to the registered address of each Holder
thereof or by wire transfer to an account located in the United States
maintained by the payee.
3. Paying Agent and Registrar
          Wells Fargo Bank, National Association, a national banking association
(the “Trustee”), shall initially act as Paying Agent and Registrar. The Company
may appoint and change any Paying Agent or Registrar without notice to any
Noteholder. The Company or any of its domestically organized wholly owned
Subsidiaries may act as Paying Agent.

B-3



--------------------------------------------------------------------------------



 



4. Indenture
          The Company issued the 2036 Notes under an Indenture dated as of
November 20, 2006 (as it may be amended or supplemented from time to time in
accordance with the terms thereof, the “Indenture”), among the Company, the
Subsidiary Guarantors and the Trustee. The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date
of the Indenture (the “Trust Indenture Act”). Terms used herein and not defined
herein have the meanings ascribed thereto in the Indenture. The Notes are
subject to all such terms, and Noteholders are referred to the Indenture and the
Trust Indenture Act for a statement of those terms. To the extent any provision
of this Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling.
          The Notes are senior unsecured obligations of the Company. The Note is
one of the Initial Notes referred to in the Indenture. The Notes include the
Initial Notes issued on the Issue Date, any Additional Notes issued in
accordance with Section 2.15 of the Indenture and any Exchange Notes issued in
exchange for the Initial Notes or Additional Notes pursuant to the Indenture and
the Registration Rights Agreement. The Initial Notes, any Additional Notes and
the Exchange Notes are treated as a single class of securities under the
Indenture. The Indenture imposes certain limitations on the ability of the
Company and its Subsidiaries to create liens, enter into sale and leaseback
transactions and enter into mergers and consolidations.
          The Notes are guaranteed to the extent provided in the Indenture.
5. Change of Control Repurchase Event
          Upon the occurrence of a Change of Control Repurchase Event, the
Company will be required to make an offer to each Holder to repurchase all or
any part (in excess of $2,000 and in integral multiples of $1,000) of such
Holder’s Notes at a purchase price in cash equal to 101% of the principal amount
thereof on the date of purchase plus accrued and unpaid interest to, but not
including, the date of purchase, in accordance with the terms contemplated in
Section 4.4 of the Indenture.
6. Optional Redemption
          The Notes shall be redeemable, in whole or in part, at any time and
from time to time, at the option of the Company, at a redemption price equal to
the greater of (i) 100% of the principal amount of such Notes and (ii) the sum
of the present values of the Remaining Scheduled Payments thereon (exclusive of
interest accrued to the date of redemption) discounted to the Redemption Date on
a semiannual basis (assuming a 360-day year comprised of twelve 30-day months)
at the Treasury Rate plus 0.35% (35 basis points) (the “Make-Whole Amount”),
plus accrued and unpaid interest thereon to, but not including, the Redemption
Date.
          “Comparable Treasury Issue” means the United States Treasury security
selected by an Independent Investment Banker as having an actual or interpolated
maturity comparable to the remaining term of the Notes to be redeemed that would
be utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the remaining term of such Notes.

B-4



--------------------------------------------------------------------------------



 



          “Comparable Treasury Price” means, with respect to any Redemption
Date, (1) the arithmetic average of the Reference Treasury Dealer Quotations for
such Redemption Date after excluding the highest and lowest Reference Treasury
Dealer Quotations, or (2) if the Trustee obtains fewer than four Reference
Treasury Dealer Quotations, the arithmetic average of all Reference Treasury
Dealer Quotations for such Redemption Date.
          “Independent Investment Banker” means Citigroup Global Markets Inc.,
J.P. Morgan Securities Inc. or their respective successors as may be appointed
from time to time by the Trustee after consultation with the Company; provided,
however, that if any of the foregoing ceases to be a Primary Treasury Dealer,
the Company will substitute another Primary Treasury Dealer.
          “Reference Treasury Dealer” means Citigroup Global Markets Inc., J.P.
Morgan Securities Inc. or two other Primary Treasury Dealers selected by the
Company, and each of their respective successors and any other Primary Treasury
Dealers selected by the Trustee after consultation with the Company.
          “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and any Redemption Date, the arithmetic average, as
determined by the Trustee, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Trustee by such Reference Treasury Dealer as of 3:30
p.m., New York City time, on the third business day preceding such Redemption
Date.
          “Remaining Scheduled Payments” means, with respect to any Note to be
redeemed, the remaining scheduled payments of the principal of and premium, if
any, and interest thereon that would be due after the related Redemption Date
but for such redemption; provided, however, that, if such Redemption Date is not
an interest payment date with respect to such note, the amount of the next
scheduled interest payment thereon will be reduced by the amount of interest
accrued thereon to such Redemption Date.
          “Treasury Rate” means, with respect to any Redemption Date, the rate
per annum equal to the semi-annual equivalent yield to maturity (computed as of
the third Business Day immediately preceding that Redemption Date) of the
Comparable Treasury Issue. In determining this rate, the Company will assume a
price for the Comparable Treasury Issue (expressed as a percentage of its
principal amount) equal to the Comparable Treasury Price for such Redemption
Date.
          Except as set forth above and in Section 5 of the Notes, the Notes
shall not be redeemable by the Company prior to maturity.
          The Notes shall not be entitled to the benefit of any sinking fund.

B-5



--------------------------------------------------------------------------------



 



7. Notice of Redemption
          At least 30 days but not more than 60 days before a date for
redemption of Notes of this series, the Company shall mail a notice of
redemption by first-class mail to each Holder of Notes to be redeemed at its
registered address. Notes in denominations of principal amount larger than
$2,000 may be redeemed in part but only in integral multiples of $1,000 in
excess thereof. If money sufficient to pay the redemption price of and accrued
and unpaid interest on all Notes (or portions thereof) to be redeemed on the
Redemption Date is deposited with the Paying Agent on or before 11:00 a.m. (New
York City time) on the Redemption Date (or, if the Company or any of its
Subsidiaries is the Paying Agent, such money is segregated and held in trust)
and certain other conditions are satisfied, on and after such date interest
shall cease to accrue on such Notes (or such portions thereof) called for
redemption.
8. Registration Rights
          The Company is party to a Registration Rights Agreement, dated as of
November 20, 2006, among the Company, the Subsidiary Guarantors, Citigroup
Global Markets Inc. and J.P. Morgan Securities Inc. and the other Initial
Purchasers named therein, pursuant to which it is obligated to pay Additional
Interest upon the occurrence of certain events specified in the Registration
Rights Agreement.
9. Denominations; Transfer; Exchange
          The Notes are in fully registered form without coupons in
denominations of principal amount of $2,000 and integral multiples of $1,000 in
excess thereof. A Holder may register, transfer or exchange Notes in accordance
with the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements or transfer documents and to pay any taxes and
fees required by law or permitted by the Indenture. The Registrar need not
register the transfer of or exchange any Notes selected for redemption (except,
in the case of a Note to be redeemed in part, the portion of the Note not to be
redeemed) for a period beginning 15 days before the mailing of a notice of
redemption of Notes to be redeemed and ending on the date of such mailing.
10. Persons Deemed Owners
          The registered holder of this Note shall be treated as the owner of it
for all purposes.
11. Unclaimed Money
          If money for the payment of principal or interest remains unclaimed
for two years after the date of payment of principal and interest, the Trustee
or Paying Agent shall pay the money back to the Company at its request. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.

B-6



--------------------------------------------------------------------------------



 



12. Defeasance
          Subject to certain conditions set forth in the Indenture, the Company
at any time may terminate some or all of its obligations under the Notes of this
series and the Indenture as it relates to the Notes of this series if the
Company deposits with the Trustee money or U.S. Government Obligations for the
payment of principal of and interest on the Notes to redemption or maturity, as
the case may be.
13. Amendment, Waiver
          Subject to certain exceptions set forth in the Indenture, (i) the
Indenture or the Notes may be amended with the written consent of the Holders of
at least a majority in principal amount of the outstanding Notes and (ii) any
default or noncompliance with any provision of the Indenture or the Notes may be
waived with the written consent of the Holders of a majority in principal amount
of the outstanding Notes (including consents obtained in connection with a
tender offer or exchange for Notes). However, the Indenture requires the consent
of each Noteholder that would be affected for certain specified amendments or
modifications of the Indenture and the Notes. Subject to certain exceptions set
forth in the Indenture, without the consent of any Noteholder, the Company and
the Trustee may amend the Indenture or the Notes, among other things, to cure
any ambiguity, omission, defect or inconsistency, or to evidence the succession
of another Person to the Company or any Subsidiary Guarantor and the assumption
by any such Person of the obligations of the Company or such Subsidiary
Guarantor in accordance with Article V of the Indenture, or to add any
additional Events of Default, or to add to the covenants of the Company or
surrender rights and powers conferred on the Company, or to add one or more
guarantees for the benefit of the Holders of the Notes, or to evidence the
release of any Subsidiary Guarantor from its guarantee of the notes in
accordance with the Indenture, or to add collateral security with respect to the
Notes or any Guarantee, or to add or appoint a successor or separate trustee or
other agent, or to provide for the issuance of the Exchange Notes in accordance
with the Indenture, or to provide for the issuance of Additional Notes, or to
comply with any requirements in connection with qualifying the Indenture under
the Trust Indenture Act, or to comply with the rules of any applicable
securities depository, or to provide for uncertificated Notes in addition to or
in place of certificated Notes, or to change any other provision if the change
does not adversely affect the interests of any Noteholder.
14. Defaults and Remedies
          Under the Indenture, Events of Default include (i) default for 30 days
in payment of interest on the Notes of this series; (ii) default in payment of
principal on the Notes of this series at its stated maturity, upon optional
redemption or otherwise; (iii) failure by the Company to repurchase Notes of
this series tendered for repurchase following a Change of Control Repurchase
Event, (iv) failure by the Company to comply with any covenant or agreement in
the Indenture or the Notes, subject to notice and lapse of time; (v) failure to
make any payment at maturity, including any applicable grace period, in respect
of Indebtedness of the Company or any of its Subsidiaries (other than
Indebtedness of the Company or of any of its Subsidiaries owing to the Company
or any of its Subsidiaries) with an aggregate principal amount then outstanding
in excess of $30,000,000, subject to certain conditions; (vi) default in respect
of other Indebtedness of the Company or any of its Subsidiaries (other than
Indebtedness of the Company or of any of its Subsidiaries owing to the Company
or any of its Subsidiaries) in an

B-7



--------------------------------------------------------------------------------



 



amount in excess of $30,000,000, which results in the acceleration of such
Indebtedness, subject to certain conditions; (vii) certain events of bankruptcy
or insolvency involving the Company or any Subsidiary Guarantor; and (viii) the
Guarantee of any Subsidiary Guarantor ceases to be in full force an effect
during its term or any Subsidiary Guarantor denies or disaffirms in writing its
obligations under the Indenture or its Guarantee, other than in connection with
the termination of such Guarantee pursuant to the provisions of the Indenture.
          If an Event of Default occurs and is continuing with respect to Notes
of this series, the Trustee or the Holders of at least 25% in aggregate
principal amount of the Notes of this series may declare all the Notes of this
series to be due and payable immediately. Certain events of bankruptcy or
insolvency involving the Company are Events of Default which will result in the
Notes of this series being due and payable immediately upon the occurrence of
such Events of Default.
          Noteholders may not enforce the Indenture or the Notes except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Notes unless it receives indemnity or security satisfactory to it. Subject
to certain limitations, Holders of a majority in principal amount of the Notes
of this series may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Noteholders notice of any continuing Default or Event
of Default (except a Default or Event of Default in payment of principal or
interest) if it in good faith determines that withholding notice is not opposed
to their interest.
15. Trustee Dealings with the Company
          Subject to certain limitations set forth in the Indenture, the Trustee
under the Indenture, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with and collect obligations
owed to it by the Company and may otherwise deal with the Company with the same
rights it would have if it were not Trustee.
16. No Recourse Against Others
          A director, officer, employee or stockholder (other than the Company),
as such, of the Company shall not have any liability for any obligations of the
Company under the Notes, the Indenture or the Registration Rights Agreement or
for any claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Note, each Noteholder waives and releases all such
liability. The waiver and release are part of the consideration for the issue of
the Notes.
17. Authentication
          This Note shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent acting on its behalf) manually signs the
certificate of authentication on the other side of this Note.
18. Abbreviations
          Customary abbreviations may be used in the name of a Noteholder or an
assignee, such as TEN COM (tenants in common), TEN ENT (tenants by the
entirety), JT TEN (joint tenants with rights of survivorship and not as tenants
in common), CUST (custodian) and U/G/M/A (Uniform Gift to Minors Act).

B-8



--------------------------------------------------------------------------------



 



19. CUSIP and ISIN Numbers
          The Company has caused CUSIP and ISIN numbers and/or other similar
numbers to be printed on the Notes and has directed the Trustee to use CUSIP and
ISIN numbers and/or other similar numbers in notices of redemption as a
convenience to Noteholders. No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.
20. Governing Law
          This Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

B-9



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to
(Print or type assignee’s name, address and zip code)
(Insert assignee’s Social Security or Tax I.D. No.)
and irrevocably appoint          as agent to transfer this Note on the books of
the Company. The agent may substitute another to act for him.
     
 

                     
Date:
          Your Signature:        
 
 
 
         
 
   

Signature Guarantee:                                         
(Signature must be guaranteed by a participant in a recognized Signature
Guarantee Medallion Program or other signature guarantor program reasonably
acceptable to the Trustee)
Sign exactly as your name appears on the other side of this Note.
In connection with any transfer or exchange of any of the certificated Notes
evidenced by this certificate occurring prior to the date that is two years
after the later of the date of original issuance of such Notes and the last
date, if any, on which such Notes were owned by the Company or any Affiliate of
the Company, the undersigned confirms that such Notes are being transferred:
CHECK ONE BOX BELOW:

     
(1)o
  to the Company; or
 
   
(2)o
  pursuant to a registration statement that has been declared effective under
the Securities Act; or
 
   
(3)o
  for so long as the Notes are eligible for resale pursuant to Rule 144A under
the Securities Act, to a person it reasonably believes is a “Qualified
Institutional Buyer” as defined in Rule 144A under the Securities Act that
purchases for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the transfer is being made in reliance on
Rule 144A; or
 
   
(4)o
  pursuant to the offers and sales that occur outside the United States within
the meaning of Regulation S under the Securities Act; or
 
   
(5)o
  to an institutional accredited investor (within the meaning of Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) that is not a qualified institutional
buyer and that is purchasing for its own account or for the account of another

B-10



--------------------------------------------------------------------------------



 



     
 
  institutional accredited investor, in each case in a minimum principal amount
of notes of $250,000 and not with a view to or for offeror sale in connection
with any distribution in violation of the Securities Act; or
 
   
(6)o
  under any other available exemption from the registration requirements of the
Securities Act.

Unless one of the boxes is checked, the Trustee may refuse to register any of
the certificated Notes evidenced by this certificate in the name of any Person
other than the registered holder thereof; provided, however, that if box (4),
(5) or (6) is checked, the Company and the Trustee may require, prior to
registering any such transfer of the Notes, the delivery of a legal opinion,
certifications and/or other information satisfactory to the Company and the
Trustee.

         
 
       
 
      Signature
 
       
Signature Guarantee:
       
 
       
 
       
 
      Signature
(Signature must be guaranteed by a participant in a recognized Signature
Guarantee Medallion Program or other signature guarantor program reasonably
acceptable to the Trustee)
       

     
 

B-11



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF BOX (3) ABOVE IS CHECKED.
          The undersigned represents and warrants that it is purchasing this
certificated Note for its own account or an account with respect to which it
exercises sole investment discretion and that it and any such account is a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act of 1933, and is aware that the sale to it is being made in
reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

                 
Dated:
                             
 
          NOTICE:   To be executed by an executive officer

         
Signature Guarantee:
       
 
       
 
       
 
      Signature
(Signature must be guaranteed by a participant in a recognized Signature
Guarantee Medallion Program or other signature guarantor program reasonably
acceptable to the Trustee)
       

     
 

B-12



--------------------------------------------------------------------------------



 



[TO BE ATTACHED TO GLOBAL SECURITIES]
SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
The following increases or decreases in this Global Note have been made:

                                                      Principal Amount of this
Global     Signature of authorized   Date of   Amount of decrease in Principal  
  Amount of decrease in Principal     Note following such decrease or    
signatory of Trustee or   Exchange
    Amount of this Global Note
      Amount of this Global Note
      increase
      Securities Custodian
   
 
                               
 
                               

B-13



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF FACE OF EXCHANGE NOTE]
RELIANCE STEEL & ALUMINUM CO.
6.200% SENIOR NOTES DUE 2016

     
No. ___
 
Principal Amount $                                          
(subject to adjustment as reflected in the Schedule of Increases and Decreases
in Global Note attached hereto)

         
 
  CUSIP NO.    
 
       
 
  ISIN NO.    
 
       

          Reliance Steel & Aluminum Co., a California corporation, for value
received, promises to pay to                     , or registered assigns, the
principal sum of                      Dollars (subject to adjustment as
reflected in the Schedule of Increases and Decreases in Global Note attached
hereto) on November 15, 2016.
          Interest Payment Dates: May 15 and November 15 of each year,
commencing on [May 15, 2007][first interest payment date relating to any
Additional Notes].
          Record Dates: May 1 and November 1 of each year.
          Additional provisions of this Note are set forth on the other side of
this Note.

C-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, RELIANCE STEEL & ALUMINUM CO. has caused this Note
to be duly executed.
Dated:                      ___, ___

              RELIANCE STEEL & ALUMINUM CO.
 
       
 
  By    
 
       
 
      Name:
 
      Title:

TRUSTEE’S CERTIFICATE OF
  AUTHENTICATION
This is one of the Notes referred
to in the within-mentioned Indenture.
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   as Trustee
By                                                              
  Authorized Signatory
Dated:                      ___, ___

C-2



--------------------------------------------------------------------------------



 



[FORM OF REVERSE SIDE OF EXCHANGE NOTE]
[Reverse of 2016 Note]
6.200% Senior Notes due 2016
1. Interest
          Reliance Steel & Aluminum Co., a California corporation (together with
its successors and assigns under the Indenture hereinafter referred to, being
herein called the “Company”), promises to pay interest on the principal amount
of this Note at the rate of 6.200% per annum.
          The Company shall pay interest semiannually on May 15 and November 15
of each year (each such date, an “Interest Payment Date”), commencing on May 15,
2007. Interest on the Notes shall accrue from [November 20, 2006] [date of
issuance of any Notes], or from the most recent date to which interest has been
paid on the Notes. Interest shall be computed on the basis of a 360-day year
comprised of twelve 30-day months.
2. Method of Payment
          By no later than 11:00 a.m. (New York City time) on the date on which
any principal of or interest on any Note is due and payable, the Company shall
irrevocably deposit with the Trustee or the Paying Agent money sufficient to pay
such principal and/or interest. The Company shall pay interest (except defaulted
interest) to the Persons who are registered Holders of Notes at the close of
business on the May 1 or November 1 immediately preceding the Interest Payment
Date even if Notes are cancelled, repurchased or redeemed after the record date
and on or before the Interest Payment Date. Holders must surrender Notes to a
Paying Agent to collect principal payments. The Company shall pay principal and
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts. Payments in respect of Notes
represented by a Global Note (including principal, premium, if any, and
interest) shall be made by the transfer of immediately available funds to the
accounts specified by The Depository Trust Company. The Company may make all
payments in respect of a Definitive Note (including principal, premium, if any,
and interest) by mailing a check to the registered address of each Holder
thereof or by wire transfer to an account located in the United States
maintained by the payee.
3. Paying Agent and Registrar
          Wells Fargo Bank, National Association, a national banking association
(the “Trustee”), shall initially act as Paying Agent and Registrar. The Company
may appoint and change any Paying Agent or Registrar without notice to any
Noteholder. The Company or any of its domestically organized wholly owned
Subsidiaries may act as Paying Agent.

C-3



--------------------------------------------------------------------------------



 



4. Indenture
          The Company issued the 2016 Notes under an Indenture dated as of
November 20, 2006 (as it may be amended or supplemented from time to time in
accordance with the terms thereof, the “Indenture”), among the Company, the
Subsidiary Guarantors and the Trustee. The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date
of the Indenture (the “Trust Indenture Act”). Terms used herein and not defined
herein have the meanings ascribed thereto in the Indenture. The Notes are
subject to all such terms, and Noteholders are referred to the Indenture and the
Trust Indenture Act for a statement of those terms. To the extent any provision
of this Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling.
          The Notes are senior unsecured obligations of the Company. The Note is
one of the Exchange Notes referred to in the Indenture. The Notes include the
Initial Notes issued on the Issue Date, any Additional Notes issued in
accordance with Section 2.15 of the Indenture and any Exchange Notes issued in
exchange for the Initial Notes or Additional Notes pursuant to the Indenture and
the Registration Rights Agreement. The Initial Notes, any Additional Notes and
the Exchange Notes are treated as a single class of securities under the
Indenture. The Indenture imposes certain limitations on the ability of the
Company and its Subsidiaries to create liens, enter into sale and leaseback
transactions and enter into mergers and consolidations.
          The Notes are guaranteed to the extent provided in the Indenture.
5. Change of Control Repurchase Event
          Upon the occurrence of a Change of Control Repurchase Event, the
Company will be required to make an offer to each Holder to repurchase all or
any part (in excess of $2,000 and in integral multiples of $1,000) of such
Holder’s Notes at a purchase price in cash equal to 101% of the principal amount
thereof on the date of purchase plus accrued and unpaid interest to, but not
including, the date of purchase, in accordance with the terms contemplated in
Section 4.4 of the Indenture.
6. Optional Redemption
          The Notes shall be redeemable, in whole or in part, at any time and
from time to time, at the option of the Company, at a redemption price equal to
the greater of (i) 100% of the principal amount of such Notes and (ii) the sum
of the present values of the Remaining Scheduled Payments thereon (exclusive of
interest accrued to the date of redemption) discounted to the Redemption Date on
a semiannual basis (assuming a 360-day year comprised of twelve 30-day months)
at the Treasury Rate plus 0.25% (25 basis points) (the “Make-Whole Amount”),
plus accrued and unpaid interest thereon to, but not including, the Redemption
Date.
          “Comparable Treasury Issue” means the United States Treasury security
selected by an Independent Investment Banker as having an actual or interpolated
maturity comparable to the remaining term of the Notes to be redeemed that would
be utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the remaining term of such Notes.

C-4



--------------------------------------------------------------------------------



 



          “Comparable Treasury Price” means, with respect to any Redemption
Date, (1) the arithmetic average of the Reference Treasury Dealer Quotations for
such Redemption Date after excluding the highest and lowest Reference Treasury
Dealer Quotations, or (2) if the Trustee obtains fewer than four Reference
Treasury Dealer Quotations, the arithmetic average of all Reference Treasury
Dealer Quotations for such Redemption Date.
          “Independent Investment Banker” means Citigroup Global Markets Inc.,
J.P. Morgan Securities Inc. or their respective successors as may be appointed
from time to time by the Trustee after consultation with the Company; provided,
however, that if any of the foregoing ceases to be a Primary Treasury Dealer,
the Company will substitute another Primary Treasury Dealer.
          “Reference Treasury Dealer” means Citigroup Global Markets Inc., J.P.
Morgan Securities Inc. or two other Primary Treasury Dealers selected by the
Company, and each of their respective successors and any other Primary Treasury
Dealers selected by the Trustee after consultation with the Company.
          “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and any Redemption Date, the arithmetic average, as
determined by the Trustee, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Trustee by such Reference Treasury Dealer as of 3:30
p.m., New York City time, on the third business day preceding such Redemption
Date.
          “Remaining Scheduled Payments” means, with respect to any Note to be
redeemed, the remaining scheduled payments of the principal of and premium, if
any, and interest thereon that would be due after the related Redemption Date
but for such redemption; provided, however, that, if such Redemption Date is not
an interest payment date with respect to such note, the amount of the next
scheduled interest payment thereon will be reduced by the amount of interest
accrued thereon to such Redemption Date.
          “Treasury Rate” means, with respect to any Redemption Date, the rate
per annum equal to the semi-annual equivalent yield to maturity (computed as of
the third Business Day immediately preceding that Redemption Date) of the
Comparable Treasury Issue. In determining this rate, the Company will assume a
price for the Comparable Treasury Issue (expressed as a percentage of its
principal amount) equal to the Comparable Treasury Price for such Redemption
Date.
          Except as set forth above and in Section 5 of the Notes, the Notes
shall not be redeemable by the Company prior to maturity.
          The Notes shall not be entitled to the benefit of any sinking fund.
7. Notice of Redemption
     At least 30 days but not more than 60 days before a date for redemption of
Notes of this series, the Company shall mail a notice of redemption by
first-class mail to each Holder of Notes to be redeemed at its registered
address. Notes in denominations of principal amount

C-5



--------------------------------------------------------------------------------



 



larger than $2,000 may be redeemed in part but only in integral multiples of
$1,000 in excess thereof. If money sufficient to pay the redemption price of and
accrued and unpaid interest on all Notes (or portions thereof) to be redeemed on
the Redemption Date is deposited with the Paying Agent on or before 11:00 a.m.
(New York City time) on the Redemption Date (or, if the Company or any of its
Subsidiaries is the Paying Agent, such money is segregated and held in trust)
and certain other conditions are satisfied, on and after such date interest
shall cease to accrue on such Notes (or such portions thereof) called for
redemption.
8. Denominations; Transfer; Exchange
          The Notes are in fully registered form without coupons in
denominations of principal amount of $2,000 and integral multiples of $1,000 in
excess thereof. A Holder may register transfer or exchange Notes in accordance
with the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements or transfer documents and to pay any taxes and
fees required by law or permitted by the Indenture. The Registrar need not
register the transfer of or exchange any Notes selected for redemption (except,
in the case of a Note to be redeemed in part, the portion of the Note not to be
redeemed) for a period beginning 15 days before the mailing of a notice of
redemption of Notes to be redeemed and ending on the date of such mailing.
9. Persons Deemed Owners
          The registered holder of this Note shall be treated as the owner of it
for all purposes.
10. Unclaimed Money
          If money for the payment of principal or interest remains unclaimed
for two years after the date of payment of principal and interest, the Trustee
or Paying Agent shall pay the money back to the Company at its request. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.
11. Defeasance
          Subject to certain conditions set forth in the Indenture, the Company
at any time may terminate some or all of its obligations under the Notes of this
series and the Indenture as it relates to the Notes of this series if the
Company deposits with the Trustee money or U.S. Government Obligations for the
payment of principal of and interest on the Notes to redemption or maturity, as
the case may be.
12. Amendment, Waiver
          Subject to certain exceptions set forth in the Indenture, (i) the
Indenture or the Notes may be amended with the written consent of the Holders of
at least a majority in principal amount of the outstanding Notes and (ii) any
default or noncompliance with any provision of the Indenture or the Notes may be
waived with the written consent of the Holders of a majority in principal amount
of the outstanding Notes (including consents obtained in connection with a
tender offer or exchange for Notes). However, the Indenture requires the consent
of each

C-6



--------------------------------------------------------------------------------



 




Noteholder that would be affected for certain specified amendments or
modifications of the Indenture and the Notes. Subject to certain exceptions set
forth in the Indenture, without the consent of any Noteholder, the Company and
the Trustee may amend the Indenture or the Notes, among other things, to cure
any ambiguity, omission, defect or inconsistency, or to evidence the succession
of another Person to the Company or any Subsidiary Guarantor and the assumption
by any such Person of the obligations of the Company or such Subsidiary
Guarantor in accordance with Article V of the Indenture, or to add any
additional Events of Default, or to add to the covenants of the Company or
surrender rights and powers conferred on the Company, or to add one or more
guarantees for the benefit of the Holders of the Notes, or to evidence the
release of any Subsidiary Guarantor from its guarantee of the notes in
accordance with the Indenture, or to add collateral security with respect to the
Notes or any Guarantee, or to add or appoint a successor or separate trustee or
other agent, or to provide for the issuance of the Exchange Notes in accordance
with the Indenture, or to provide for the issuance of Additional Notes, or to
comply with any requirements in connection with qualifying the Indenture under
the Trust Indenture Act, or to comply with the rules of any applicable
securities depository, or to provide for uncertificated Notes in addition to or
in place of certificated Notes, or to change any other provision if the change
does not adversely affect the interests of any Noteholder.
13. Defaults and Remedies
          Under the Indenture, Events of Default include (i) default for 30 days
in payment of interest on the Notes of this series; (ii) default in payment of
principal on the Notes of this series at its stated maturity, upon optional
redemption or otherwise; (iii) failure by the Company to repurchase Notes of
this series tendered for repurchase following a Change of Control Repurchase
Event, (iv) failure by the Company to comply with any covenant or agreement in
the Indenture or the Notes, subject to notice and lapse of time; (v) failure to
make any payment at maturity, including any applicable grace period, in respect
of Indebtedness of the Company or any of its Subsidiaries (other than
Indebtedness of the Company or of any of its Subsidiaries owing to the Company
or any of its Subsidiaries) with an aggregate principal amount then outstanding
in excess of $30,000,000, subject to certain conditions; (vi) default in respect
of other Indebtedness of the Company or any of its Subsidiaries (other than
Indebtedness of the Company or of any of its Subsidiaries owing to the Company
or any of its Subsidiaries) in an amount in excess of $30,000,000, which results
in the acceleration of such Indebtedness, subject to certain conditions;
(vii) certain events of bankruptcy or insolvency involving the Company or any
Subsidiary Guarantor; and (viii) the Guarantee of any Subsidiary Guarantor
ceases to be in full force an effect during its term or any Subsidiary Guarantor
denies or disaffirms in writing its obligations under the Indenture or its
Guarantee, other than in connection with the termination of such Guarantee
pursuant to the provisions of the Indenture.
          If an Event of Default occurs and is continuing with respect to Notes
of this series, the Trustee or the Holders of at least 25% in aggregate
principal amount of the Notes of this series may declare all the Notes of this
series to be due and payable immediately. Certain events of bankruptcy or
insolvency involving the Company are Events of Default which will result in the
Notes of this series being due and payable immediately upon the occurrence of
such Events of Default.

C-7



--------------------------------------------------------------------------------



 



          Noteholders may not enforce the Indenture or the Notes except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Notes unless it receives indemnity or security satisfactory to it. Subject
to certain limitations, Holders of a majority in principal amount of the Notes
of this series may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Noteholders notice of any continuing Default or Event
of Default (except a Default or Event of Default in payment of principal or
interest) if it in good faith determines that withholding notice is not opposed
to their interest.
14. Trustee Dealings with the Company
          Subject to certain limitations set forth in the Indenture, the Trustee
under the Indenture, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with and collect obligations
owed to it by the Company and may otherwise deal with the Company with the same
rights it would have if it were not Trustee.
15. No Recourse Against Others
          A director, officer, employee or stockholder (other than the Company),
as such, of the Company shall not have any liability for any obligations of the
Company under the Notes, the Indenture or the Registration Rights Agreement or
for any claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Note, each Noteholder waives and releases all such
liability. The waiver and release are part of the consideration for the issue of
the Notes.
16. Authentication
          This Note shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent acting on its behalf) manually signs the
certificate of authentication on the other side of this Note.
17. Abbreviations
          Customary abbreviations may be used in the name of a Noteholder or an
assignee, such as TEN COM (tenants in common), TEN ENT (tenants by the
entirety), JT TEN (joint tenants with rights of survivorship and not as tenants
in common), CUST (custodian) and U/G/M/A (Uniform Gift to Minors Act).
18. CUSIP and ISIN Numbers
          The Company has caused CUSIP and ISIN numbers and/or other similar
numbers to be printed on the Notes and has directed the Trustee to use CUSIP and
ISIN numbers and/or other similar numbers in notices of redemption as a
convenience to Noteholders. No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

C-8



--------------------------------------------------------------------------------



 



19. Governing Law
          This Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

C-9



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
               To assign this Note, fill in the form below:
               I or we assign and transfer this Note to
(Print or type assignee’s name, address and zip code)
(Insert assignee’s Social Security or Tax I.D. No.)
and irrevocably appoint               as agent to transfer this Note on the
books of the Company. The agent may substitute another to act for him.
 

                 
Date:
      Your Signature:        
 
               

     
Signature Guarantee:
   
 
    (Signature must be guaranteed by a participant in a recognized Signature
Guarantee Medallion Program or other signature guarantor program reasonably
acceptable to the Trustee)

 
Sign exactly as your name appears on the other side of this Note.

C-10



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF FACE OF EXCHANGE NOTE]
RELIANCE STEEL & ALUMINUM CO.
6.850% SENIOR NOTES DUE 2036

     
No. ___
 
Principal Amount $                                         
(subject to adjustment as reflected in the Schedule of Increases and Decreases
in Global Note attached hereto)

         
 
  CUSIP NO.    
 
       
 
  ISIN NO.    
 
       

          Reliance Steel & Aluminum Co., a California corporation, for value
received, promises to pay to                     , or registered assigns, the
principal sum of                       Dollars (subject to adjustment as
reflected in the Schedule of Increases and Decreases in Global Note attached
hereto) on November 15, 2036.
          Interest Payment Dates: May 15 and November 15 of each year,
commencing on [May 15, 2007][first interest payment date relating to any
Additional Notes].
          Record Dates: May 1 and November 1 of each year.
          Additional provisions of this Note are set forth on the other side of
this Note.

D-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, RELIANCE STEEL & ALUMINUM CO. has caused this Note
to be duly executed.
Dated:                      ___, ___

              RELIANCE STEEL & ALUMINUM CO.
 
       
 
  By    
 
       
 
      Name:
 
      Title:

TRUSTEE’S CERTIFICATE OF
  AUTHENTICATION
This is one of the Notes referred
to in the within-mentioned Indenture.
WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as Trustee
By                                                             
  Authorized Signatory
Dated:                      ___, ___

D-2



--------------------------------------------------------------------------------



 



[FORM OF REVERSE SIDE OF EXCHANGE NOTE]
[Reverse of 2036 Note]
6.850% Senior Notes due 2036
1. Interest
          Reliance Steel & Aluminum Co., a California corporation (together with
its successors and assigns under the Indenture hereinafter referred to, being
herein called the “Company”), promises to pay interest on the principal amount
of this Note at the rate of 6.850% per annum.
          The Company shall pay interest semiannually on May 15 and November 15
of each year (each such date, an “Interest Payment Date”), commencing on May 15,
2007. Interest on the Notes shall accrue from [November 20, 2006] [date of
issuance of any Notes], or from the most recent date to which interest has been
paid on the Notes. Interest shall be computed on the basis of a 360-day year
comprised of twelve 30-day months.
2. Method of Payment
          By no later than 11:00 a.m. (New York City time) on the date on which
any principal of or interest on any Note is due and payable, the Company shall
irrevocably deposit with the Trustee or the Paying Agent money sufficient to pay
such principal and/or interest. The Company shall pay interest (except defaulted
interest) to the Persons who are registered Holders of Notes at the close of
business on the May 1 or November 1 immediately preceding the Interest Payment
Date even if Notes are cancelled, repurchased or redeemed after the record date
and on or before the Interest Payment Date. Holders must surrender Notes to a
Paying Agent to collect principal payments. The Company shall pay principal and
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts. Payments in respect of Notes
represented by a Global Note (including principal, premium, if any, and
interest) shall be made by the transfer of immediately available funds to the
accounts specified by The Depository Trust Company. The Company may make all
payments in respect of a Definitive Note (including principal, premium, if any,
and interest) by mailing a check to the registered address of each Holder
thereof or by wire transfer to an account located in the United States
maintained by the payee.
3. Paying Agent and Registrar
          Wells Fargo Bank, National Association, a national banking association
(the “Trustee”), shall initially act as Paying Agent and Registrar. The Company
may appoint and change any Paying Agent or Registrar without notice to any
Noteholder. The Company or any of its domestically organized wholly owned
Subsidiaries may act as Paying Agent.

D-3



--------------------------------------------------------------------------------



 



4. Indenture
          The Company issued the 2036 Notes under an Indenture dated as of
November 20, 2006 (as it may be amended or supplemented from time to time in
accordance with the terms thereof, the “Indenture”), among the Company, the
Subsidiary Guarantors and the Trustee. The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date
of the Indenture (the “Trust Indenture Act”). Terms used herein and not defined
herein have the meanings ascribed thereto in the Indenture. The Notes are
subject to all such terms, and Noteholders are referred to the Indenture and the
Trust Indenture Act for a statement of those terms. To the extent any provision
of this Note conflicts with the express provisions of the Indenture, the
provisions of the Indenture shall govern and be controlling.
          The Notes are senior unsecured obligations of the Company. The Note is
one of the Exchange Notes referred to in the Indenture. The Notes include the
Initial Notes issued on the Issue Date, any Additional Notes issued in
accordance with Section 2.15 of the Indenture and any Exchange Notes issued in
exchange for the Initial Notes or Additional Notes pursuant to the Indenture and
the Registration Rights Agreement. The Initial Notes, any Additional Notes and
the Exchange Notes are treated as a single class of securities under the
Indenture. The Indenture imposes certain limitations on the ability of the
Company and its Subsidiaries to create liens, enter into sale and leaseback
transactions and enter into mergers and consolidations.
          The Notes are guaranteed to the extent provided in the Indenture.
5. Change of Control Repurchase Event
          Upon the occurrence of a Change of Control Repurchase Event, the
Company will be required to make an offer to each Holder to repurchase all or
any part (in excess of $2,000 and in integral multiples of $1,000) of such
Holder’s Notes at a purchase price in cash equal to 101% of the principal amount
thereof on the date of purchase plus accrued and unpaid interest to, but not
including, the date of purchase, in accordance with the terms contemplated in
Section 4.4 of the Indenture.
6. Optional Redemption
          The Notes shall be redeemable, in whole or in part, at any time and
from time to time, at the option of the Company, at a redemption price equal to
the greater of (i) 100% of the principal amount of such Notes and (ii) the sum
of the present values of the Remaining Scheduled Payments thereon (exclusive of
interest accrued to the date of redemption) discounted to the Redemption Date on
a semiannual basis (assuming a 360-day year comprised of twelve 30-day months)
at the Treasury Rate plus 0.35% (35 basis points) (the “Make-Whole Amount”),
plus accrued and unpaid interest thereon to the Redemption Date.
          “Comparable Treasury Issue” means the United States Treasury security
selected by an Independent Investment Banker as having an actual or interpolated
maturity comparable to the remaining term of the Notes to be redeemed that would
be utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the remaining term of such Notes.

D-4



--------------------------------------------------------------------------------



 



          “Comparable Treasury Price” means, with respect to any Redemption
Date, (1) the arithmetic average of the Reference Treasury Dealer Quotations for
such Redemption Date after excluding the highest and lowest Reference Treasury
Dealer Quotations, or (2) if the Trustee obtains fewer than four Reference
Treasury Dealer Quotations, the arithmetic average of all Reference Treasury
Dealer Quotations for such Redemption Date.
          “Independent Investment Banker” means Citigroup Global Markets Inc.,
J.P. Morgan Securities Inc. or their respective successors as may be appointed
from time to time by the Trustee after consultation with the Company; provided,
however, that if any of the foregoing ceases to be a Primary Treasury Dealer,
the Company will substitute another Primary Treasury Dealer.
          “Reference Treasury Dealer” means Citigroup Global Markets Inc., J.P.
Morgan Securities Inc. or two other Primary Treasury Dealers selected by the
Company, and each of their respective successors and any other Primary Treasury
Dealers selected by the Trustee after consultation with the Company.
          “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and any Redemption Date, the arithmetic average, as
determined by the Trustee, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Trustee by such Reference Treasury Dealer as of 3:30
p.m., New York City time, on the third business day preceding such Redemption
Date.
          “Remaining Scheduled Payments” means, with respect to any Note to be
redeemed, the remaining scheduled payments of the principal of and premium, if
any, and interest thereon that would be due after the related Redemption Date
but for such redemption; provided, however, that, if such Redemption Date is not
an interest payment date with respect to such note, the amount of the next
scheduled interest payment thereon will be reduced by the amount of interest
accrued thereon to such Redemption Date.
          “Treasury Rate” means, with respect to any Redemption Date, the rate
per annum equal to the semi-annual equivalent yield to maturity (computed as of
the third Business Day immediately preceding that Redemption Date) of the
Comparable Treasury Issue. In determining this rate, the Company will assume a
price for the Comparable Treasury Issue (expressed as a percentage of its
principal amount) equal to the Comparable Treasury Price for such Redemption
Date.
          Except as set forth above and in Section 5 of the Notes, the Notes
shall not be redeemable by the Company prior to maturity.
          The Notes shall not be entitled to the benefit of any sinking fund.
7. Notice of Redemption
          At least 30 days but not more than 60 days before a date for
redemption of Notes of this series, the Company shall mail a notice of
redemption by first-class mail to each Holder of Notes to be redeemed at its
registered address. Notes in denominations of principal amount

D-5



--------------------------------------------------------------------------------



 




larger than $2,000 may be redeemed in part but only in integral multiples of
$1,000 in excess thereof. If money sufficient to pay the redemption price of and
accrued and unpaid interest on all Notes (or portions thereof) to be redeemed on
the Redemption Date is deposited with the Paying Agent on or before 11:00 a.m.
(New York City time) on the Redemption Date (or, if the Company or any of its
Subsidiaries is the Paying Agent, such money is segregated and held in trust)
and certain other conditions are satisfied, on and after such date interest
shall cease to accrue on such Notes (or such portions thereof) called for
redemption.
8. Denominations; Transfer; Exchange
          The Notes are in fully registered form without coupons in
denominations of principal amount of $2,000 and integral multiples of $1,000 in
excess thereof. A Holder may register transfer or exchange Notes in accordance
with the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements or transfer documents and to pay any taxes and
fees required by law or permitted by the Indenture. The Registrar need not
register the transfer of or exchange any Notes selected for redemption (except,
in the case of a Note to be redeemed in part, the portion of the Note not to be
redeemed) for a period beginning 15 days before the mailing of a notice of
redemption of Notes to be redeemed and ending on the date of such mailing.
9. Persons Deemed Owners
          The registered holder of this Note shall be treated as the owner of it
for all purposes.
10. Unclaimed Money
          If money for the payment of principal or interest remains unclaimed
for two years after the date of payment of principal and interest, the Trustee
or Paying Agent shall pay the money back to the Company at its request. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.
11. Defeasance
          Subject to certain conditions set forth in the Indenture, the Company
at any time may terminate some or all of its obligations under the Notes of this
series and the Indenture as it relates to Notes of this series if the Company
deposits with the Trustee money or U.S. Government Obligations for the payment
of principal of and interest on the Notes to redemption or maturity, as the case
may be.
12. Amendment, Waiver
          Subject to certain exceptions set forth in the Indenture, (i) the
Indenture or the Notes may be amended with the written consent of the Holders of
at least a majority in principal amount of the outstanding Notes and (ii) any
default or noncompliance with any provision of the Indenture or the Notes may be
waived with the written consent of the Holders of a majority in principal amount
of the outstanding Notes (including consents obtained in connection with a
tender offer or exchange for Notes). However, the Indenture requires the consent
of each

D-6



--------------------------------------------------------------------------------



 




Noteholder that would be affected for certain specified amendments or
modifications of the Indenture and the Notes. Subject to certain exceptions set
forth in the Indenture, without the consent of any Noteholder, the Company and
the Trustee may amend the Indenture or the Notes, among other things, to cure
any ambiguity, omission, defect or inconsistency, or to evidence the succession
of another Person to the Company or any Subsidiary Guarantor and the assumption
by any such Person of the obligations of the Company or such Subsidiary
Guarantor in accordance with Article V of the Indenture, or to add any
additional Events of Default, or to add to the covenants of the Company or
surrender rights and powers conferred on the Company, or to add one or more
guarantees for the benefit of the Holders of the Notes, or to evidence the
release of any Subsidiary Guarantor from its guarantee of the notes in
accordance with the Indenture, or to add collateral security with respect to the
Notes or any Guarantee, or to add or appoint a successor or separate trustee or
other agent, or to provide for the issuance of the Exchange Notes in accordance
with the Indenture, or to provide for the issuance of Additional Notes, or to
comply with any requirements in connection with qualifying the Indenture under
the Trust Indenture Act, or to comply with the rules of any applicable
securities depository, or to provide for uncertificated Notes in addition to or
in place of certificated Notes, or to change any other provision if the change
does not adversely affect the interests of any Noteholder.
13. Defaults and Remedies
          Under the Indenture, Events of Default include (i) default for 30 days
in payment of interest on the Notes of this series; (ii) default in payment of
principal on the Notes of this series at its stated maturity, upon optional
redemption or otherwise; (iii) failure by the Company to repurchase Notes of
this series tendered for repurchase following a Change of Control Repurchase
Event, (iv) failure by the Company to comply with any covenant or agreement in
the Indenture or the Notes, subject to notice and lapse of time; (v) failure to
make any payment at maturity, including any applicable grace period, in respect
of Indebtedness of the Company or any of its Subsidiaries (other than
Indebtedness of the Company or of any of its Subsidiaries owing to the Company
or any of its Subsidiaries) with an aggregate principal amount then outstanding
in excess of $30,000,000, subject to certain conditions; (vi) default in respect
of other Indebtedness of the Company or any of its Subsidiaries (other than
Indebtedness of the Company or of any of its Subsidiaries owing to the Company
or any of its Subsidiaries) in an amount in excess of $30,000,000, which results
in the acceleration of such Indebtedness, subject to certain conditions;
(vii) certain events of bankruptcy or insolvency involving the Company or any
Subsidiary Guarantor; and (viii) the Guarantee of any Subsidiary Guarantor
ceases to be in full force an effect during its term or any Subsidiary Guarantor
denies or disaffirms in writing its obligations under the Indenture or its
Guarantee, other than in connection with the termination of such Guarantee
pursuant to the provisions of the Indenture.
          If an Event of Default occurs and is continuing with respect to Notes
of this series, the Trustee or the Holders of at least 25% in aggregate
principal amount of the Notes of this series may declare all the Notes of this
series to be due and payable immediately. Certain events of bankruptcy or
insolvency involving the Company are Events of Default which will result in the
Notes of this series being due and payable immediately upon the occurrence of
such Events of Default.

D-7



--------------------------------------------------------------------------------



 



          Noteholders may not enforce the Indenture or the Notes except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Notes unless it receives indemnity or security satisfactory to it. Subject
to certain limitations, Holders of a majority in principal amount of the Notes
of this series may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Noteholders notice of any continuing Default or Event
of Default (except a Default or Event of Default in payment of principal or
interest) if it in good faith determines that withholding notice is not opposed
to their interest.
14. Trustee Dealings with the Company
          Subject to certain limitations set forth in the Indenture, the Trustee
under the Indenture, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with and collect obligations
owed to it by the Company and may otherwise deal with the Company with the same
rights it would have if it were not Trustee.
15. No Recourse Against Others
          A director, officer, employee or stockholder (other than the Company),
as such, of the Company shall not have any liability for any obligations of the
Company under the Notes, the Indenture or the Registration Rights Agreement or
for any claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Note, each Noteholder waives and releases all such
liability. The waiver and release are part of the consideration for the issue of
the Notes.
16. Authentication
          This Note shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent acting on its behalf) manually signs the
certificate of authentication on the other side of this Note.
17. Abbreviations
          Customary abbreviations may be used in the name of a Noteholder or an
assignee, such as TEN COM (tenants in common), TEN ENT (tenants by the
entirety), JT TEN (joint tenants with rights of survivorship and not as tenants
in common), CUST (custodian) and U/G/M/A (Uniform Gift to Minors Act).
18. CUSIP and ISIN Numbers
          The Company has caused CUSIP and ISIN numbers and/or other similar
numbers to be printed on the Notes and has directed the Trustee to use CUSIP and
ISIN numbers and/or other similar numbers in notices of redemption as a
convenience to Noteholders. No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

D-8



--------------------------------------------------------------------------------



 



19. Governing Law
          This Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

D-9



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
               To assign this Note, fill in the form below:
               I or we assign and transfer this Note to
(Print or type assignee’s name, address and zip code)
(Insert assignee’s Social Security or Tax I.D. No.)
and irrevocably appoint               as agent to transfer this Note on the
books of the Company. The agent may substitute another to act for him.
 

                 
Date:
      Your Signature:        
 
               

     
Signature Guarantee:
   
 
    (Signature must be guaranteed by a participant in a recognized Signature
Guarantee Medallion Program or other signature guarantor program reasonably
acceptable to the Trustee)

 
Sign exactly as your name appears on the other side of this Note.

D-10



--------------------------------------------------------------------------------



 



EXHIBIT E
REGULATION S CERTIFICATE
(For transfers pursuant to Sections
2.6(a), (c) and (e) of the Indenture)

To:   Wells Fargo Bank, National Association,
as Trustee

         
 
  Re:   Reliance Steel & Aluminum Co. – 6.200% Senior Notes
due 2016 (the “Notes”)

          Reference is made to the Indenture, dated as of November 20, 2006 (the
“Indenture”), among Reliance Steel & Aluminum Co. (the “Company”), the
Subsidiary Guarantors and Wells Fargo Bank, as Trustee. Terms used herein and
defined in the Indenture or in Regulation S or Rule 144 under the U.S.
Securities Act of 1933, as amended (the “Securities Act”) are used herein as so
defined.
          This certificate relates to US$                      principal amount
of Notes, which are evidenced by the following certificate(s) (the “Specified
Notes”):
          CUSIP No(s).
          CERTIFICATE No(s).                                          
The person in whose name this certificate is executed below (the “undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Notes or (ii) it is acting on behalf of all the beneficial owners of
the Specified Notes and is duly authorized by them to do so. Such beneficial
owner or owners are referred to herein collectively as the “Owner”. If the
Specified Notes are represented by a Global Note, they are held through DTC or
an Agent Member in the name of the undersigned, as or on behalf of the Owner. If
the Specified Notes are not represented by a Global Note, they are registered in
the name of the undersigned, as or on behalf of the Owner.
          The Owner has requested that the Specified Notes be transferred to a
person (the “Transferee”) who will take delivery in the form of a Regulation S
Note. In connection with such transfer, the Owner hereby certifies that, unless
such transfer is being effected pursuant to an effective registration statement
under the Securities Act, it is being effected in accordance with Rule 903 or
904 or Rule 144 under the Securities Act and with all applicable securities laws
of the states of the United States and other jurisdictions. Accordingly, the
Owner hereby further certifies as follows:
          1. Rule 903 or 904 Transfers. If the transfer is being effected in
accordance with Rule 903 or 904:

E-1



--------------------------------------------------------------------------------



 



     (a) the Owner is not a distributor of the Notes, an affiliate of the
Company or of any such distributor or a person acting on behalf of any of the
foregoing;
     (b) the offer of the Specified Notes was not made to a person in the United
States;
     (c) either:
     (i) at the time the buy order was originated, the Transferee was outside
the United States or the Owner and any person acting on its behalf reasonably
believed that the Transferee was outside the United States, or
     (ii) the transaction is being executed in, on or through the facilities of
a designated offshore securities market (as defined in Regulation S) and neither
the Owner nor any person acting on its behalf knows that the transaction has
been prearranged with a buyer in the United States;
     (d) no directed selling efforts have been made in the United States by or
on behalf of the Owner or any affiliate thereof;
     (e) if the Owner is a dealer in Notes or has received a selling concession,
fee or other remuneration in respect of the Specified Notes, and the transfer is
to occur during the Restricted Period, then the requirements of Rule 904(c)(1)
have been satisfied; and
     (f) the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act.
          2. Rule 144 Transfers. If the transfer is being effected pursuant to
Rule 144:
     (a) the transfer is occurring after November 20, 2007 and is being effected
in accordance with the applicable amount, manner of sale and notice requirements
of Rule 144; or
     (b) the transfer is occurring after November 20, 2008 and the Owner is not,
and during the preceding three months has not been, an affiliate of the Company.

E-2



--------------------------------------------------------------------------------



 



          This certificate and the statements contained herein are made for your
benefit and the benefit of the Company and the Initial Purchasers.

     
Dated:
   
 
   
 
  (Print the name of the undersigned, as such term is defined in the second
paragraph of this certificate)

         
 
  By:    
 
       
 
      Name:
 
      Title:
 
            (If the undersigned is a corporation, partnership or fiduciary, the
title of the person signing on behalf of the undersigned must be stated)

E-3



--------------------------------------------------------------------------------



 



EXHIBIT F
REGULATION S CERTIFICATE
(For transfers pursuant to Sections
2.6(a), (c) and (e) of the Indenture)

To:   Wells Fargo Bank, National Association,
as Trustee

     
Re:
  Reliance Steel & Aluminum Co. – 6.850% Senior Notes
due 2036 (the “Notes”)

          Reference is made to the Indenture, dated as of November 20, 2006 (the
“Indenture”), among Reliance Steel & Aluminum Co. (the “Company”), the
Subsidiary Guarantors and Wells Fargo Bank, National Association, as Trustee.
Terms used herein and defined in the Indenture or in Regulation S or Rule 144
under the U.S. Securities Act of 1933, as amended (the “Securities Act”) are
used herein as so defined.
          This certificate relates to US$                      principal amount
of Notes, which are evidenced by the following certificate(s) (the “Specified
Notes”):
          CUSIP No(s).
          CERTIFICATE No(s).                                          
The person in whose name this certificate is executed below (the “undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Notes or (ii) it is acting on behalf of all the beneficial owners of
the Specified Notes and is duly authorized by them to do so. Such beneficial
owner or owners are referred to herein collectively as the “Owner”. If the
Specified Notes are represented by a Global Note, they are held through DTC or
an Agent Member in the name of the undersigned, as or on behalf of the Owner. If
the Specified Notes are not represented by a Global Note, they are registered in
the name of the undersigned, as or on behalf of the Owner.
          The Owner has requested that the Specified Notes be transferred to a
person (the “Transferee”) who will take delivery in the form of a Regulation S
Note. In connection with such transfer, the Owner hereby certifies that, unless
such transfer is being effected pursuant to an effective registration statement
under the Securities Act, it is being effected in accordance with Rule 903 or
904 or Rule 144 under the Securities Act and with all applicable securities laws
of the states of the United States and other jurisdictions. Accordingly, the
Owner hereby further certifies as follows:
          1. Rule 903 or 904 Transfers. If the transfer is being effected in
accordance with Rule 903 or 904:

F-1



--------------------------------------------------------------------------------



 



     (a) the Owner is not a distributor of the Notes, an affiliate of the
Company or of any such distributor or a person acting on behalf of any of the
foregoing;
     (b) the offer of the Specified Notes was not made to a person in the United
States;
     (c) either:
     (i) at the time the buy order was originated, the Transferee was outside
the United States or the Owner and any person acting on its behalf reasonably
believed that the Transferee was outside the United States, or
     (ii) the transaction is being executed in, on or through the facilities of
a designated offshore securities market (as defined in Regulation S) and neither
the Owner nor any person acting on its behalf knows that the transaction has
been prearranged with a buyer in the United States;
     (d) no directed selling efforts have been made in the United States by or
on behalf of the Owner or any affiliate thereof;
     (e) if the Owner is a dealer in Notes or has received a selling concession,
fee or other remuneration in respect of the Specified Notes, and the transfer is
to occur during the Restricted Period, then the requirements of Rule 904(c)(1)
have been satisfied; and
     (f) the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act.
          2. Rule 144 Transfers. If the transfer is being effected pursuant to
Rule 144:
     (a) the transfer is occurring after November 20, 2007 and is being effected
in accordance with the applicable amount, manner of sale and notice requirements
of Rule 144; or
     (b) the transfer is occurring after November 20, 2008 and the Owner is not,
and during the preceding three months has not been, an affiliate of the Company.

F-2



--------------------------------------------------------------------------------



 



          This certificate and the statements contained herein are made for your
benefit and the benefit of the Company and the Initial Purchasers.

     
Dated:
   
 
   
 
  (Print the name of the undersigned, as such term is defined in the second
paragraph of this certificate)

         
 
  By:    
 
       
 
      Name:
 
      Title:

(If the undersigned is a corporation, partnership or fiduciary, the title of the
person signing on behalf of the undersigned must be stated)

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G
RULE 144A CERTIFICATE
(For transfers pursuant to Sections
2.6(b), (c), (d) and (e) of the Indenture)

To:   Wells Fargo Bank, National Association,
      as Trustee

     
Re:
  Reliance Steel & Aluminum Co. – 6.200% Senior Notes
due 2016 (the “Notes”)

          Reference is made to the Indenture, dated as of November 20, 2006,
(the “Indenture”), among Reliance Steel & Aluminum Co. (the “Company”), the
Subsidiary Guarantors and Wells Fargo Bank, National Association, as Trustee.
Terms used herein and defined in the Indenture or in Regulation S or Rule 144
under the U.S. Securities Act of 1933, as amended (the “Securities Act”) are
used herein as so defined.
          This certificate relates to US$                      principal amount
of Notes, which are evidenced by the following certificate(s) (the “Specified
Notes”):
          CUSIP No(s).                   
                                          
          CERTIFICATE No(s).                    
                                         
The person in whose name this certificate is executed below (the “undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Notes or (ii) it is acting on behalf of all the beneficial owners of
the Specified Notes and is duly authorized by them to do so. Such beneficial
owner or owners are referred to herein collectively as the “Owner”. If the
Specified Notes are represented by a Global Note, they are held through DTC or
an Agent Member in the name of the undersigned, as or on behalf of the Owner. If
the Specified Notes are not represented by a Global Note, they are registered in
the name of the Undersigned, as or on behalf of the Owner.
          The Owner has requested that the Specified Notes be transferred to a
person (the “Transferee”) who will take delivery in the form of a Rule 144A
Note. In connection with such transfer, the Owner hereby certifies that, unless
such transfer is being effected pursuant to an effective registration statement
under the Securities Act, it is being effected in accordance with Rule 144A or
Rule 144 under the Securities Act and with all applicable securities laws of the
states of the United States and other jurisdictions. Accordingly, the Owner
hereby further certifies as:
          1. Rule 144A Transfers. If the transfer is being effected in
accordance with Rule 144A:
          (a) the Specified Notes are being transferred to a person that the
Owner and any person acting on its behalf reasonably believe is a “qualified
institutional buyer” within the meaning of Rule 144A, acquiring for its own
account or for the account of a qualified institutional buyer; and

G-1



--------------------------------------------------------------------------------



 



          (b) the Owner and any person acting on its behalf have taken
reasonable steps to ensure that the Transferee is aware that the Owner is
relying on Rule 144A in connection with the transfer; and
          2. Rule 144 Transfers. If the transfer is being effected pursuant to
Rule 144:
          (a) the transfer is occurring after November 20, 2007 and is being
effected in accordance with the applicable amount, manner of sale and notice
requirements of Rule 144; or
          (b) the transfer is occurring after November 20, 2008 and the Owner is
not, and during the preceding three months has not been, an affiliate of the
Company.
          This certificate and the statements contained herein are made for your
benefit and the benefit of the Company and the Initial Purchasers.

     
Dated:
   
 
   
 
  (Print the name of the undersigned, as such term is defined in the second
paragraph of this certificate)

         
 
  By:    
 
       
 
      Name:
 
      Title:
 
            (If the undersigned is a corporation, partnership or fiduciary, the
title of the person signing on behalf of the undersigned must be stated)

G-2



--------------------------------------------------------------------------------



 



EXHIBIT H
RULE 144A CERTIFICATE
(For transfers pursuant to Sections
2.6(b), (c), (d) and (e) of the Indenture)

To:   Wells Fargo Bank, National Association,
as Trustee

     
Re:
  Reliance Steel & Aluminum Co. – 6.850% Senior Notes
due 2036 (the “Notes”)

          Reference is made to the Indenture, dated as of November 20, 2006,
(the “Indenture”), among Reliance Steel & Aluminum Co. (the “Company”), the
Subsidiary Guarantors and Wells Fargo Bank, National Association, as Trustee.
Terms used herein and defined in the Indenture or in Regulation S or Rule 144
under the U.S. Securities Act of 1933, as amended (the “Securities Act”) are
used herein as so defined.
          This certificate relates to US$                       principal amount
of Notes, which are evidenced by the following certificate(s) (the “Specified
Notes”):
          CUSIP No(s).
          CERTIFICATE No(s).                                          
     The person in whose name this certificate is executed below (the
“undersigned”) hereby certifies that either (i) it is the sole beneficial owner
of the Specified Notes or (ii) it is acting on behalf of all the beneficial
owners of the Specified Notes and is duly authorized by them to do so. Such
beneficial owner or owners are referred to herein collectively as the “Owner”.
If the Specified Notes are represented by a Global Note, they are held through
DTC or an Agent Member in the name of the undersigned, as or on behalf of the
Owner. If the Specified Notes are not represented by a Global Note, they are
registered in the name of the Undersigned, as or on behalf of the Owner.
          The Owner has requested that the Specified Notes be transferred to a
person (the “Transferee”) who will take delivery in the form of a Rule 144A
Note. In connection with such transfer, the Owner hereby certifies that, unless
such transfer is being effected pursuant to an effective registration statement
under the Securities Act, it is being effected in accordance with Rule 144A or
Rule 144 under the Securities Act and with all applicable securities laws of the
states of the United States and other jurisdictions. Accordingly, the Owner
hereby further certifies as:
          1. Rule 144A Transfers. If the transfer is being effected in
accordance with Rule 144A:
          (a) the Specified Notes are being transferred to a person that the
Owner and any person acting on its behalf reasonably believe is a “qualified
institutional buyer” within the meaning of Rule 144A, acquiring for its own
account or for the account of a qualified institutional buyer; and

H-1



--------------------------------------------------------------------------------



 



          (b) the Owner and any person acting on its behalf have taken
reasonable steps to ensure that the Transferee is aware that the Owner is
relying on Rule 144A in connection with the transfer; and
          2. Rule 144 Transfers. If the transfer is being effected pursuant to
Rule 144:
          (a) the transfer is occurring after November 20, 2007 and is being
effected in accordance with the applicable amount, manner of sale and notice
requirements of Rule 144; or
          (b) the transfer is occurring after November 20, 2008 and the Owner is
not, and during the preceding three months has not been, an affiliate of the
Company.
          This certificate and the statements contained herein are made for your
benefit and the benefit of the Company and the Initial Purchasers.

     
Dated:
   
 
  (Print the name of the undersigned, as such term is defined in the second
paragraph of this certificate)

         
 
  By:    
 
       
 
      Name:
 
      Title:
 
            (If the undersigned is a corporation, partnership or fiduciary, the
title of the person signing on behalf of the undersigned must be stated)

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I
INCUMBENCY CERTIFICATE
          The undersigned officer, the                       (the “Company”),
hereby certifies that the following-named individuals are duly elected,
qualified, and acting officers of the [Company][Companies], and hold the offices
set forth opposite their respective names as of the date hereof, and the
signatures appearing in the far right column opposite the respective names and
titles of said officers are their true and authentic signatures and such
individuals have the authority to execute documents to be delivered to, or upon
the request of, Wells Fargo Bank, National Association, as Trustee under the
Indenture dated as of November 20, 2006, among the Company, the Subsidiary
Guarantors named therein and Wells Fargo Bank, National Association, as Trustee:

          Name   Title   Specimen Signature
 
                 
 
                 
 
                 

          IN WITNESS WHEREOF, I have duly executed this certificate as of
November 20, 2006.

     
 
   
 
  Name:
 
  Title:

     I,                      , do hereby certify that I am a duly elected,
qualified and acting Director of the above named Companies, and that the
signature subscribed to the foregoing certificate purporting to be the signature
of                     is the genuine signature of said person and that said
                     is the duly elected, qualified and acting Secretary of the
Companies.

     
 
   
 
  Director as aforesaid

I-1